Exhibit 10.1

AMENDMENT NO. 3

to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 3 to Third Amended and Restated Credit Agreement (the
“Amendment”) is dated as of May 30, 2014 and is between Life Time Fitness, Inc.,
a Minnesota corporation (“Company”), certain of its subsidiaries, U.S. Bank
National Association, a national banking association, as administrative agent
(“Agent”), and the below-defined “Lenders”.

Company, Agent, and the financial institutions party hereto as “Lenders”
(“Lenders”) are parties to the Third Amended and Restated Credit Agreement dated
as of June 30, 2011 (as has been amended and as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Each capitalized term in this Amendment that this
Amendment does not define has the meaning the Credit Agreement gives it.

Company has requested certain amendments to the Credit Agreement and Agent and
Lenders have agreed to amend the Credit Agreement pursuant to this Amendment.

Therefore, Company, Agent, the Loan Parties party hereto, and the Lenders agree
as follows:

1. Effect of Amendment; Loan Document Affirmation; Conditions to Effectiveness.

a. This Amendment amends the Credit Agreement. To the extent the Credit
Agreement or any other Loan Document and this Amendment conflict or are
inconsistent, this Amendment controls. Except to the extent this Amendment
expressly does so, this Amendment does not, by implication or otherwise, limit,
impair, constitute a waiver of, or otherwise affect Agent’s or the Lenders’
rights and remedies under the Credit Agreement or any other Loan Document, and
does not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants, or agreements in the Credit Agreement or any other Loan
Document, all of which Company and each other Loan Party ratifies and affirms in
all respects, and all of which shall continue in full force and effect. Each
reference in the Credit Agreement and the other Loan Documents to the Credit
Agreement or such other Loan Document refers to the applicable agreement,
document or instrument as amended or otherwise modified or affirmed hereby. Each
Subsidiary of the Company party hereto agrees and confirms that it is a
Guarantor Subsidiary and a Grantor under those all-asset security agreements
constituting Collateral Documents to which Guarantor Subsidiaries are required
to be parties. Each Loan Party, by its execution hereof, affirms the terms and
conditions of each Loan Document to which it is a party (including, without
limitation, all Liens granted by it to the Agent and all guarantees made by it
in favor of the Agent), and acknowledges and agrees that each such Loan Document
remains in full force and effect and fully enforceable in accordance with its
terms, subject only to limitations on enforceability that result from
bankruptcy, insolvency, moratorium, and other similar laws affecting creditors’
rights generally and subject to limitations on the availability of equitable
remedies.

b. This Amendment shall become effective as of May 30, 2014, subject to
satisfaction of the following conditions precedent:

 

1



--------------------------------------------------------------------------------

1. the Agent shall have received counterparts of this Amendment duly executed by
the Company, the Guarantor Subsidiaries, the Lenders required to execute and
deliver this Amendment in order to give effect hereto, and the Agent;

2. the Agent shall have received the agreements, documents and instruments
referenced in Exhibit C hereto, each in form and substance acceptable to Agent;
and

3. the Agent shall have received all fees and amounts due and payable on or
prior to May 30, 2014, including, (x) to the Agent, for the benefit of each
Lender that executes and delivers its signature page hereto by 3:00 p.m. Chicago
time on May 29, 2014 (with delivery being determined by the Agent in its sole
discretion), a fee for each such approving Lender (including Persons becoming
Lenders pursuant to this Amendment) as agreed to by the Company and the Agent,
and (y) to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Company.

2. Amendments. The Credit Agreement is hereby amended, as of May 30, 2014, as
follows:

a. The Credit Agreement is amended pursuant to Exhibit A hereto.

b. Schedules 1.1.a, 1.1.b, 1.1.d, 1.1.e, 1.1.f, 4.7, 4.8, 4.13, 4.18, 4.21,
6.10, 6.11, 6.12, 6.13, 6.18 to the Credit Agreement are hereby amended pursuant
to Exhibit B hereto.

3. Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, each of Company and each other Loan Party represents and
warrants to Agent and Lenders as follows:

a. The signing, delivery, and performance by such Person of this Amendment have
been duly authorized by all necessary organizational action, do not require any
approval or consent of, or any registration, qualification or filing with, any
government agency or authority or any approval or consent of any other person
(including, without limitation, any equityholder) that has not been obtained, do
not and will not conflict with, result in any violation of, or constitute a
default under, any provision of such Person’s organizational documents, any
material agreement that binds or applies to such Person or any of its assets, or
any law or governmental regulation or court decree or order that binds or
applies to such Person or any of its assets, and will not result in the creation
or imposition of any security interest or other lien or encumbrance in or on any
of its assets under any agreement that applies to such Person or any of its
assets, except under the Credit Agreement and the other Loan Documents.

b. No events have occurred and no circumstances exist on the date of this
Amendment or immediately before and after giving effect to this Amendment that
would give any Loan Party the right to assert a defense, offset, or counterclaim
to any claim by Agent or any Lender for the payment of the Obligations or
Secured Obligations that now exist or that arise in the future under the Credit
Agreement or any other Loan Document.

 

2



--------------------------------------------------------------------------------

c. The Credit Agreement, as amended by this Amendment, and each other Loan
Document to which each Loan Party is a party remains in full force and effect
and is the legal, valid, and binding obligation of such Loan Party and is
enforceable in accordance with its terms, subject only to limitations on
enforceability that result from bankruptcy, insolvency, moratorium, and other
similar laws affecting creditors’ rights generally and subject to limitations on
the availability of equitable remedies.

d. No Default or Event of Default exists on the date of this Amendment or
immediately before and after giving effect to this Amendment.

4. Costs and Expenses. Company shall reimburse Agent for all reasonable
out-of-pocket costs and expenses Agent pays or incurs in connection with
negotiating, preparing, signing, and delivering this Amendment, including the
fees and expenses of Sidley Austin LLP, as counsel to Agent.

5. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES THAT APPLY TO NATIONAL BANKS.

6. Captions. The captions and headings to this Amendment are for convenience
only and in no way define, limit, or describe the scope or intent of any
provision of this Amendment.

7. Counterparts. This Amendment may be signed and delivered in any number of
separate counterparts, all of which taken together shall constitute one and the
same agreement. The delivery of a copy of signed counterpart of a signature page
to this Amendment by email or fax has the same binding effect as the delivery of
an original signed by hand in ink on paper.

8. Titles. JPMorgan Chase Bank, N.A. and RBC Capital Markets1 shall constitute
Co-Syndication Agents for the Amendment and the Credit Agreement. Bank of
America, N.A., BMO Harris Bank National Association, Compass Bank, Union Bank,
N.A., and RBS Citizens, N.A. shall constitute Co-Documentation Agents for the
Amendment and the Credit Agreement. Bank of the West shall constitute a Managing
Agent for the Amendment and the Credit Agreement. Each of U.S. Bank National
Association, J.P. Morgan Securities LLC, and RBC Capital Markets shall
constitute a Joint Lead Arranger and Joint Bookrunner for the Amendment and the
Credit Agreement. No Co-Syndication Agent, Co-Documentation Agent, Managing
Agent, Joint Lead Arranger or Joint Bookrunner shall have any right, power,
duty, obligation, liability, or responsibility under this Amendment or the
Credit Agreement other than, with respect to those Persons that are Lenders,
those applicable to all Lenders as such.

9. CUSIP Numbers. The following are CUSIP Numbers for the facilities evidenced
by the Credit Agreement: USD Tranche Commitments — 53217XAB1; Multicurrency
Tranche Commitments — 53217XAC9; and Term Loan Commitments — 53217XAD7.

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

3



--------------------------------------------------------------------------------

10. Departing Lender. Hua Nan Commercial Bank, Ltd. New York Agency shall not be
a Lender party to the Credit Agreement upon the effectiveness of this Amendment
(a “Departing Lender”). Concurrent with the effectiveness of this Amendment, the
loans and other extensions of credit of the Departing Lender under the Credit
Agreement shall be repaid in full (accompanied by any accrued and unpaid
interest and fees thereon), such Departing Lender’s commitments under the Credit
Agreement shall be terminated and such Departing Lender shall not be a Lender
under the Credit Agreement or the agreements, documents and instruments
delivered together therewith.

Signature Pages Follow

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

LIFE TIME FITNESS, INC. LTF CLUB OPERATIONS COMPANY, INC. LTF MANAGEMENT
SERVICES, LLC LTF OPERATIONS HOLDINGS, INC. LTF REAL ESTATE HOLDINGS, LLC LTF
REAL ESTATE COMPANY, INC. LTF REAL ESTATE VOYAGER III (BLOOMINGTON), LLC LTF
CONSTRUCTION COMPANY, LLC LTF TRIATHLON SERIES, LLC
CREATIVE & PRODUCTION RESOURCES, INC. LEADVILLE TRAIL 100 INC. LTF YOGA COMPANY,
LLC LTF CLUB MANAGEMENT COMPANY, LLC LTF RESTAURANT COMPANY, LLC LTF LEASE
COMPANY, LLC CEO CHALLENGE, LLC THE RED ROCK COMPANY, INC. CHEQUAMEGON FAT TIRE
FESTIVAL, INC. CHRONOTRACK SYSTEMS CORP. LTF ARCHITECTURE, LLC LTF GROUND LEASE
COMPANY, LLC By:  

/s/ Eric Buss

Name: Eric Buss Title: Interim Chief Financial Officer LTF MINNETONKA RESTAURANT
COMPANY, LLC By:  

/s/ Eric Buss

Name: Eric Buss Title: Chief Executive Officer

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

U.S. Bank National Association, individually and as Agent By:  

/s/ Mila Yakovlev

Name: Mila Yakovlev Title: Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A. By:  

/s/ Olivier Lopez

Name: Olivier Lopez Title: Associate

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Royal Bank of Canada By:  

/s/ Simone G. Vinocour McKeever

Name: Simone G. Vinocour McKeever Title: Authorized Signatory

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Bank of America, N.A. By:  

/s/ A. Quinn Richardson

Name: A. Quinn Richardson Title: Senior Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

BMO Harris Bank National Association By:  

/s/ Barbara Nieland

Name: Barbara Nieland Title: SVP

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Compass Bank By:  

/s/ Jay S. Tweed

Name: Jay S. Tweed Title: Senior Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Union Bank, N.A. By:  

/s/ Thomas Lass

Name: Thomas Lass Title: Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

RBS Citizens, N.A. By:  

/s/ Jeffrey P. Huenig

Name: Jeffrey P. Huenig Title: Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Bank of the West By:  

/s/ Ole Koppang

Name:   Ole Koppang Title:   Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Fifth Third Bank By:  

/s/ Gary S. Losey

Name:   Gary S. Losey Title:   VP – Corporate Banking

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

First Tennessee Bank National Association By:  

/s/ Bob Nieman

Name:   Bob Nieman Title:   Senior Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Associated Bank, National Association By:  

/s/ Aaron Allar

Name:   Aaron Allar Title:   Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Branch Banking and Trust Company By:  

/s/ Kurt W. Anstaett

Name:   Kurt W. Anstaett Title:   Senior Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Bank of Texas By:  

/s/ Mattson H. Uihlein

Name:   Mattson H. Uihlein Title:   Banking Officer

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Bank of Taiwan, New York Branch By:  

/s/ Kevin H. Hsieh

Name:   Kevin H. Hsieh Title:   VP & General Manager

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Mega International Commercial Bank Co., Ltd. Silicon Valley Branch By:  

/s/ Nian Tzy Yeh

Name:   Nian Tzy Yeh Title:   VP & General Manager

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Chang Hwa Commercial Bank Ltd. By:  

/s/ Kang Yang

Name:   Kang Yang Title:   Vice President & General Manager

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Manufacturers Bank By:  

/s/ Charles C. Jou

Name:   Charles C. Jou Title:   Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Northern Trust Bank By:  

/s/ Steven W. Ryan

Name:   Steven W. Ryan Title:   Senior Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

First Midwest Bank By:  

/s/ Michael Trunck

Name:   Michael Trunck Title:   Senior Vice President

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

Taiwan Cooperative Bank By:  

/s/ Li-Hua Huang

Name:   Li-Hua Huang Title:   VP & General Manager

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

The undersigned acknowledges and agrees that it
constitutes a “Departing Lender” pursuant to
Amendment No. 3 to the Life Time Fitness Credit
Agreement. As a result, it is no longer a party to the
Credit Agreement or any of the agreements,
documents or instruments executed in connection
therewith. Hua Nan Commercial Bank, Ltd. New York Agency, as a Departing Lender
By:  

/s/ Sophia Lin

Name:   Shu-Fei (Sophia) Lin Title:   Vice President & General Manager

 

Life Time Fitness Signature Page to

Amendment No. 3



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDMENT NO. 3

Credit Agreement as amended

Attached



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

LIFE TIME FITNESS, INC.

Certain designated subsidiaries Life Time Fitness, Inc.,

Various Financial Institutions

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent, Left Lead

Bookrunner, and Left Lead Arranger

and

J.P. MORGAN SECURITIES LLC,

and

RBC CAPITAL MARKETS,

as Joint Bookrunners

and Joint Lead Arrangers

and

RBC CAPITAL MARKETS,

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agents

and

BANK OF AMERICA, N.A.

As Documentation Agent

Dated as of June 30, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1.

  Defined Terms      1   

1.2.

  Accounting Terms and Calculations      33   

1.3.

  Computation of Time Periods      34   

1.4.

  Other Definitional Terms      34   

ARTICLE II TERMS OF THE CREDIT FACILITIES

     34   

2.1.

  Lending Commitments      34   

2.2.

  Determination of U.S. Dollar Amounts; Required Payments; Termination      35
  

2.3.

  Method of Selecting Types and Interest Periods for New Advances      35   

2.4.

  Ratable Loans; Types of Advances      36   

2.5.

  Noteless Agreement; Evidence of Indebtedness      37   

2.6.

  Conversions and Continuations      37   

2.7.

  Interest Rates, Interest Payments, and Default Interest      38   

2.8.

  Repayment and Mandatory Prepayment      39   

2.9.

  Reductions in Aggregate Commitment; Optional Prepayments      39   

2.10.

  Letter of Credit Commitment      40   

2.11.

  Procedures for Facility LCs      41   

2.12.

  Terms of Facility LCs      41   

2.13.

  Agreement to Repay Facility LC Drawings      42   

2.14.

  Obligations Absolute      43   

2.15.

  Actions of LC Issuer      44   

2.16.

  Indemnification by Company      44   

2.17.

  Indemnification by Lenders      45   

2.18.

  Swingline Loan Commitment      45   

2.19.

  Fees      47   

2.20.

  Commitment Fee      48   

2.21.

  LC Fees      48   

2.22.

  Computation      48   

2.23.

  Method of Payment      48   

2.24.

  Use of Loan Proceeds      49   

2.25.

  Lending Installations; Mitigation Obligation      49   

2.26.

  Interest Rate Not Ascertainable, Etc.      49   

2.27.

  Yield Protection      50   

2.28.

  Illegality      51   

2.29.

  Changes in Capital Adequacy Regulations      51   

2.30.

  Funding Losses; Eurocurrency Advances      52   

2.31.

  Discretion of Lender as to Manner of Funding      52   

2.32.

  Taxes      52   

2.33.

  Defaulting Lenders      56   



--------------------------------------------------------------------------------

2.34.

  Market      58   

2.35.

  Replacement of Lender      59   

2.36.

  Increase Option      59   

2.37.

  Borrowing Subsidiaries      60   

2.38.

  Termination of Borrowing Subsidiaries      61   

2.39.

  Judgment Currency      61   

ARTICLE III CONDITIONS PRECEDENT

     61   

3.1.

  Conditions of Closing      61   

3.2.

  Conditions Precedent to all Credit Extensions      64   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     64   

4.1.

  Organization, Standing, Etc.      65   

4.2.

  Authorization and Validity      65   

4.3.

  No Conflict; No Default      65   

4.4.

  Government Consent      65   

4.5.

  Material Adverse Change      66   

4.6.

  Financial Statements and Condition      66   

4.7.

  Litigation      66   

4.8.

  Environmental, Health and Safety Laws      66   

4.9.

  ERISA      66   

4.10.

  Federal Reserve Regulations      67   

4.11.

  Title to Property; Leases; Liens; Subordination      67   

4.12.

  Taxes      67   

4.13.

  Trademarks, Patents      67   

4.14.

  Force Majeure      68   

4.15.

  Investment Company Act      68   

4.16.

  [Intentionally Omitted]      68   

4.17.

  Full Disclosure      68   

4.18.

  Subsidiaries; Etc      68   

4.19.

  Labor Matters      69   

4.20.

  Solvency      69   

4.21.

  Insurance      69   

4.22.

  [Intentionally Omitted]      69   

4.23.

  [Intentionally Omitted]      69   

4.24.

  Related Agreements      69   

ARTICLE V AFFIRMATIVE COVENANTS

     69   

5.1.

  Financial Statements and Reports      70   

5.2.

  Existence      72   

5.3.

  Insurance      72   

5.4.

  Payment of Taxes and Claims      72   

5.5.

  Inspection      73   

5.6.

  Maintenance of Properties      73   



--------------------------------------------------------------------------------

5.7.

  Books and Records      73   

5.8.

  Compliance      73   

5.9.

  ERISA      74   

5.10.

  Environmental Matters; Reporting      74   

5.11.

  Further Assurances      74   

5.12.

  [Intentionally Omitted]      74   

5.13.

  Ownership of Real Estate      74   

5.14.

  Mandatory Distributions      75   

5.15.

  Depository Accounts      75   

5.16.

  Designated Guarantor Subsidiaries      76   

5.17.

  Designated Unrestricted Subsidiaries      76   

5.18.

  Subsidiaries that Become Guarantor Subsidiaries after the Effective Date     
76   

5.19.

  Pledge of Equity Interests      77   

5.20.

  Most Favored Lender      77   

ARTICLE VI NEGATIVE COVENANTS

     78   

6.1.

  Merger      78   

6.2.

  Disposition of Assets      78   

6.3.

  Plans      80   

6.4.

  Change in Nature of Business      80   

6.5.

  Acquisitions      80   

6.6.

  Negative Pledges      80   

6.7.

  Restricted Payments      81   

6.8.

  Transactions with Affiliates      82   

6.9.

  Accounting Changes      82   

6.10.

  Investments      82   

6.11.

  Indebtedness      84   

6.12.

  Liens      86   

6.13.

  Contingent Liabilities      87   

6.14.

  Fixed Charge Coverage Ratio      88   

6.15.

  Consolidated Leverage Ratio      88   

6.16.

  Unencumbered Asset Coverage Ratio      88   

6.17.

  Loan Proceeds      88   

6.18.

  Sale and Leaseback Transactions      89   

6.19.

  Related Agreements      89   

6.20.

  Fiscal Year      89   

6.21.

  Real Estate Leases      89   

6.22.

  Limitation on Net Worth of Unrestricted Subsidiaries      90   

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

     90   

7.1.

  Events of Default      90   

7.2.

  Remedies      92   

7.3.

  Offset      92   



--------------------------------------------------------------------------------

ARTICLE VIII THE AGENT

     33   

8.1.

  Appointment; Nature of Relationship      93   

8.2.

  Powers      93   

8.3.

  General Immunity      93   

8.4.

  No Responsibility for Loans, Recitals, etc.      93   

8.5.

  Action on Instructions of Lenders      93   

8.6.

  Employment of Administrative Agents and Counsel      94   

8.7.

  Reliance on Documents; Counsel      94   

8.8.

  Agent’s Reimbursement and Indemnification      94   

8.9.

  Rights as a Lender      94   

8.10.

  Lender Credit Decision, Legal Representation      95   

8.11.

  Successor Agent      95   

8.12.

  Delegation to Affiliates      96   

8.13.

  Signing and Delivery of Collateral Documents      96   

8.14.

  Collateral Releases      96   

8.15.

  No Advisory or Fiduciary Responsibility      96   

8.16.

  Notices of Event of Default      97   

8.17.

  Payments and Collections      98   

8.18.

  Sharing of Payments      99   

8.19.

  [Intentionally Omitted]      99   

ARTICLE IX GENERAL PROVISIONS

     99   

9.1.

  Modifications      99   

9.2.

  Expenses      100   

9.3.

  Waivers, etc.      100   

9.4.

  Notices      101   

9.5.

  Successors and Assigns; Participations; Purchasing Lenders      101   

9.6.

  Confidentiality of Information      104   

9.7.

  Governing Law and Construction      105   

9.8.

  Consent to Jurisdiction      105   

9.9.

  Waiver of Jury Trial      105   

9.10.

  Survival of Agreement      106   

9.11.

  Indemnification      106   

9.12.

  Captions      106   

9.13.

  Entire Agreement      107   

9.14.

  Counterparts; Effectiveness      107   

9.15.

  Borrower Acknowledgements      107   

9.16.

  Interest Rate Limitation      107   

9.17.

  Effect on Existing Credit Agreement      107   

9.18.

  Recitals      108   

9.19.

  Governmental Regulation      108   

9.20.

  Several Obligations; Benefits of this Agreement      108   

9.21.

  Severability of Provisions      108   

9.22.

  Nonliability of Lenders      108   

9.23.

  Nonreliance      109   



--------------------------------------------------------------------------------

9.24.

  Disclosure      109   

9.25.

  USA PATRIOT Act Notification      109   

9.26.

  Electronic Signatures on Assignments      109   

Exhibits

A – Form of Compliance Certificate

B – Form of Assignment Agreement

C – Form of Increasing Lender Supplement

D – Form of Augmenting Lender Supplement

E – Form of Note

Schedules

 

1.1.a

   Collateral Documents

1.1.b

   Subsidiaries

1.1.c

   [Intentionally Omitted]

1.1.d

   Permitted Permanent Loans

1.1.e

   Related Agreements

1.1.f

   Lenders and Commitment Amounts

2.10

   Facility LCs

4.7

   Litigation

4.8

   Environmental

4.13

   Trademarks and Patents

4.18

   Equity Interests in Persons other than Wholly-Owned Subsidiaries

4.21

   Insurance

6.10

   Investments

6.11

   Indebtedness

6.12

   Liens

6.13

   Contingent Liabilities

6.18

   Sale Leasebacks



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amended And Restated Credit Agreement is dated as of June 30, 2011,
and is between Life Time Fitness, Inc., a Minnesota corporation (“Company”); any
Subsidiaries of Company that become Borrowing Subsidiaries after the Effective
Date; the financial institutions that are the Lenders on the Effective Date or
that become Lenders after the Effective Date; U.S. Bank National Association, a
national banking association, as one of the Lenders, as the Swingline Lender, as
Agent, as Left Lead Bookrunner, and as Left Lead Arranger; J.P. Morgan
Securities LLC, as Joint Bookrunner and Joint Lead Arranger; and RBC Capital
Markets (“RBC”), as Joint Bookrunner and Joint Lead Arranger; RBC and JPMorgan
Chase Bank, N.A. as Syndication Agents, and Bank of America, N.A. as
Documentation Agent.

RECITALS

A. Company, Agent, the Joint Bookrunners and Joint Lead Arrangers, and certain
of the Lenders are parties to the Second Amended and Restated Credit Agreement
dated May 31, 2007 (the “Existing Credit Agreement”).

B. Company, Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Syndication Agents, the Documentation Agent, and the Lenders desire to amend and
restate the Existing Credit Agreement pursuant to this Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt and adequacy of which is hereby acknowledged, the
parties to this Agreement hereby agree to amend and restate the Existing Credit
Agreement in the entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.1. Defined Terms . As used in this Agreement the following terms have the
following respective meanings (and such meanings apply equally to both the
singular and plural form of the terms defined, as the context requires):

“Acquisition”: any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Restricted Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company; provided, however, that the following shall not
constitute an “Acquisition”:

(w) repurchases of Real Estate or leasehold interests subject to IDA Lease
Transactions;

 

1



--------------------------------------------------------------------------------

(x) the acquisition of fee title to any real estate, improved or unimproved, or
a leasehold estate in real estate, or the Equity Interests of any Person whose
assets consist solely of any such real estate or leasehold estate in real estate
and related fixtures and personal property, that Company or any Subsidiary or
the acquired entity intends to use, operate, or develop, either wholly or in
substantial part, as a Club or a Non-Club Building and otherwise in the ordinary
course of the businesses engaged in by Company or its Restricted Subsidiaries on
the Effective Date or other businesses that are similar, ancillary, or
complementary lines of business, or are reasonable extensions of such business;

(y) the acquisition of the lessor’s interest in any real estate and related
improvements and other assets that Company or any Subsidiary leases under a
sale-leaseback transaction permitted by Section 6.18; and

(z) the acquisition of any Existing Club that Company or any of its Subsidiaries
intends to use, operate, or develop as a Club.

“Additional Term Loan”: As defined in Section 2.36.

“Adjusted Eurocurrency Rate”: With respect to each Interest Period applicable to
a Eurocurrency Advance, the rate (rounded upward, if necessary, to the next one
hundredth of one percent) determined by dividing the Eurocurrency Rate for such
Interest Period by 1.00 minus the Eurocurrency Reserve Percentage.

“Adjusted Net Income”: For any period, Net Income for such period but excluding:
(a) non-operating gains and losses (including extraordinary or unusual gains and
losses, gains and losses from discontinuance of operations, gains and losses
arising from the sale of assets other than inventory, and other non-recurring
gains and losses) during such period; and (b) losses and income attributable to
any Unrestricted Subsidiary other than income that is distributed to Company or
a Restricted Subsidiary in cash during such period; and (c) non-cash
equity-based compensation.

“Advance”: A borrowing under this Agreement, (i) made by some or all of the
Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurocurrency Loans, for the same Interest Period. An Advance may be a
Eurocurrency Advance or a Base Rate Advance. The term “Advance” includes
Swingline Loans except where this Agreement expressly provides to the contrary.

“Affiliate”: With respect to any Person, (a) each other Person that, directly or
indirectly, controls, is controlled by or is under common control with, the
Person referred to, (b) each Person that beneficially owns or holds, directly or
indirectly, 10% or more of any class of voting Equity Interests of the Person
referred to, (c) each Person, 10% or more of the voting Equity Interests (or if
such Person is not a corporation, 10% or more of the equity interest) of which
is beneficially owned or held, directly or indirectly, by the Person referred
to, and (d) each of such Person’s officers, directors, joint venturers and
partners. The term control (including the terms “controlled by” and “under
common control with”) means the possession, directly, of the power to direct or
cause the direction of the management and policies of the Person in question. On
the Effective

 

2



--------------------------------------------------------------------------------

Date, the only Affiliate of Company that is not a Subsidiary of Company is
Bloomingdale LIFE TIME Fitness, L.L.C., an Illinois limited liability company.

“Agent”: U.S. Bank in its capacity as contractual representative of the Lenders
under Article VIII, and not in its individual capacity as a Lender, and any
successor Agent appointed under Article VIII; provided that when used with
reference to fundings, disbursements, settlements and payments in Canadian
Dollars or any other matter related to Canadian Dollars, “Agent” means U.S. Bank
or a Canadian Affiliate of U.S. Bank.

“Agreed Currencies”: With respect to any Loan or other Obligation, the currency
in which such Loan or other Obligation is denominated. As of the Amendment No. 2
Effective Date, the Agreed Currencies are (a) for USD Tranche Revolving Loans
and Swingline Loans, U.S. Dollars; and (b) for Multicurrency Tranche Revolving
Loans, U.S. Dollars and Canadian Dollars.

“Agreement”: This Third Amended and Restated Credit Agreement, as it is amended,
supplemented, and otherwise modified and in effect at any relevant time.

“Aggregate Commitment Amount”: As of any date, the sum of the Aggregate USD
Tranche Commitment Amount and the Aggregate Multicurrency Tranche Commitment
Amount. On the Amendment No. 3 Effective Date, the Aggregate Commitment Amount
is U.S.$ 1,100,000,000.

“Aggregate Multicurrency Tranche Commitment Amount”: As of any date, the sum of
the Multicurrency Tranche Commitment Amounts of all Multicurrency Tranche
Lenders. On the Amendment No. 3 Effective Date, the Aggregate Multicurrency
Tranche Commitment Amount is U.S.$100,000,000.

“Aggregate Outstanding Credit Exposure”: As of any time of determination, the
sum of (a) Aggregate Outstanding Multicurrency Tranche Credit Exposure plus
(b) Aggregate Outstanding USD Tranche Credit Exposure plus (c) the aggregate
principal amount of the Term Loans then outstanding.

“Aggregate Outstanding Multicurrency Tranche Credit Exposure”: As of any time of
determination, the sum of (a) the aggregate unpaid principal balance of
Multicurrency Tranche Revolving Loans outstanding at such time, and (b) the
Multicurrency Tranche LC Obligations outstanding at such time.

“Aggregate Outstanding USD Tranche Credit Exposure”: As of any time of
determination, the sum of (a) the aggregate unpaid principal balance of USD
Tranche Revolving Loans outstanding at such time, (b) the USD Tranche LC
Obligations outstanding at such time, and (c) the aggregate unpaid principal
balance of the Swingline Loans outstanding at such time.

“Aggregate USD Tranche Commitment Amount”: As of any date, the sum of the USD
Tranche Commitment Amounts of all the USD Tranche Lenders. On the Amendment
No. 3 Effective Date, the Aggregate USD Tranche Commitment Amount is
U.S.$1,000,000,000.

 

3



--------------------------------------------------------------------------------

“Allocated Clubs/Non-Club Buildings Cash Flow”: With respect to any Permitted
Permanent Loan, the “cash flow” (however defined in the original Related
Agreements evidencing or securing such Permitted Permanent Loan) that is
allocable (x) to the Clubs operating in the real property and improvements
securing such Permitted Permanent Loan or (y) to the Non-Club Buildings securing
such Permitted Permanent Loan.

“Amendment No. 2”: Amendment No. 2 to Third Amended and Restated Credit
Agreement, Amendment No. 1 to Guaranty, and Omnibus Amendment to Collateral
Documents, dated as of July 24, 2013, by and among the Company, certain of its
Subsidiaries party thereto, the Lenders party thereto, and the Agent.

“Amendment No. 2 Effective Date”: July 31, 2013.

“Amendment No. 3”: Amendment No. 3 to Third Amended and Restated Credit
Agreement, dated as of May 30, 2014, by and among the Company, certain of its
Subsidiaries party thereto, the Lenders party thereto, and the Agent.

“Amendment No. 3 Effective Date”: May 30, 2014.

“Applicable Lending Office”: For each Lender and for each type of Advance, the
domestic or foreign office of such Lender or an Affiliate of such Lender that
such Lender specifies at any relevant time by notice given pursuant to
Section 9.4 to Agent and Company as the office by which its Advances of such
type are to be made and maintained.

“Applicable Margin”; “Applicable Commitment Fee Rate”: At any time of
determination, the percentage indicated below in accordance with the
Consolidated Leverage Ratio at such time:

 

4



--------------------------------------------------------------------------------

Consolidated

Leverage Ratio

   Eurocurrency Rate
Advances     Base Rate
Advances     Applicable
Commitment Fee
Rate  

Less than or equal to 2.00:1.00

     1.125 %      0.125 %      0.20 % 

Greater than 2.00:1.00 but less than or equal to 2.50:1.00

     1.25 %      0.25 %      0.25 % 

Greater than 2.50:1.00 but less than or equal to 3.00:1.00

     1.50 %      0.50 %      0.30 % 

Greater than 3.00:1.00 but less than or equal to 3.50:1.00

     1.75 %      0.75 %      0.35 % 

Greater than 3.50:1.00

     2.00 %      1.00 %      0.40 % 

The Applicable Margin on the Amendment No. 3 Effective Date is 0.50% with
respect to Base Rate Advances and 1.50% per annum with respect to Eurocurrency
Advances, and the Applicable Commitment Fee Rate on the Amendment No. 3
Effective Date is 0.30%, and the Applicable Margin and Applicable Commitment Fee
Rate shall continue at those percentages until changed in accordance with the
terms of this definition. The Consolidated Leverage Ratio, the Applicable
Margin, and the Applicable Commitment Fee Rate shall be determined at the end of
each fiscal quarter, as calculated from the financial statements and Compliance
Certificate delivered by Company pursuant to Sections 5.1.b and c.,
respectively. Any increase or decrease in: (i) the Applicable Margin shall apply
to all then existing or thereafter arising Advances; and (ii) the Applicable
Margin and the Applicable Commitment Fee Rate shall become effective as of the
first day of the first month following the date on which Company delivers its
financial statements and Compliance Certificate to Agent and the Lenders in
accordance with Section 5.1.b and c., respectively, showing that the
Consolidated Leverage Ratio for the Measurement Period coinciding with the end
of such fiscal quarter required a change in the Applicable Margin, and shall
continue to be effective until subsequently changed in accordance with this
definition; provided that:

(i) if the financial statements required by Section 5.1.b and the Compliance
Certificate required by Section 5.1.c are not delivered in the time periods
those Sections require, then, until the delivery thereof, the Consolidated
Leverage Ratio shall be deemed to be greater than 3.50 to 1.0; and

(ii) if, for any period, the Consolidated Leverage Ratio has been calculated on
fraudulent financial information delivered to Agent by Company and as a result
of such calculation, Borrowers have paid interest, the Commitment Fee, or LC
Fees based on a lower Applicable Margin than if the Consolidated Leverage Ratio
had been properly calculated, Agent and the Lenders reserve the right to recover
additional interest, the Commitment Fee, and LC Fees from Borrowers based on the
correct Applicable Margin for the relevant period, and the Lenders’ acceptance
of interest, the Commitment Fee, or LC Fees based on the lower Applicable Margin
does not constitute a waiver of the Lenders’

 

5



--------------------------------------------------------------------------------

right to collect such additional interest, the Commitment Fee, and LC Fees and
does not relieve, release or discharge any Borrower’s obligation to pay such
additional interest, the Commitment Fee, and LC Fees.

“Applicable Share”: With respect to each USD Tranche Lender, its USD Tranche
Share, with respect to each Multicurrency Tranche Lender, its Multicurrency
Tranche Share, and with respect to each Term Loan Lender, its Term Loan Share.

“Approved Fund”: Any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender, or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

“Approximate Equivalent Amount”: Of any currency with respect to any amount of
U.S. Dollars means the Equivalent Amount of such currency with respect to such
amount of U.S. Dollars on or as of such date, rounded up to the nearest amount
of such currency as determined by Agent from time to time.

“Arrangers”: U.S. Bank in its capacity as the left lead arranger and left lead
bookrunner with respect to the Loans, J.P. Morgan Securities LLC, as a joint
bookrunner and joint lead arranger with respect to the Loans, and RBC Capital
Markets, as a joint bookrunner and a joint lead arranger with respect to the
Loans.

“Article”: An article of this Agreement unless another document is specifically
referred to.

“Augmenting Lender”: As defined in Section 2.36.

“Average Available Aggregate Commitment Amount”: With respect to each calendar
quarter from the Effective Date through the Facility Termination Date, the
average of the amounts determined as of the close of business on each day during
such calendar quarter by subtracting the Aggregate Outstanding Credit Exposure
(excluding the principal amount of the Term Loans) on that day from the
Aggregate Commitment Amount on that day.

“Base Rate”: For any day, a rate of interest per annum equal to the highest of:
(i) the Prime Rate; (ii) the sum of the Federal Funds Effective Rate for such
day plus 0.50% per annum; and (iii) the Eurocurrency Rate (without giving effect
to the Applicable Margin) for a one-month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for
U.S. Dollars plus 1.00% per annum, provided that the Eurocurrency Rate for any
day shall be based on the rate reported by the applicable financial information
service at approximately 11:00 am London time on such day. For the purposes of
determining any interest rate under this Agreement or under any other Loan
Document that is based on the Base Rate, such interest rate shall change as and
when the Base Rate changes.

“Base Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Base Rate.

“Base Rate Loan”: A Loan that bears interest at the Base Rate.

 

6



--------------------------------------------------------------------------------

“Borrower” or “Borrowers”: At any relevant time, Company and the Borrowing
Subsidiaries. On the Amendment No. 3 Effective Date, there are no Borrowing
Subsidiaries, so Company is the only Borrower.

“Borrowing Date”: A date on which an Advance is made or a Facility LC is issued.

“Borrowing Notice”: As defined in Section 2.3.

“Borrowing Subsidiary”: Any Foreign Subsidiary of Company designated as a
Borrowing Subsidiary by Company pursuant to Section 2.37, unless terminated
pursuant to Section 2.38. On the Amendment No. 3 Effective Date, there are no
Borrowing Subsidiaries.

“Borrowing Subsidiary Agreement”: A Borrowing Subsidiary Agreement in the form
provided by Agent.

“Borrowing Subsidiary Commitment”: With respect to any Lender for any Borrowing
Subsidiary, the maximum aggregate U.S. Dollar Equivalent Amount of Loans that
such Lender has agrees to make available to such Borrowing Subsidiary.

“Borrowing Subsidiary Sublimit”: At any time for any Borrowing Subsidiary, the
amount established by the Lenders as the Borrowing Subsidiary Sublimit for such
Borrowing Subsidiary, as such amount is amended from time to time in accordance
with Section 2.37.

“Borrowing Subsidiary Termination”: A Borrowing Subsidiary Termination in the
form provided by Agent.

“Business Day”: (i) With respect to any borrowing, payment, or rate selection of
Eurocurrency Advances, any day (other than a Saturday or Sunday) on which banks
are generally open in Minneapolis, Minnesota and New York City, for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. Dollars are
carried on in the London interbank market; and (ii) for all other purposes, a
day (other than a Saturday or Sunday) on which banks generally are open in
Minneapolis, Minnesota, for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.

“CAD$” or “Canadian Dollar”: Lawful money of Canada.

“Capitalized Lease”: A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts due under it constitute Capitalized Lease Obligations.

“Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property that are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board) and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount of
such obligations determined in accordance with GAAP (including such Statement
No. 13).

 

7



--------------------------------------------------------------------------------

“Cash Taxes”: For any Measurement Period, the aggregate consolidated amount,
without duplication, of federal, state, provincial, and local income taxes
actually paid in cash by Company and its Restricted Subsidiaries.

“CDOR”: The interest rate for extensions of credit made in Canadian Dollars
shall be determined using a per annum rate equal to the average of the annual
yield rates applicable to Canadian Dollar bankers’ acceptances at or about 10:00
a.m. (Toronto, Ontario time) two (2) Business Days prior to the commencement of
the applicable Interest Period on Bloomberg Screen ALLX CDOR <GO> Page (or such
other page or commercially available source displaying Canadian interbank bid
rates for Canadian Dollar bankers’ acceptances as may be designated by the
Administrative Agent from time to time) for a term equivalent to the applicable
Interest Period (or if such Interest Period is not equal to a number of months,
for a term equivalent to the number of months closest to such Interest Period);
provided, that if such Canadian Dollar CDOR rate is unavailable at any time
pursuant to the foregoing methodology, the Administrative Agent may select,
using its reasonable judgment, an alternative published interest rate in order
to determine such rate.

“Change of Control”: The occurrence after the Effective Date of any single
transaction or event or any series of transactions or events (whether as the
most recent transaction in a series of transactions) that, individually or in
the aggregate, results in: (a) any Person or two or more Persons acting in
concert acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly of, or control over, voting securities or other equity
securities of Company representing 30% or more of the combined voting power of
all equity interests of Company entitled to vote in the election of directors;
or (b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Company by Persons who were neither (x) nominated by
the board of directors of the Company nor (y) appointed by directors so
nominated.

“Charges”: As defined in Section 9.16.

“Club”: A health club facility that is owned by a Subsidiary of Company or is
leased pursuant to a LTF Lease or a Third Party Lease, as applicable.

“Code”: The Internal Revenue Code of 1986, as amended, reformed, or otherwise
modified at any relevant time.

“Collateral”: Any property in which Agent has been granted a Lien pursuant to
any Loan Document.

“Collateral Documents”: The Security Agreements, the Pledge Agreements, and any
other agreement, document, or instrument signed and delivered by Company or any
Affiliate of Company in favor of Agent and pursuant to which Agent is granted a
Lien to secure the Obligations, including without limitation financing
statements, financing statement continuations, and any other document delivered,
recorded, or filed to create or perfect any Lien in any Collateral, as it is
amended, supplemented, extended, restated or otherwise modified and in effect at
any time. The Collateral Documents that exist on the Effective Date are listed
in Schedule 1.1.a.

 

8



--------------------------------------------------------------------------------

“Commitment Amount”: With respect to each Lender, its Multicurrency
Tranche Commitment Amount and/or its USD Tranche Commitment Amount, as
applicable.

“Commitment Fee”: As defined in Section 2.20.

“Commitments”: USD Tranche Commitments and Multicurrency Tranche Commitments.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

“Company”: Life Time Fitness, Inc., a Minnesota corporation, and its successors
and assigns.

“Consolidated Adjusted Funded Debt”: On any Quarterly Measurement Date, the sum
(without duplication) of: (a) the aggregate outstanding principal amounts of the
Revolving Loans, the Term Loans and the Swingline Loans, plus 6 times the Rent
Expense (excluding rent paid to a Subsidiary that is used to make payments on
Permitted Permanent Loans included in clause (c) below) for the Measurement
Period ending on such Quarterly Measurement Date; plus (b) the LC Obligations;
plus (c) to the extent not included in clauses (a) or (b) above, the aggregate
outstanding principal amount of the consolidated Indebtedness of Company and its
Restricted Subsidiaries for borrowed money including, without limitation, the
balance sheet amount of Capitalized Lease Obligations, other interest-bearing
Indebtedness, and any Seller Financing; plus (d) the consolidated Contingent
Obligations of Company and its Restricted Subsidiaries relating to the same type
of Indebtedness as described in clause (c) above.

“Consolidated Leverage Ratio”: On any Quarterly Measurement Date, the ratio of:

(a) the Consolidated Adjusted Funded Debt on such Quarterly Measurement Date; to

(b) EBITDAR for the Measurement Period ending on such Quarterly Measurement
Date.

“Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security for such
Indebtedness, (b) to purchase property, securities, Equity Interests or services
for the purpose of assuring the owner of such Indebtedness of the payment of
such Indebtedness, (c) to maintain working capital, equity capital or other
financial statement condition of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or otherwise to protect the owner of such of
such Indebtedness against loss with respect to such Indebtedness, or (d) entered
into for the purpose of assuring in any manner the owner of such Indebtedness of
the payment of such Indebtedness or to protect the owner against loss with
respect to such Indebtedness, including, without limitation, any comfort letter,
operating agreement, take-or-pay contract or the obligations of any such Person
as general

 

9



--------------------------------------------------------------------------------

partner of a partnership with respect to the liabilities of the partnership;
provided that the term “Contingent Obligation” shall not include endorsements
for collection, deposit, or negotiation and warranties of products and services,
in each case in the ordinary course of business; provided, further, that
“Contingent Obligations” also shall not include guarantees of leases (other than
Capitalized Leases), performance obligations or other obligations not
constituting Indebtedness.

“Conversion/Continuation Notice”: As defined in Section 2.6.

“Credit Extension”: The making of any Loan or the issuance of a Facility LC.

“Deemed Dividend Problem”: With respect to any Foreign Subsidiary, any amounts
determined under Section 956 of the Code that are required to be included in the
gross income of Company or a Domestic Subsidiary of Company, but only to the
extent that such inclusion causes, or would be expected to cause, material
adverse tax consequences to Company or a Domestic Subsidiary of Company, in each
case as determined by Company in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors.

“Default”: Any event that, with the giving of notice (whether such notice is
required under Section 7.1, or under some other provision of this Agreement, or
otherwise) or lapse of time, or both, would constitute an Event of Default.

“Defaulting Lender”: At any time, any Lender that, as determined by Agent, has
(a) failed to fund any portion of its Loans or participations in Facility LCs or
Swingline Loans within two Business Days after this Agreement requires it to
fund such portion, (b) notified Company, Agent, each LC Issuer, Swingline
Lender, or any other Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations (i) under this Agreement or (ii) under other agreements in which it
is obligated to extend credit unless, in the case of this clause (ii), such
obligation is the subject of a good faith dispute, (c) failed, within two
Business Days after request by Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Facility LCs and Swingline Loans
(provided, that it shall no longer constitute a Defaulting Lender under this
clause (c) upon delivery of such confirmation), (d) otherwise failed to pay to
Agent or any other Lender any other amount this Agreement obligates it to pay
within two Business Days after the date when due, unless the subject of a good
faith dispute, or (e) has, or has a direct or indirect parent company that
has, (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender is not a Defaulting Lender
solely as the result of (A) the acquisition or maintenance of an ownership
interest in such Lender or a Person controlling such Lender or (B) the exercise
of control over a Lender or a Person controlling such Lender, in each case, by a

 

10



--------------------------------------------------------------------------------

governmental authority or an instrumentality thereof. Any determination by Agent
that a Lender is a Defaulting Lender shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
notification of such determination by Agent to Company, each LC Issuer,
Swingline Lender, and the other Lenders.

“Default Rate”: As defined in Section 2.7.c.

“Designated Guarantor Subsidiaries”: At any time, all Subsidiaries that Company
has designated as Designated Guarantor Subsidiaries in accordance with
Section 5.16. There are no Designated Guarantor Subsidiaries on the Amendment
No. 3 Effective Date.

“Designated Unrestricted Subsidiary”: Each Wholly-Owned Subsidiary that is
designated as a Designated Unrestricted Subsidiary on the Amendment No. 3
Effective Date in Schedule 1.1.b, and each additional Subsidiary of Company that
is designated as a Designated Unrestricted Subsidiary in accordance with
Section 5.17 after the Amendment No. 3 Effective Date.

“Distributable Net Income Amount”: for any date of determination, 50% of
cumulative Net Income for each fiscal year ending on or prior to such date for
which the Agent has received financials under Section 5.1.a. (together with the
corresponding compliance certificate under Section 5.1.c.), beginning with the
fiscal year ending December 31, 2014. By way of example, upon receipt of the
Company’s annual financials for 2014, the Distributable Net Income Amount would
be 50% of Net Income as reported in such financials for such fiscal year, and
upon receipt of the Company’s annual financials for the fiscal year ending
December 31, 2015, the Distributable Net Income amount would be 50% of the sum
of Net Income for the fiscal year ending December 31, 2014 and the fiscal year
ending December 31, 2015.

“Domestic Subsidiary”: A Subsidiary of Company incorporated or organized under
the laws of the United States, any State thereof or the District of Columbia.

“EBITDAR”: For any period of calculation, the sum of: (a) the Adjusted Net
Income for such period; plus (b) the sum of the following amounts deducted in
arriving at Adjusted Net Income (but without duplication for any item):
(i) Interest Expense; (ii) Rent Expense; (iii) depreciation and amortization
expense; and (iv) federal, state, and local income taxes, all calculated for
Company and its Restricted Subsidiaries on a consolidated basis.

“ECP”: an “Eligible Contract Participant” as defined in Section 1(a)(18) of the
Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).

“ECP Rules”: see the definition of “ECP”.

“Effective Date”: June 30, 2011 or, if all conditions precedent in Section 3.1
are not satisfied or waived on that date, the date on or after the satisfaction
or waiver of such conditions precedent that Company and Agent establish as the
Effective Date.

 

11



--------------------------------------------------------------------------------

“Eligible Assignee”: (i) a Lender or an Affiliate of a Lender; (ii) an Approved
Fund; (iii) a commercial bank organized under the laws of the United States, or
any U.S. state, and having total assets in excess of $3,000,000,000, calculated
in accordance with the accounting principles prescribed by the regulatory
authority applicable to such bank in its jurisdiction of organization; (iv) a
commercial bank organized under the laws of any other country that is a member
of the OECD, or a political subdivision of any such country, and having total
assets in excess of $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority that applies to such bank in
its jurisdiction of organization, so long as such bank is acting through a
branch or agency located in the country in which it is organized or another
country that is described in this clause (iv); or (v) the central bank of any
country that is a member of the OECD; provided, however, that neither Company
nor an Affiliate of Company shall qualify as an Eligible Assignee.

“Encumbered Real Estate Subsidiary”: Any Subsidiary that (a) is the obligor on a
Permitted Permanent Loan, including any Related Mezzanine Encumbered Real Estate
Subsidiary; or (b) is a Related Encumbered Real Estate Subsidiary. The
Encumbered Real Estate Subsidiaries on the Amendment No. 3 Effective Date are
listed in Schedule 1.1.b.

“Environmental Laws”: All federal, state, local, and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements, and other governmental restrictions relating to (i) the protection
of the environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges, or releases of pollutants, contaminants, hazardous
substances, or wastes into surface water, ground water, or land, or (iv) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, handling, clean-up, or remediation of pollutants, contaminants,
hazardous substances, or wastes.

“Equity Interests”: All shares, interests, participations, or other equivalents,
however designated, of or in a corporation, partnership, or limited liability
company, whether or not voting, including but not limited to common stock,
member interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.

“Equivalent Amount”: With respect to any currency at any time, the equivalent in
U.S. Dollars of such currency, calculated on the basis of the arithmetic mean of
the buy and sell spot rates of exchange of Agent in the London interbank market
(or other market where Agent’s foreign exchange operations with respect to such
currency are then being conducted) for such other currency at or about
11:00 a.m. (local time applicable to the transaction in question) on the date on
which such amount is to be determined, rounded up to the nearest amount of such
currency as determined by Agent from time to time; provided, however, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, Agent may use any reasonable method it deems appropriate to determine
such amount, and such determination shall be conclusive absent manifest error.

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended, and
any rule or regulation issued under it.

 

12



--------------------------------------------------------------------------------

“ERISA Affiliate”: Any trade or business (whether or not incorporated) that,
together with Company, is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for the purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event”: Any of the following: (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued under it with respect to a Plan
(other than an event for which the 30-day notice period is waived); (b) failure
of any Plan to satisfy the “minimum funding standard” (as defined in Section 412
of the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of Company or any of its ERISA Affiliates from
any Plan or Multiemployer Plan; or (g) the receipt by Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Company
or any ERISA Affiliate of any notice, concerning the imposition upon Company or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurocurrency Advance”: An Advance with respect to which the interest rate is
determined by reference to the Adjusted Eurocurrency Rate.

“Eurocurrency Loan”: A Loan that, except as otherwise provided in Section 2.7,
bears interest that is determined by reference to the Adjusted Eurocurrency
Rate.

“Eurocurrency Rate”: With respect to each Interest Period applicable to a
Eurocurrency Advance, the applicable interest settlement rate for deposits in
the applicable Agreed Currency (other than Canadian Dollars) appearing on the
LIBOR01 Page for such Agreed Currency as of 11:00 a.m. (London time) two
Business Days before the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, (i) if the LIBOR01 Page
for such Agreed Currency is not available to Agent for any reason, the
applicable Eurocurrency Rate for the relevant Interest Period shall instead be
the applicable interest settlement rate for deposits in the applicable Agreed
Currency as reported by any other generally recognized financial information
service selected by Agent as of 11:00 a.m. (London time) two business days
before the first day of such Interest Period, and having a maturity equal to
such Interest Period, provided that, if no such interest settlement rate is
available to Agent, the applicable Eurocurrency Rate for the relevant Interest
Period shall instead be the rate determined by Agent to be the rate at which
U.S. Bank or one of its Affiliate banks offers to place deposits in U.S. Dollars
with first-class banks in the interbank market at approximately 11:00 a.m.
(London time) two Business Days before the first day of such Interest Period, in
the approximate amount of U.S. Bank’s relevant Eurocurrency Loan and having a
maturity equal to such Interest Period. The Eurocurrency Rate for Canadian
Dollar Loans shall be CDOR.

 

13



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage”: As of any day, that percentage (expressed as
a decimal) that is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) for a
member bank of the Federal Reserve System, with deposits comparable in amount to
those held by Agent, with respect to “Eurocurrency Liabilities” as that term is
defined in Regulation D; provided, that with respect to CDOR, such percentage
shall include any other maximum reserve, liquid asset, fee or similar
requirement established by any central bank, monetary authority, or other
governmental authority for any category of deposits or liabilities customarily
used to fund loans in Canadian Dollars. The rate of interest applicable to any
outstanding Eurocurrency Advances shall be adjusted automatically on and as of
the effective date of any change in the Eurocurrency Reserve Percentage.

“Event of Default”: Any event described in Section 7.1.

“Exchange Rate”: On any day, for the purposes of determining the U.S. Dollar
Amount of any currency other than U.S. Dollars, the rate at which such other
currency may be exchanged into U.S. Dollars at the time of determination on such
day on the Reuters WRLD Page for such currency. If such rate does not appear on
any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates that is
agreed upon by Agent and Company, or, in the absence of such an agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of Agent in the market where its foreign currency exchange operations
with respect to such currency are then being conducted, at or about such time
Agent elects after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of U.S. Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Swap Obligation”: with respect to any Guarantor Subsidiary, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor Subsidiary of, or the grant by such Guarantor Subsidiary of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor Subsidiary’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor Subsidiary or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.

“Excluded Taxes”: In the case of each Lender or applicable Lending Installation
and Agent, (i) taxes imposed on its overall net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender or Agent
is incorporated or organized or the jurisdiction in which Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located, (ii) in the case of a Lender or applicable Lending
Installation, U.S. federal withholding taxes imposed on amounts payable to or
for the account of it

 

14



--------------------------------------------------------------------------------

with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (a) such Lender or applicable Lending
Installation acquires such interest in the Loan or Commitment or (b) such Lender
changes its applicable Lending Installation, except in each case to the extent
that, pursuant to Section 2.32, amounts with respect to such taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its applicable Lending
Installation, (iii) any U.S. federal backup withholding taxes, and (iv) any U.S.
federal withholding taxes imposed under FATCA.

“Executive Officer”: The chief executive officer, the chief financial officer or
any executive vice president.

“Exhibit”: An exhibit to this Agreement, unless another document is specifically
referred to.

“Existing Club”: A health club facility owned by a Person other than Company or
any Subsidiary, together with any and all related improvements and other assets
used in the normal course of operation of such facility, including, but not
limited to, real estate and equipment.

“Existing Credit Agreement”: As defined in the Recitals to this Agreement.

“Facility LC”: As defined in Section 2.10.

“Facility LC Application”: As defined in Section 2.11.

“Facility LC Collateral Account”: A deposit account belonging to Agent for the
benefit of the Lenders into which this Agreement requires Borrowers to make
deposits; such account shall be under the sole dominion and control of Agent and
not subject to withdrawal by any Borrower, and Agent shall hold and apply any
amounts in the account to the payment of any outstanding Facility LCs when drawn
upon or applied as specified in Section 2.12 or 8.17.

“Facility Termination Date”: The earliest of (a) May 30, 2019, (b) the date on
which the Commitments are terminated pursuant to this Agreement, or (c) the date
on which the Commitments are reduced to zero pursuant to this Agreement.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: For any day, an interest rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day that is a Business Day, the average
of the quotations at approximately 10:00 a.m. (Minneapolis time) on such day on
such transactions received by Agent from three federal funds brokers of
recognized standing selected by Agent in its sole discretion.

 

15



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio”: On any Quarterly Measurement Date, the ratio of

(a) the result of: (i) EBITDAR for the Measurement Period ending on such
Quarterly Measurement Date, minus (ii) Cash Taxes; minus (iii) the Maintenance
Capital Expenditures for such Measurement Period; to

(b) the sum of: (i) the Interest Expense for such Measurement Period; plus
(ii) the Rent Expense for such Measurement Period; plus (iii) the Mandatory
Principal Payments for such Measurement Period.

“Foreign Subsidiary”: Any Subsidiary of Company that is not a Domestic
Subsidiary. On the Effective Date, the Foreign Subsidiaries are FCA Construction
Company Canada Inc., an Ontario corporation; LTF Club Operations Company Canada
Inc., an Ontario corporation; and LTF Real Estate Company Canada Inc., an
Ontario corporation.

“Fund”: Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP”: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in other statements by any other entity that is
approved by a significant segment of the accounting profession that apply to the
circumstances as of any date of determination, applied in a manner consistent
with that used in preparing the financial statements of Company to which this
Agreement refers.

“Guarantor Subsidiaries”: The Required Guarantor Subsidiaries and the Designated
Guarantor Subsidiaries.

“Guaranty”: The Guaranty dated as of the Effective Date signed and delivered by
the Guarantor Subsidiaries in favor of Agent, for the ratable benefit of the
Lenders, as it is supplemented, amended, restated, replaced, or otherwise
modified at any relevant time, and any additional guaranty signed and delivered
by any Guarantor Subsidiary after the Effective Date that is substantially on
the same terms as such Guaranty or is otherwise acceptable to Agent in its
reasonable discretion.

“IDA Lease Transaction”: any transaction pursuant to which (i) the Company or a
Restricted Subsidiary sells, transfers or assigns Real Estate or a leasehold
interest to an industrial development agency or similar governmental authority;
(ii) such governmental authority leases such Real Estate or leasehold interest
to the Company or such Restricted Subsidiary; (iii) the Company or such
Restricted Subsidiary retains the beneficial interest in such Real Estate or
leasehold interest and a repurchase right, for nominal consideration, in respect
of such Real Estate or leasehold interest at the end of the applicable lease’s
term; and (iv) the Company or such Restricted Subsidiary receives a tax benefit
from such transaction either because the transaction and related Real Estate or
leasehold interest is exempt from certain taxes or rental payments corresponding
with the applicable Real Estate or leasehold interest are made in lieu of paying
certain taxes thereon or related thereto.

 

16



--------------------------------------------------------------------------------

“Immediately Available Funds”: Funds with good value on the day and in the city
in which payment is received.

“Indebtedness”: With respect to any Person at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
that in accordance with GAAP should be classified upon the balance sheet of such
Person as liabilities, but in any event including: (i) all obligations of such
Person for borrowed money, including non-recourse obligations, and including the
Obligations, (ii) all obligations of such Person that are evidenced by bonds,
debentures, notes, or other similar instruments, (iii) all obligations of such
Person upon which interest charges are customarily paid or accrued, (iv) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (v) all obligations of
such Person that are issued or assumed as the deferred purchase price of
property or services, (vi) all obligations of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations the
Lien secures have been assumed, (vii) all Capitalized Lease Obligations of such
Person, (viii) the net amount of all obligations of such Person with respect to
interest rate swap agreements, cap or collar agreements, interest rate futures
or option contracts, currency swap agreements, currency futures or option
agreements and other similar contracts, (ix) all obligations of such Person,
actual or contingent, as an account party with respect to standby and commercial
letters of credit or bankers’ acceptances, (x) all obligations of any
partnership or joint venture as to which such Person is personally liable, and
(xi) all Contingent Obligations of such Person for which such Person would
reserve in respect of Indebtedness of the type described in clauses (i) through
(x) above.

“Intercreditor Agreement”: An intercreditor agreement between the holder of any
Indebtedness of Company or any Subsidiary (other than the Obligations) and
Agent, in form and substance satisfactory to Agent in its reasonable business
judgment, and pursuant to which Agent and the holder of such Indebtedness agree
that such Indebtedness and any Liens securing such Indebtedness are pari passu
with the Obligations.

“Interest Expense”: For any Measurement Period, the aggregate consolidated
amount, without duplication, of interest expense of Company and its Restricted
Subsidiaries determined in accordance with GAAP.

“Interest Period”: With respect to each Eurocurrency Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending one, two, three, or six months thereafter, as the applicable Borrower
elects in the applicable Borrowing Notice or Conversion/Continuation Notice;
provided that:

(a) Any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) Any Interest Period that begins on the last Business Day of a calendar month
(or a day for which there is no numerically corresponding day in the calendar
month

 

17



--------------------------------------------------------------------------------

at the end of such Interest Period) shall end on the last Business Day of a
calendar month; and

(c) Any Interest Period applicable to an Advance on a Revolving Loan that would
otherwise end after the Facility Termination Date shall end on the Facility
Termination Date.

For the purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided that, if there is no
numerically corresponding day in the month in which such an Interest Period is
to end or if such an Interest Period begins on the last Business Day of a
calendar month, then such Interest Period shall end on the last Business Day of
the calendar month in which such Interest Period is to end.

“Investment”: The acquisition, purchase, making, or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms), any acquisitions of real or
personal property (other than real and personal property acquired in the
ordinary course of business) and any purchase or commitment or option to
purchase Equity Interests, securities or other debt of or any interest in
another Person or any integral part of any business or the assets comprising all
or a material portion of such business and the formation of, or entry into, any
partnership as a limited or general partner or the entry into any joint venture.
The amount of any Investment is the original cost of such Investment plus the
cost of all additions to such Investment, without any adjustments for increases
or decreases in value, or write-ups, write-downs or write-offs with respect to
such Investment.

“LC Fee”: As defined in Section 2.21.

“LC Issuer”: (i) U.S. Bank (or any subsidiary or affiliate thereof) or (ii) each
such other Lender (or any subsidiary or affiliate thereof) that agrees to act as
an LC Issuer hereunder and that is approved by the Company and the Agent, with
each such Person acting in its capacity as issuer of Facility LCs under this
Agreement, together with any successor thereto.

“LC Obligations”: At any time, either or both the USD Tranche LC Obligations and
the Multicurrency Tranche LC Obligations, as applicable.

“LC Participations”: At any time, either or both the USD Tranche LC
Participations or the Multicurrency Tranche LC Participations, as applicable.

“LC Payment Date”: As defined in Section 2.13.

“Lease Securitization Provisions”: Provisions customarily required in a ground
lease subject to a Securitized financing that is rated by a nationally
recognized ratings agency, including, without limitation, (a) notice and cure
rights for a creditor consistent with market standards for cure periods, (b) cr

editor’s right to encumber the Real Estate Subsidiary’s leasehold interest and
the superiority of such Lien to any Lien on a landlord’s interest in such
property; (c) the right for a creditor or its designee to succeed to any Real
Estate Subsidiary’s interest in the lease without

 

18



--------------------------------------------------------------------------------

landlord’s consent, and the right of any subsequent holder of the applicable
financing to succeed to any Real Estate Subsidiary’s interest in the lease
without commercially unreasonable restrictions on the identity of the successor
(if other than such creditor or designee), (d) right for such creditor to a new
lease with landlord if the lease is terminated prior to the expiration of the
term, (e) no amendment, modification, cancellation or termination of the lease
by the landlord or any Real Estate Subsidiary without the consent of creditor,
and (f) in the event of damage to the property or the improvements thereon or
loss or taking of all or a portion of the property or improvements thereon due
to casualty or condemnation, the casualty insurance proceeds or condemnation
proceeds, as the case may be, may be required by creditor to be applied to
reduce the balance of its financing, or may be required by creditor to be used
for, and used by the Real Estate Subsidiary under the lease for, restoration of
the property or the improvements thereon.

“Lenders”: The lending institutions who sign and deliver this Agreement as the
“Lenders” on the Effective Date and their successors and assigns. Unless this
Agreement specifies otherwise, the term “Lenders” includes the Swingline Lender
and each LC Issuer.

“Lending Installation”: With respect to a Lender or Agent, the office, branch,
subsidiary, or affiliate of such Lender or Agent listed on the signature pages
to this Agreement or otherwise selected and identified by such Lender or Agent
pursuant to Section 2.25.

“Lien”: With respect to any Person, any security interest, mortgage, pledge,
lien (statutory or other), charge, encumbrance or preference, hypothecation,
assignment, deposit arrangement, title retention agreement, preferential
arrangement, or analogous instrument or device (including the interest of each
vendor or lessor under any conditional sale, Capitalized Lease, or other title
retention agreement), in, of or on any assets or properties of such Person, now
owned or hereafter acquired, whether arising by agreement or operation of law.

“LIBOR01 Page”: The display designated as “LIBOR01 Page” on the Reuters Service
(or such other page as may replace the LIBOR01 Page on that service or any
applicable successor service for the purpose of displaying interest settlement
rates for U.S. Dollar deposits).

“Liquidity”: for any date of determination, the sum of (x) the excess of the
Aggregate Commitment Amount over the Aggregate Outstanding Credit Exposure
(excluding the aggregate principal amount of all outstanding Term Loans), plus
(y) the aggregate amount of cash held by the Company and the Restricted
Subsidiaries that is unrestricted and free and clear of all Liens other than
those in favor of the Agent and the Lenders securing the Secured Obligations.

“Loan”: A Revolving Loan, a Term Loan or a Swingline Loan.

“Loan Documents”: This Agreement, any Notes, the Guaranty, the Collateral
Documents, and each other document or agreement, now or in the future, signed by
Company or any of its Affiliates for the benefit of Agent or any Lender under or
in connection with this Agreement.

“Loan Party”: Company and each Guarantor Subsidiary.

“LTF Lease”: A lease agreement between a Real Estate Subsidiary, as lessor, and
a Restricted Subsidiary, as lessee, relating to a Club or a Non-Club Building.

 

19



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures”: On any Quarterly Measurement Date, the sum
of: (a) $10,000,000; plus (b) the product of: (i) $3.75; times (ii) the gross
square feet for each Club or Non-Club Building that is open and that the Company
and its Restricted Subsidiaries operate on such Quarterly Measurement Date as
measured from the predominant plane of the exterior walls of such Club or
Non-Club Building, as applicable.

“Majority Lenders”: Lenders having greater than 50% of (x) the Aggregate
Commitment Amount or, if the Aggregate Commitment Amount has been terminated,
the Aggregate Outstanding Multicurrency Tranche Credit Exposure plus the
Aggregate Outstanding USD Tranche Credit Exposure plus (y) the Term Loan
Commitment Amount for the Term Loan Lenders, or, once the Term Loans have been
made, the aggregate principal amount of the Term Loans then outstanding
(excluding the Commitment Amounts, Term Loan Commitment Amounts and Aggregate
Outstanding Credit Exposure of Defaulting Lenders).

“Mandatory Principal Payments”: For any Measurement Period, the principal
payments (including the portion of any payment on any Capitalized Lease
allocable to principal in accordance with GAAP) regularly scheduled to have been
paid by Company or any of its Restricted Subsidiaries during such period on the
Permitted Permanent Loans and Company’s and its Restricted Subsidiaries’
Capitalized Leases and other interest-bearing Indebtedness (including, for
avoidance of doubt, the Term Loans) and/or Seller Financing; provided, that the
final principal payment (including, without limitation, any “bullet” maturity
payment) in respect of any Indebtedness shall not be included as a Mandatory
Principal Payment for purposes hereof.

“Material Adverse Occurrence”: Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding) that could reasonably be expected to
materially and adversely affect (i) the financial condition or operations of
Company and its Restricted Subsidiaries taken as a whole, (ii) the ability of
any Borrower to perform its obligations under the Loan Documents, (iii) the
validity or enforceability of the material obligations of any Borrower under the
Loan Documents, (iv) the rights and remedies of the Lenders and Agent under the
Loan Documents, or (v) the timely payment of the principal of and interest on
the Loans or other amounts payable by Borrowers under this Agreement.

“Maximum Borrowing Subsidiary Amount: As determined from time to time by the
Revolving Lenders at the request of Company. On the Amendment No. 3 Effective
Date, the Maximum Borrowing Subsidiary Amount is $0.00.

“Maximum Rate”: As defined in Section 9.16.

“Measurement Period”: On any Quarterly Measurement Date, the four fiscal
quarters ending on such Quarterly Measurement Date.

“Modify” and “Modification”: As defined in Section 2.10.

“Multiemployer Plan”: A multiemployer plan, as that term is defined in
Section 4001 (a) (3) of ERISA, that is maintained (on the Effective Date, within
the five calendar years before the Effective Date, or at any time after the
Effective Date) for employees of Company or any ERISA Affiliate.

 

20



--------------------------------------------------------------------------------

“Multicurrency Tranche”: the credit facility tranche under which Multicurrency
Tranche Commitments are maintained.

“Multicurrency Tranche Commitment”: With respect to each Multicurrency Tranche
Lender, its obligation to make Multicurrency Tranche Revolving Loans to
Borrowers and to purchase Multicurrency Tranche LC Participations.

“Multicurrency Tranche Commitment Amount”: With respect to each Multicurrency
Tranche Lender, on the Amendment No. 3 Effective Date the amount set forth on
Schedule 1.1.f as its Multicurrency Tranche Commitment Amount, but as reduced or
increased at any time after the Amendment No. 3 Effective Date under this
Agreement.

“Multicurrency Tranche LC”: Each Facility LC in which the Multicurrency Tranche
Lenders are obligated to purchase Multicurrency LC Participations under
Section 2.11.

“Multicurrency Tranche LC Obligations”: At any time, the sum, without
duplication, of: (a) the aggregate amount available to be drawn on all
outstanding Multicurrency Tranche LCs; plus (b) the Reimbursement Obligations
that relate to all Multicurrency Tranche LCs.

“Multicurrency Tranche LC Participation”: As defined in Section 2.11.

“Multicurrency Tranche Lender”: A Lender that has agreed to make Multicurrency
Tranche Revolving Loans and purchase Multicurrency Tranche LC Participations
under the terms of this Agreement.

“Multicurrency Tranche Revolving Loan”: With respect to a Multicurrency Tranche
Lender, a loan made by such Lender in U.S. Dollars or Canadian Dollars pursuant
to its commitment to lend in Section 2.1(a), and any conversion or continuation
of such loan.

“Multicurrency Tranche Share”: With respect to each Multicurrency Tranche
Lender, a portion equal to a fraction, the numerator of which is the
Multicurrency Tranche Commitment Amount of such Lender and the denominator of
which is the Aggregate Multicurrency Tranche Commitment Amount, provided,
however, if all of the Multicurrency Tranche Commitments are terminated, then
“Multicurrency Tranche Share” means the percentage obtained by dividing (i) such
Lender’s Outstanding Multicurrency Tranche Credit Exposure at such time by
(ii) the Aggregate Outstanding Multicurrency Tranche Credit Exposure at such
time; and provided, further, that when any Multicurrency Tranche Lender shall be
a Defaulting Lender, “Multicurrency Tranche Share” means the percentage of the
Aggregate Multicurrency Tranche Commitment Amount (disregarding any Defaulting
Lender’s Multicurrency Tranche Commitment) represented by such Lender’s
Multicurrency Tranche Commitment Amount. If all of the Multicurrency
Tranche Commitments have terminated or expired, the Multicurrency Tranche Shares
shall be determined based upon the Multicurrency Tranche Commitment Amounts most
recently in effect, giving effect to any assignments.

“Net Income”: For any Measurement Period, consolidated after-tax net income of
Company and its Restricted Subsidiaries for such period determined in accordance
with GAAP.

 

21



--------------------------------------------------------------------------------

“Net Worth”: With respect to any Person or Persons, on any date of
determination, the excess of (a) the net book value of the assets of such Person
or Persons at such time, after all appropriate deductions in accordance with
GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization), minus (b) the sum of the total
Indebtedness of such Person or Persons at such time, all as determined in
accordance with GAAP, on an aggregate or consolidated basis with respect to such
Person or Persons.

“Non-Club Building”: any building or improvements owned by Company or a
Restricted Subsidiary that is not a Club.

“Non-U.S. Lender”: As defined in Section 2.32.f.

“Note”: As defined in Section 2.5.

“Obligations”: Borrowers’ obligations with respect to the due and punctual
payment of principal and interest on the Loans and the LC Obligations when and
as due, whether by acceleration or otherwise, and all fees (including the
Commitment Fee), expenses, indemnities, reimbursements and other obligations of
Borrowers under this Agreement or any other Loan Document, to the Lenders or to
any Lender, Agent, any LC Issuer, or any indemnified party, in all cases whether
now existing or hereafter arising or incurred.

“Operating Lease”: A lease of (or other agreement conveying the right to use)
real or personal property classified as an operating lease in accordance with
GAAP.

“Other Taxes”: As defined in Section 2.32.b.

“Outlot”: A parcel of real property purchased as an incidental part of a larger
acquisition where such parcel is not required for the intended purposes of such
acquisition.

“Outstanding Credit Exposure: As to each USD Tranche Lender, its Outstanding USD
Tranche Credit Exposure, as to each Multicurrency Tranche Lender, its
Outstanding Multicurrency Tranche Credit Exposure, and as to each Term Loan
Lender, the principal amount of its Term Loans.

“Outstanding Multicurrency Tranche Credit Exposure: As to any each Multicurrency
Tranche Lender at any time, the sum of (i) the aggregate principal U.S. Dollar
Amount of its Multicurrency Tranche Revolving Loans outstanding at such time,
and (ii) its Multicurrency Tranche LC Participations at that time.

“Outstanding USD Tranche Credit Exposure: As to each USD Tranche Lender at any
time, the sum of (i) the aggregate principal U.S. Dollar Amount of its USD
Tranche Revolving Loans outstanding at such time, plus (ii) its USD Tranche
Share of the aggregate principal amount of Swingline Loans outstanding at that
time, plus (iii) its USD Tranche LC Participations at that time.

“Parity Secured Debt”: Indebtedness other than the Secured Obligations incurred
by Company or a Restricted Subsidiary that is secured by Liens permitted under
Section 6.12.k; provided that: (i) at the time of the incurrence of such Parity
Secured Debt, the Unencumbered

 

22



--------------------------------------------------------------------------------

Asset Coverage Ratio as of the Quarterly Measurement Date immediately preceding
the date on which the proposed additional Indebtedness is to be incurred would
not be more than the ratio permitted by Section 6.16 determined on a pro forma
basis (including a pro forma application of net proceeds from such proposed
additional Indebtedness), as if such proposed additional Indebtedness had been
incurred at the beginning of the Measurement Period ending on such Quarterly
Measurement Date; (ii) the Related Agreements evidencing or securing such Parity
Secured Debt are in form and substance satisfactory to Agent, in its reasonable
business judgment, provided that the default provisions of such Related
Agreements may provide for cross-acceleration with respect to the covenant
defaults under this Agreement; (iii) the holder of such Parity Secured Debt
signs and delivers to Agent, before Company or any Restricted Subsidiary incurs
such Parity Secured Debt, an Intercreditor Agreement; and (iv) reasonably before
the incurrence of such Indebtedness, Agent has received drafts that are
finalized in all material respects of each material Related Agreement to be
signed and delivered in connection with such transaction. To the extent any such
Parity Secured Debt contains financial covenants or event of default provisions
that restrict Company or its Restricted Subsidiaries more than do the financial
covenants and event of default provisions of this Agreement, the provisions of
Section 5.20 shall apply.

“Participants”: As defined in Section 9.5.b.

“PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor.

“Permitted Acquisitions”: With respect to Company and Restricted Subsidiaries,
either: (a) any Acquisition by Company or any of its Restricted Subsidiaries
where (i) the business or division acquired are for use, or the Person acquired
is engaged, in the businesses engaged in by Company or its Restricted
Subsidiaries on the Effective Date or other businesses that are similar,
ancillary, or complementary lines of business, or are reasonable extensions of
such business, (ii) the Acquisition is completed on a non-hostile basis;
(iii) for each Acquisition in which the total consideration paid by Company and
its Subsidiaries exceeds $20,000,000, Company delivers to Agent, no later than
10 Business Days before the consummation of the Acquisition, pro forma financial
statements giving effect to the Acquisition that demonstrate continued
compliance with the financial covenants in this Agreement; (iv) Company or a
Restricted Subsidiary is the surviving entity; (v) immediately before and after
giving effect to such Acquisition, no Event of Default exists, (vi) the
Consolidated Leverage Ratio on a pro forma basis reflecting the consummation of
the Acquisition is less than 3.75 to 1.00; (vii) the sum of the cash held by
Company and its Restricted Subsidiaries (including any cash acquired in the
acquisition) but excluding cash in any account subject to a Lien in favor of any
Person other than the Lenders plus the amount by which the Aggregate Commitment
Amount exceeds the Aggregate Outstanding Credit Exposure (excluding the
principal amount of the Term Loans) is at least $50,000,000 immediately after
giving effect to such Acquisition; (viii) for each Acquisition in which the
total consideration paid by Company and its Subsidiaries exceeds $20,000,000,
reasonably prior to such Acquisition, Agent has received unexecuted copies of
each material document, instrument, and agreement to be signed and delivered in
connection with such Acquisition, (ix) for each Acquisition in which the total
consideration paid by Company and its Restricted Subsidiaries exceeds
$20,000,000, the related acquisition documents shall not prohibit liens and
security interest thereon and collateral assignments thereof to the
Administrative Agent for the benefit of

 

23



--------------------------------------------------------------------------------

the Lenders, and (x) if the acquired Person will be a Guarantor Subsidiary,
Agent has received a Guaranty and Collateral Documents in accordance with
Section 5.17 and 5.19; or (b) any other Acquisition consented to in writing by
the Majority Lenders. For the purposes of this definition, “total consideration”
means, without duplication, cash or other consideration paid, the fair market
value of property or stock exchanged (or the face amount, if preferred stock)
other than common stock of Company, the total amount of any deferred payments
(including the Company’s good faith estimates for earnouts) or purchase money
debt, all Seller Financing, and the total amount of any Indebtedness assumed or
undertaken in such transactions.

“Permitted Permanent Loan”: Collectively:

(a) the Indebtedness of the Encumbered Real Estate Subsidiaries outstanding on
the Amendment No. 3 Effective Date and described on Schedule 1.1.d; and

(b) Indebtedness incurred by an Encumbered Real Estate Subsidiary that is a
Wholly-Owned Subsidiary after the Effective Date to finance the real property
and improvements relating to one or more Clubs that are then open and operating
or Non-Club Buildings being used for their intended purpose, where:

(i) immediately before and after giving effect to such Indebtedness, no Event of
Default exists;

(ii) the Related Agreements for such Indebtedness do not cross-default to, or
permit acceleration based on, any default under or acceleration of any other
Indebtedness of Company or any other Subsidiary except other Permitted Permanent
Loans that are held by the holder of the Indebtedness then being incurred;
provided that any such Indebtedness that is incurred to an initial holder that,
together with any of its Affiliates, are in the business of Securitizing
commercial mortgage loans shall be deemed to be held by separate holders,
regardless of whether such Indebtedness is actually held by separate holders;

(iii) the only Persons liable for such Indebtedness are:

(A) the Encumbered Real Estate Subsidiary that owns all of the relevant Clubs or
Non-Club Buildings securing the Indebtedness then being incurred and such
liability is limited to such Encumbered Real Estate Subsidiary’s right, title
and interest in and to the collateral securing the Permitted Permanent Loan then
being incurred; subject, however, to the imposition of personal liability for
fraud, misrepresentation, misapplication of rents or insurance proceeds, adverse
environmental conditions and other exceptions to limited recourse liability that
are customarily set forth in limited recourse real estate financing transactions
including, without limitation, indemnities in respect of environmental
liabilities, material destruction or abuse of property, prohibited transfers of
property or prohibited grants of collateral, insolvency, and failure to pay
taxes or maintain insurance (such limited recourse liabilities being “Limited
Recourse Liability”); and

 

24



--------------------------------------------------------------------------------

(B) Company or any Restricted Subsidiary; provided that the Related Agreements
for such Permitted Permanent Loan: (1) shall not impose any greater liability on
Company or any Restricted Subsidiary than the Limited Recourse Liability that is
incurred by the relevant Encumbered Real Estate Subsidiary in such transaction
and to its liability as a guarantor of the LTF Lease securing such Permitted
Permanent Loan that is permitted by subpart (v) of this definition; and
(2) shall otherwise comply with the last paragraph of this definition;

(iv) (A) the only security for such Indebtedness is:

(1) the real property and improvements relating to such Clubs or Non-Club
Buildings being financed by such Permitted Permanent Loan;

(2) the LTF Lease or any other lease by a Real Estate Subsidiary, acting as
lessor, relating to such Clubs or Non-Club Buildings,

(3) if required to be by the original Related Agreements evidencing or securing
such Indebtedness, then: (a) normal and reasonable repair and replacement
reserves; and (b) a debt service reserve to be established from the basic rent
payable under the original LTF Lease or any other lease by a Real Estate
Subsidiary, acting as lessor, relating to such Clubs or Non-Club Buildings that
exceeds the regularly scheduled monthly principal and interest payments on such
Indebtedness if the Allocated Clubs/Non-Club Buildings Cash Flow is less than
the amount required in the original Related Agreements evidencing or securing
such Indebtedness; provided, however, that, the Encumbered Real Estate
Subsidiary’s failure to maintain the required Allocated Clubs/Non-Club Buildings
Cash Flow shall not constitute an event of default (however defined) under the
relevant Related Agreements and the sole remedy for such failure shall be the
establishment of the debt service reserve;

(4) if such Indebtedness is Securitized by re-structuring into a senior loan to
the borrowing Encumbered Real Estate Subsidiary and a mezzanine loan to a
separate Related Mezzanine Encumbered Real Estate Subsidiary, then such
mezzanine loan may be secured by a pledge of the Equity Interests in the
borrowing Encumbered Real Estate Subsidiary for such Indebtedness; and

(5) normal and reasonable repair and replacement reserves that are required to
be established by the original Related Agreements evidencing or securing such
Indebtedness. None of such security shall secure any other Indebtedness of such
Encumbered Real Estate Subsidiary, its Related Mezzanine Encumbered Real Estate
Subsidiary, Company or any other Subsidiary;

(v) the Clubs or Non-Club Buildings are leased pursuant to a LTF Lease or any
other lease by a Real Estate Subsidiary, acting as lessor; provided that Company
may guaranty a Restricted Subsidiary’s obligations under the relevant LTF Lease;
provided, further, that Company’s lease guaranty obligations must not

 

25



--------------------------------------------------------------------------------

be greater than the obligations of the tenant under the relevant LTF Lease, and
the Related Agreements establishing such lease guaranty obligations shall comply
with the last paragraph of this definition; and

(vi) reasonably prior to the incurrence of such Indebtedness, Agent has received
drafts that are finalized in all material respects of each material Related
Agreement to be signed and delivered in connection with such transaction.

For the purposes of this Agreement, a single Permitted Permanent Loan may be
evidenced by separate notes made by one or more of the relevant Encumbered Real
Estate Subsidiaries payable to the holder of such Permitted Permanent Loan and
such separate notes may be secured by the real property and improvements
relating to the Clubs or Non-Club Buildings respectively owned by such
Encumbered Real Estate Subsidiaries then being financed by such Permitted
Permanent Loan; provided that the proceeds of such separate notes are disbursed
to the relevant Encumbered Real Estate Subsidiary on the same date as part of an
integrated financing for all of such Clubs or Non-Club Buildings.

If Company or any Restricted Subsidiary incurs any Limited Recourse Liability
that is described in subpart (b)(iii) of this definition or guaranties the
payment and performance of a LTF Lease that is described in subpart (b)(v) of
this definition, then the applicable Related Agreements shall not:

(a) (i) cross-default to any other Indebtedness of Company or any other
Restricted Subsidiary; and/or (ii) violate Section 6.6; and/or

(b) in the case of any contingent liability, require Company to waive its rights
of contribution, subrogation or other similar rights to succeed to the relevant
lender’s rights against the borrowing Encumbered Real Estate Subsidiary or its
assets upon Company’s payment and performance in full of its obligations under
such Related Agreements.

Each Permitted Permanent Loan shall cause any automatic amendment of this
Agreement that applies under the “most favored lender” provision in
Section 5.20.

“Person”: Any natural person, corporation, partnership, limited partnership,
limited liability limited partnership, limited liability company, joint venture,
firm, association, enterprise, trust, unincorporated organization, government or
governmental agency or political subdivision or any other entity or
organization, whether acting in an individual, fiduciary, or other capacity.

“Plan”: Each employee benefit plan (whether in existence on the Effective Date
or thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of Company or of
any ERISA Affiliate.

“Pledge Agreement” or “Pledge Agreements”: Individually and collectively,
(i) the Pledge Agreement dated June 30, 2011 made by Company in favor of Agent
and pursuant to which Company grants a first priority Lien to Agent, for the
benefit of the Lenders, to secure the Secured Obligations, in the Equity
Interests it owns in its Restricted Subsidiaries and other “Collateral” it
describes, (ii) each Pledge Agreement dated June 30, 2011 made by a Restricted
Subsidiary that owns Equity Interests in another Restricted Subsidiary in favor
of Agent and pursuant to which

 

26



--------------------------------------------------------------------------------

such Restricted Subsidiary grants a first priority Lien to Agent, for the
benefit of the Lenders, to secure the Secured Obligations, in the Equity
Interests and other “Collateral” it describes, but only to the extent that the
granting of such Lien does not violate any restriction on such Restricted
Subsidiary’s right to grant such Lien set forth in any Related Agreement, as it
is amended, supplemented, extended, restated, or otherwise modified and in
effect at any time, and (iii) each additional agreement made after the Effective
Date by any Subsidiary of Company in favor Agent and pursuant to which such
Subsidiary grants a first priority Lien to Agent, for the benefit of the
Lenders, to secure the Secured Obligations, in the Equity Interests and other
“Collateral” it describes, but only to the extent that the granting of such Lien
does not violate any restriction on such Subsidiary’s right to grant such Lien
set forth in any Related Agreement, as it is amended, supplemented, extended,
restated, or otherwise modified and in effect at any time.

“Prime Rate”: The per annum rate of interest from time to time publicly
announced by U.S. Bank or its parent as its “Prime Rate” (which is not
necessarily the lowest rate charged to any customer) for such day, changing when
and as such Prime Rate changes; except that if there is a successor Agent to
U.S. Bank by merger, or U.S. Bank assigns its duties and obligations as “Agent”
to an Affiliate pursuant to Section 8.11, then “Prime Rate” means the prime
rate, base rate or other analogous rate of the new Agent.

“Purchase Money Indebtedness”: Any Indebtedness that is incurred at the time of
the purchase of the relevant property.

“Purchaser”: As defined in Section 9.5.c.

“Quarterly Measurement Date”: The last day of each quarter of Company’s fiscal
year, commencing on June 30, 2011.

“Rate Protection Agreement”: Any interest rate swap, cap or option agreement, or
any other agreement pursuant to which any Loan Party hedges interest rate risk
with respect to a portion of the Obligations or any Indebtedness permitted
hereunder (other than Permitted Permanent Loans), entered into by the applicable
Loan Party with a Rate Protection Provider.

“Rate Protection Obligations”: The liabilities, indebtedness, and obligations of
Loan Parties, if any, to any Rate Protection Provider under a Rate Protection
Agreement.

“Rate Protection Provider”: Any Lender, or any Affiliate of any Lender, that is
the counterparty of a Loan Party under any Rate Protection Agreement.

“Real Estate”: Any undivided fee simple interest in land other than an Outlot;
the tenant’s interest under a long-term ground lease of land; buildings and
other improvements on such land owned in fee simple or leased under a long-term
ground lease; and the right to receive any rents and income from such land owned
in fee simple or leased under a long-term ground lease that have not yet been
received. Without limiting the definition in the preceding sentence, “Real
Estate” does not include (i) any interest in land that Company has sold and then
leased back, either before or after the Effective Date, or (ii) the tenant’s
interest under any lease or other occupancy agreement that is not a long-term
ground lease, or any fixtures or improvements owned by the tenant under any
lease or other occupancy agreement that is not a long-term ground lease.

 

27



--------------------------------------------------------------------------------

“Real Estate Subsidiary”: Either an Encumbered Real Estate Subsidiary or an
Unencumbered Real Estate Subsidiary.

“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor or other regulation or
official interpretation of the Board of Governors with respect to reserve
requirements that apply to member banks of the Federal Reserve System.

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor or other regulation or
official interpretation of the Board of Governors with respect to the extension
of credit by banks for the purpose of purchasing or carrying margin stocks that
apply to member banks of the Federal Reserve System.

“Reimbursement Obligations”: At any time, the aggregate of all of Borrowers’
obligations then outstanding under Section 2.13 to reimburse each LC Issuer for
amounts paid by such LC Issuer with respect to any one or more drawings under
Facility LCs issued by it.

“Related Agreement”: All material documents establishing, evidencing, and/or
securing any Permitted Permanent Loan or any Indebtedness for borrowed money
permitted by Section 6.11.c, or additional Indebtedness permitted by
Section 6.11.g, or any sale-leaseback transaction permitted by Section 6.18, or
any ground lease or other real estate lease covering any Real Estate underlying,
or on which Company and its Subsidiaries intend to develop and operate, a Club
or Non-Club Building and related businesses that is permitted by Section 6.21.
The Related Agreements in effect on the Amendment No. 3 Effective Date are
respectively described on Schedules 1.1.e, 6.11 and 6.18.

“Related Encumbered Real Estate Subsidiary”: Any Subsidiary whose assets consist
solely of the Equity Interests of one or more Encumbered Real Estate
Subsidiaries.

“Related Mezzanine Encumbered Real Estate Subsidiary”: A Subsidiary that has
been organized for the sole purpose of incurring a mezzanine loan made in
conjunction with a Securitized Permitted Permanent Loan and whose only material
assets are the Equity Interests in the Encumbered Real Estate Subsidiary that is
the obligor of the related Permitted Permanent Loan.

“Rent Expense”: For any Measurement Period, the aggregate consolidated rent
expense of Company and its Restricted Subsidiaries as determined in accordance
with GAAP.

“Required Guarantor Subsidiaries”: At any time, all Wholly-Owned Subsidiaries
except for:

(i) Designated Unrestricted Subsidiaries;

(ii) Foreign Subsidiaries as to which a guarantee of the Obligations would cause
a Deemed Dividend Problem;

(iii) any Subsidiary that is a captive insurance Subsidiary;

 

28



--------------------------------------------------------------------------------

(iv) any Subsidiary constituting a non-for-profit entity under Section 501(c)(3)
of the Code; and

(v) each Encumbered Real Estate Subsidiary that is prohibited, restricted, or
otherwise limited by the Related Agreements for a Permitted Permanent Loan to
which it is a party from (a) guaranteeing any Indebtedness other than such
Permitted Permanent Loan, (b) granting a Lien on any or all of its assets to
secure any Indebtedness other than such Permitted Permanent Loan, or
(c) permitting a Lien on the Equity Interests in such Encumbered Real Estate
Subsidiary to secure any Indebtedness other than such Permitted Permanent Loan,
but, in each case, only so long as such prohibitions, restrictions, or
limitations apply.

The Required Guarantor Subsidiaries on the Amendment No. 3 Effective Date are
listed in Schedule 1.1.a.

“Restricted Payments”: Collectively, (a) all dividends or other distributions in
cash with respect to any Equity Interests in Company, (b) any payment (whether
in cash, Equity Interests other than common stock of Company, or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Company or any of its Restricted Subsidiaries, and
(c) all management fees, consulting fees and other similar amounts payable to
any present or former holder of any Equity Interests in Company or any of its
Restricted Subsidiaries.

“Restricted Subsidiary”: Each Guarantor Subsidiary and each other Subsidiary
that is not an Unrestricted Subsidiary.

“Revolving Loans”: Multicurrency Tranche Revolving Loans and USD Tranche
Revolving Loans.

“Schedule”: A specific schedule to this Agreement, unless another document is
specifically referred to.

“Section”: A numbered section of this Agreement, unless another document is
specifically referred to.

“Secured Obligations”: collectively, the Obligations, the Rate Protection
Obligations, and all cash management, commercial credit card programs and
treasury-related obligations owing by the Company or a Restricted Subsidiary to
a Lender or an Affiliate of a Lender; provided, however, that the Secured
Obligations of a Restricted Subsidiary shall exclude any Excluded Swap
Obligations with respect to such Restricted Subsidiary.

“Securitized”: A transaction in which all or any portion of a Permitted
Permanent Loan and the Related Agreements evidencing or securing such Permitted
Permanent Loan are deposited into a trust (including a REMIC trust) by the
holder of such Permitted Permanent Loan and such trust issues certificates to
investors, or any similar transaction and the term “Securitizing” has a meaning
correlative to the foregoing.

“Security Agreement” or “Security Agreements”: Individually or collectively,
(i) the Security Agreement dated June 30, 2011 made by Company in favor of Agent
and pursuant to

 

29



--------------------------------------------------------------------------------

which Company grants a first priority Lien to Agent, for the benefit of the
Lenders, to secure the Secured Obligations, in the “Collateral” it describes, as
it is amended, supplemented, extended, restated, or otherwise modified and in
effect at any time, (ii) the Security Agreement dated June 30, 2011 made by each
Guarantor Subsidiary in favor of Agent and pursuant to which each Guarantor
Subsidiary grants a first priority Lien to Agent, for the benefit of the
Lenders, to secure the Secured Obligations, in the “Collateral” it describes, to
secure the Secured Obligations, as it is amended, supplemented, extended,
restated, or otherwise modified and in effect at any time, and (iii) any
additional security agreement that any Subsidiary of Company signs and delivers
after the Effective Date to grant a first priority Lien to Agent, for the
benefit of the Lenders, to secure the Secured Obligations, in the collateral it
describes, as it is amended, supplemented, extended, restated, or otherwise
modified and in effect at any time.

“Seller Financing”: Indebtedness incurred as seller financing.

“Subordinated Indebtedness”: Any Indebtedness of a Company or a Restricted
Subsidiary that is formally subordinated to the Secured Obligations on terms
that have been approved in writing by Agent.

“Subsidiary”: with respect to any Person, (i) any corporation, partnership,
limited partnership, limited liability limited partnership, limited liability
company, joint venture, firm, association, enterprise, trust, unincorporated
organization, or other business entity the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, and (ii) any other corporation, partnership, limited partnership,
limited liability limited partnership, limited liability company, joint venture,
firm, association, enterprise, trust, unincorporated organization, or other
business entity of which such Person, directly or indirectly, owns Equity
Interests that represent more than 50% of the ordinary voting power, governance
rights, or financial rights of such business entity. Except where this Agreement
expressly provides to the contrary, all references in this Agreement to a
“Subsidiary” or to “Subsidiaries” refer to a Subsidiary or Subsidiaries of
Company. The Subsidiaries on the Amendment No. 3 Effective Date are listed in
Schedule 1.1.b.

“Swap Obligation”: solely for purposes of determining an obligation being
guaranteed by a Guarantor Subsidiary in respect of a “swap”, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment Amount”: As defined in Section 2.18, but as it is reduced
at any time under this Agreement.

“Swingline Lender”: U.S. Bank or any other Lender that succeeds to its rights
and obligations as the Swingline Lender under this Agreement.

“Swingline Loan”: A Loan made to Company by Swingline Lender under Section 2.18.

“Swingline Loan Commitment”: With respect to Swingline Lender, the obligation of
Swingline Lender to make Swingline Loans to Company, as part of the USD Tranche,
in an

 

30



--------------------------------------------------------------------------------

aggregate principal amount outstanding at any time not to exceed the Swingline
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.

“Swingline Loan Date”: The date of the making of any Swingline Loan under this
Agreement.

“Taxes”: All present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect to the foregoing,
imposed on or with respect to any payment made by or on account of any
obligation of Borrowers under any Loan Document, but excluding Excluded Taxes
and Other Taxes.

“Term Loan”: a term loan (including, without limitation, Additional Term Loans)
made to the Company in U.S. Dollars under this Agreement, and any conversion or
continuation of such term loan.

“Term Loan Commitment”: With respect to each Lender, its obligation to make Term
Loans to Company, in an aggregate principal amount not to exceed such Lender’s
Term Loan Commitment Amount.

“Term Loan Commitment Amount”: With respect to each Term Loan Lender, on the
Amendment No. 3 Effective Date, the amount set by its name on Schedule 1.1.f as
its Term Loan Commitment Amount. The aggregate thereof on the Amendment No. 3
Effective Date is $100,000,000.

“Term Loan Lender”: each Lender that has agreed to make Term Loans.

“Term Loan Share”: With respect to each Term Loan Lender, a portion equal to a
fraction, the numerator of which is the outstanding principal amount of such
Term Loan Lender’s Term Loan at such time, and the denominator of which is the
aggregate outstanding principal amount of all Term Loans at such time provided,
that when a Term Loan Lender constitutes a Defaulting Lender, such Term Loan
Lender’s Term Loans shall be disregarded for purposes of determining the Term
Loan Share of each Term Loan Lender.

“Third Party Lease”: a lease agreement between an unaffiliated third party, as
lessor, and a Restricted Subsidiary, as lessee.

“Type”: With respect to any Advance, its nature as a Base Rate Advance or a
Eurocurrency Advance, and, with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

“Unencumbered Asset Coverage Ratio”: On any Quarterly Measurement Date, the
ratio of:

a. the net book value of all Real Estate owned by Unencumbered Real Estate
Subsidiaries on such Quarterly Measurement Date; to

b. the sum of (i) Aggregate Outstanding Credit Exposure; plus (ii) all Parity
Secured Debt on such Quarterly Measurement Date.

 

31



--------------------------------------------------------------------------------

“Unencumbered Real Estate Subsidiary”: A Wholly-Owned Subsidiary that: (i) owns
Real Estate and has no material assets other than Real Estate and/or Equity
Interests in other Unencumbered Real Estate Subsidiaries, or, as to LTF Real
Estate Company, Inc. and LTF Real Estate Holdings, LLC, Equity Interests in
other Unencumbered Real Estate Subsidiaries and/or Encumbered Real Estate
Subsidiaries and the other assets it owns on the Effective Date; provided,
however, that no Unencumbered Real Estate Subsidiary (other than LTF Real Estate
Company, Inc. and LTF Real Estate Holdings, LLC in respect of the ground
leasehold interests it owned on the Effective Date) shall own any Real Estate
that consists of or includes the tenant’s interest under a long-term ground
lease if such Unencumbered Real Estate Subsidiary also owns fee simple title to
any Real Estate; (ii) does not engage in any substantial business activity other
than acquiring, owning, developing, operating, and leasing Real Estate, and, as
to LTF Real Estate Company, Inc., the other businesses it is engaged in on the
Effective Date; (iii) has no Indebtedness other than the Secured Obligations and
unsecured Indebtedness owing to a Guarantor Subsidiary that is (A) subordinated
to the payment of the Secured Obligations on terms and conditions acceptable to
the Agent, and (B) incurred in the ordinary course of owning and operating its
Real Estate, and, as to LTF Real Estate Company, Inc., the other businesses it
is engaged in on the Effective Date; and (iv) is a Guarantor Subsidiary or a
Foreign Subsidiary that is a Restricted Subsidiary and that has had at least 65%
of its Equity Interests pledged to the Agent to secure the Secured
Obligations. The Unencumbered Real Estate Subsidiaries on the Amendment No. 3
Effective Date are described on Schedule 1.1.b.

“United States” and “U.S.”: The United States of America.

“Unrestricted Subsidiary”: Each Designated Unrestricted Subsidiary and each
other Subsidiary that is not a Wholly-Owned Subsidiary (other than a Designated
Guarantor Subsidiary).

“U.S. Bank”: U.S. Bank National Association, a national banking association, in
its individual capacity, and its successors.

“U.S. Dollars”, “U.S.$” and “$”: The lawful currency of the United States.

“U.S. Dollar Amount”: On any date of determination, (a) with respect to any
amount in U.S. Dollars, such amount, and (b) with respect to any amount in an
Agreed Currency, the Equivalent Amount in U.S. Dollars of such amount,
determined by Agent pursuant to Section 2.2 using the Exchange Rate with respect
to such Agreed Currency at the time in effect.

“USD Tranche”: the credit facility tranche under which USD Tranche Commitments
are maintained.

“USD Tranche Commitment”: With respect to each USD Tranche Lender, its
obligation to make USD Tranche Revolving Loans to Company, to purchase USD
Tranche LC Participations, and to purchase participations in Swingline Loans
from Swingline Lender, in an aggregate principal amount outstanding at any time
not to exceed such Lender’s USD Tranche Commitment Amount as it is modified as a
result of any assignment that has become effective pursuant to Section 9.5.c or
as otherwise modified from time to time pursuant to this Agreement and subject
to

 

32



--------------------------------------------------------------------------------

the conditions and limitations of this Agreement, and with respect to Swingline
Lender, its obligation to make Swingline Loans to Company.

“USD Tranche Commitment Amount”: With respect to each USD Tranche Lender, on the
Amendment No. 3 Effective Date, the amount set by its name in Schedule 1.1.f as
its USD Tranche Commitment Amount, but as reduced or increased at any time after
the Amendment No. 3 Effective Date under this Agreement.

“USD Tranche LC”: Each Facility LC in which the USD Tranche Lenders are
obligated to purchase USD Tranche LC Participations under Section 2.11.

“USD Tranche LC Obligations”: At any time, the sum, without duplication, of:
(a) the aggregate amount available to be drawn on all outstanding USD Tranche
LCs; plus (b) the Reimbursement Obligations that relate to USD Tranche LCs.

“USD Tranche LC Participation”: As defined in Section 2.11.

“USD Tranche Lender”: Swingline Lender and each other Lender that has agreed to
make USD Tranche Revolving Loans and purchase USD Tranche LC Participations
under the terms of this Agreement.

“USD Tranche Revolving Loan”: With respect to each USD Tranche Lender, a loan
made by such Lender in U.S. Dollars pursuant to its commitment to lend in
Section 2.1(a), and any conversion or continuation of such loan.

“USD Tranche Share”: With respect to each USD Tranche Lender, a portion equal to
a fraction, the numerator of which is the USD Tranche Commitment Amount of such
Lender and the denominator of which is the Aggregate USD Tranche Commitment
Amount, provided, however, if all of the USD Tranche Commitments are terminated,
then “USD Tranche Share” means the percentage obtained by dividing (i) such
Lender’s Outstanding USD Tranche Credit Exposure at such time by (ii) the
Aggregate Outstanding USD Tranche Credit Exposure at such time; and provided,
further, that when a USD Tranche Lender shall be a Defaulting Lender, “USD
Tranche Share” means, with respect to each USD Tranche Lender, the percentage of
the Aggregate USD Tranche Commitment Amount (disregarding any Defaulting
Lender’s USD Tranche Commitment) represented by such Lender’s USD
Tranche Commitment Amount. If all of the USD Tranche Commitments have terminated
or expired, the USD Tranche Shares shall be determined based upon the USD
Tranche Commitment Amounts most recently in effect, giving effect to any
assignments.

“Wholly-Owned Subsidiary”: With respect to any Person, any Subsidiary of which
100% of the Equity Interests are at the time owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person. All Wholly-Owned Subsidiaries on the Amendment No. 3 Effective Date are
identified as such in Schedule 1.1.b.

1.2. Accounting Terms and Calculations. Except to the extent this Agreement
expressly provides to the contrary, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if Company notifies Agent

 

33



--------------------------------------------------------------------------------

that Company requests an amendment to any provision of this Agreement to
eliminate the effect of any change occurring after the Amendment No. 2 Effective
Date in GAAP or in its application on the operation of such provision (or if
Agent notifies Company that the Majority Lenders request an amendment to any
provision of this Agreement for such purpose), regardless of whether any such
notice is given before or after such change in GAAP or in its application, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change becomes effective until such notice is
withdrawn or amended in accordance with this Section 1.2; and further provided
that, notwithstanding any other provision of this Agreement, all terms of an
accounting or financial nature used in this Agreement shall be construed, and
all computations of amounts and ratios referred to in this Agreement shall be
made, without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Company or any of its Subsidiaries at “fair
value”, as such standards define that term. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement in any Loan
Document and Company, Agent, or the Majority Lenders so request, Agent, the
Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve its original intent in light of such change in GAAP
(subject to the approval of the Majority Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP before such change and Company shall provide to Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the monthly, quarterly, and annual financial statements this Agreement
requires.

1.3. Computation of Time Periods. In this Agreement, in the computation of a
period of time from a specified date to a later specified date, unless otherwise
stated the word “from” means “from and including” and the word “to” or “until”
each means “to but excluding”.

1.4. Other Definitional Terms. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. Unless the
context in which used in this Agreement otherwise clearly requires, “or” means
both “and” and “or”.

ARTICLE II

TERMS OF THE CREDIT FACILITIES

Part A – Terms of Lending

2.1. Lending Commitments. (a) Revolving Commitments. From the Effective Date
until the Facility Termination Date, subject to the terms and conditions set
forth in this Agreement, each USD Tranche Lender severally agrees with the other
USD Tranche Lenders to make USD Tranche Revolving Loans to Borrowers in
U.S. Dollars and participate in USD Tranche LCs issued upon the request of
Company, and each Multicurrency Tranche Lender severally agrees with the other
Multicurrency Tranche Lenders to make Multicurrency Tranche Revolving Loans in
U.S. Dollars or Canadian Dollars, and to participate in Multicurrency Tranche
LCs, provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC: (i) the U.S. Dollar Amount of such Lender’s
Outstanding Credit Exposure shall not exceed its Commitment Amount; (ii) the
Aggregate Outstanding USD Tranche Credit Exposure shall not exceed the Aggregate
USD Tranche Commitment Amount; (iii) the Aggregate Outstanding Multicurrency
Tranche Credit Exposure shall not exceed the Aggregate Multicurrency

 

34



--------------------------------------------------------------------------------

Tranche Commitment Amount; (iv) the Aggregate Outstanding Credit Exposure
(excluding the principal amount of the Term Loans) owing by Borrowing
Subsidiaries shall not exceed the Maximum Borrowing Subsidiary Amount; and
(v) all Base Rate Loans shall be made in U.S. Dollars. Subject to the terms of
this Agreement, Borrowers may borrow, repay, and reborrow at any time before the
Facility Termination Date. Each LC Issuer shall issue Facility LCs on the terms
and conditions set forth in Part B of this Article II. Loans may be obtained and
maintained, at Company’s election but subject to the limitations of this
Agreement, as Base Rate Advances or Eurocurrency Advances. On the Effective
Date, Company, Agent, and the Lenders acknowledge and agree that the aggregate
outstanding principal balance of the “Revolving Loans” under the Existing Credit
Agreement shall be deemed to be the initial USD Tranche Revolving Loans under
this Agreement. There are no Multicurrency Tranche Revolving Loans on the
Effective Date. The Commitments to extend credit under this Agreement expire on
the Facility Termination Date. Borrowers shall pay all Obligations in full on
the Facility Termination Date.

(b) Term Loan Commitments. Subject to the effectiveness of Amendment No. 3, each
Term Loan Lender shall make a Term Loan to the Company in the amount of its Term
Loan Commitment. Such Term Loan shall be made, if at all, on the Amendment No. 3
Effective Date. No amount in respect of a Term Loan may be reborrowed once
repaid. Term Loans may be obtained and maintained, at Company’s election but
subject to the limitations of this Agreement, as Base Rate Advances or
Eurocurrency Advances. Notwithstanding the foregoing or anything to the contrary
set forth herein, Additional Term Loans shall be made, if at all, pursuant to
Section 2.36.

2.2. Determination of U.S. Dollar Amounts; Required Payments; Termination. Agent
shall determine the U.S. Dollar Amount of: (a) each Advance as of the date three
Business Days before the Borrowing Date for such Advance or, if applicable, the
date such Advance is converted or continued, and (b) all outstanding Advances on
and as of the last Business Day of each quarter and on any other Business Day
elected by Agent in its discretion. If, at any time, either (a) the U.S. Dollar
Amount of the Aggregate Outstanding Credit Exposure (excluding the principal
amount of the Term Loans) exceeds the Aggregate Commitment Amount, or (b) the
U.S. Dollar Amount of the Aggregate Outstanding Multicurrency Tranche Credit
Exposure exceeds 105% of the Aggregate Multicurrency Tranche Commitment Amount,
Borrowers shall immediately make a payment on the Obligations under the USD
Tranche or the Multicurrency Tranche sufficient to eliminate such excess.
Borrowers shall pay the Aggregate Outstanding Credit Exposure and all other
unpaid Obligations in full on the Facility Termination Date.

2.3. Method of Selecting Types and Interest Periods for New Advances. Company
shall select the Type of Advance and, in the case of each Eurocurrency Advance,
the Interest Period and Agreed Currency that applies. Each request by Company
for Revolving Loans (a “Borrowing Notice”) shall be in writing or by telephone
and must be given so as to be received by Agent not later than 11:00 A.M.
(Minneapolis time) three Business Days before the requested Borrowing Date if
all or any portion of the Revolving Loans are requested as Eurocurrency Advances
and not later than 11:00 A.M. (Minneapolis time) on the requested Borrowing Date
if the Revolving Loans are requested as Base Rate Advances (other than a
Swingline Loan). Each request for Revolving Loans shall be irrevocable and shall
be deemed a representation by Borrowers that on the requested Borrowing Date and
after giving effect to the requested Revolving Loans the applicable conditions
specified in Article III have been and will be satisfied.

 

35



--------------------------------------------------------------------------------

Each request for any Advance shall specify (a) the requested Borrowing Date,
which shall be a Business Day, of such Advance, (b) the Agreed Currency for each
requested Revolving Loan, (c) the aggregate amount of the Advance to be made on
such date, which shall be in a minimum amount of $1,000,000 for Base Rate
Advances or $5,000,000 for Eurocurrency Advances, (d) whether such Revolving
Loans are to be funded as Base Rate Advances or Eurocurrency Advances (and, if
such Revolving Loans are to be made with more than one applicable interest rate
choice, specify the amount to which each interest rate choice applies), and
(e) in the case of Eurocurrency Advances, the duration of the initial Interest
Period that applies to such Advance; provided that no Revolving Loans shall be
funded as Eurocurrency Advances if an Event of Default exists. Agent may rely on
any telephone request by Company for Revolving Loans that it believes in good
faith to be genuine. Agent shall promptly notify each other Lender of the
receipt of such request, the matters it specifies, and of such Lender’s ratable
share of any requested USD Tranche Revolving Loans and, in the case of a
Multicurrency Tranche Lender, such Multicurrency Tranche Lender’s ratable share
of any requested Multicurrency Tranche Revolving Loans. On the specified
Borrowing Date, each Lender shall provide its share of the requested Revolving
Loans to Agent in Immediately Available Funds not later than 1:00 P.M.
(Minneapolis time).

Unless Agent determines that any applicable condition specified in Article III
has not been satisfied, Agent shall make available to Company at Agent’s
principal office in Minneapolis, Minnesota in Immediately Available Funds not
later than 2:00 P.M. (Minneapolis time) on the requested Borrowing Date the
amount of the requested Revolving Loans. If Agent has made a Revolving Loan to
Company on behalf of a Lender but has not received the amount of such Revolving
Loan from such Lender by the time this Agreement requires, such Lender shall pay
interest to Agent on the amount so advanced at the overnight Federal Funds
Effective Rate from the date of such Revolving Loan to the date funds are
received by Agent from such Lender, such interest to be payable with such
remittance from such Lender of the principal amount of such Revolving Loan
(provided that Agent shall not make any Revolving Loan on behalf of a Lender if
Agent has received prior notice from such Lender that it will not make such
Revolving Loan). If Agent does not receive payment from such Lender by the next
Business Day after the date of any Revolving Loan, Agent shall be entitled to
recover such Revolving Loan, with interest thereon at the rate (or rates) then
applicable to such Revolving Loan, on demand, from Company, without prejudice to
Agent’s and Company’s rights against such Lender. If such Lender pays Agent the
amount this Agreement requires with interest at the overnight Federal Funds
Effective Rate before Agent has recovered from Company, such Lender shall be
entitled to the interest payable by Company with respect to the Revolving Loan
in question accruing from the date Agent made such Revolving Loan.

2.4. Ratable Loans; Types of Advances. Each Advance other than any Swingline
Loan shall consist of (a) USD Tranche Revolving Loans made by the USD Tranche
Lenders ratably according to their USD Tranche Shares of the Aggregate USD
Tranche Commitment Amount, (b) in the case of Multicurrency Tranche Revolving
Loans, Multicurrency Tranche Revolving Loans made by the Multicurrency Tranche
Lenders ratably according to their Multicurrency Tranche Shares of the Aggregate
Multicurrency Tranche Commitment Amount or (c) Term Loans made pursuant to
Section 2.1(b). The Advances may be Base Rate Advances or Eurocurrency Advances,
or a combination of the two Types, selected by Company in accordance with
Sections 2.3 and 2.6, or Swingline Loans selected by Company in accordance with
Part C of this Article II.

 

36



--------------------------------------------------------------------------------

2.5. Noteless Agreement; Evidence of Indebtedness. Each Lender shall maintain in
accordance with its usual practice so long as any Obligations remain outstanding
a current account or accounts evidencing Borrower’s indebtedness to such Lender
that results from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender. Agent shall also
maintain accounts in which it records (i) the amount of each Loan, the Agreed
Currency and Type of each Loan, and the Interest Period with respect to each
Loan, (ii) the amount of any principal or interest due and payable or to become
due and payable from Borrower to each Lender under this Agreement, (iii) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, and (iv) the amount of any sum received by Agent from
Borrower under this Agreement and each Lender’s share of such amount. The
entries maintained in the accounts maintained pursuant to this Section 2.5 shall
be prima facie evidence of the existence and amounts of the Obligations recorded
in those accounts; provided that the failure of Agent or any Lender to maintain
such accounts or any error in such accounts shall not in any manner affect
Borrower’s obligation to repay the Obligations in accordance with the terms of
this Agreement. Any Lender has the right to request that its Loans be evidenced
by a promissory note or, in the case of Swingline Lender, promissory notes,
representing its Revolving Loans, Term Loans, and/or Swingline Loans, as
applicable, substantially in the form of Exhibit E, with appropriate changes for
notes evidencing Swingline Loans or Term Loans (each a “Note”). If any Lender
requests that its Loans be evidenced by a Note, Borrower shall prepare, sign,
and deliver to such Lender such Note or Notes payable to such Lender in a form
supplied by Agent. Thereafter, the Loans evidenced by such Note and interest on
such Loans shall at all times (prior to any assignment pursuant to
Section 9.5.c) be represented by one or more Notes payable to the payee named in
such Note, except to the extent that any such Lender subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in the preceding sentences of this Section 2.5.

2.6. Conversions and Continuations. On the terms and subject to the limitations
of this Agreement, Company has the option at any time to convert all or any
portion of the Advances into Base Rate Advances or Eurocurrency Advances, or to
continue a Eurocurrency Advance as such; provided that a Eurocurrency Advance
may be converted or continued only on the last day of the Interest Period that
applies to such Advance and no Advance may be converted to or continued as a
Eurocurrency Advance if an Event of Default exists on the proposed date of
continuation or conversion. Advances may be converted to, or continued as,
Eurocurrency Advances only in the aggregate minimum amount of the Advances of
all Lenders so converted or continued, of $5,000,000. Company shall give Agent
written notice of any continuation or conversion of any Advances and such notice
must be given so as to be received by Agent not later than 11:00 A.M.
(Minneapolis time) three Business Days (four Business Days in the case of Agreed
Currencies that Agent designates as requiring additional notice) before the
requested date of conversion or continuation in the case of the continuation of,
or conversion to, Eurocurrency Advances and on the date of the requested
conversion to Base Rate Advances. Each Eurocurrency Advance denominated in an
Agreed Currency other than U.S. Dollars shall automatically continue as a
Eurocurrency Advance in the same Agreed Currency with an Interest Period of one
month unless (i) such Eurocurrency Advance is or was repaid in accordance with
Section 2.9 or (ii) Company gives Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period or
that such Eurocurrency Advance be converted to an Advance in U.S. Dollars. Each
such notice (a “Conversion/Continuation Notice”) shall specify (a) the amount to
be continued or

 

37



--------------------------------------------------------------------------------

converted, (b) the date for the continuation or conversion (which must be
(1) the last day of the preceding Interest Period for any continuation or
conversion of Eurocurrency Advances, and (2) a Business Day in the case of
continuations as or conversions to Eurocurrency Advances and a Business Day in
the case of conversions to Base Rate Advances), and (c) in the case of
conversions to or continuations as Eurocurrency Advances, the Interest Period
that applies to such Advance. Any notice given by Company under this Section
shall be irrevocable. If Company fails to notify Agent of the continuation of
any Eurocurrency Advance within the time required by this Section, at the option
of Agent, such Advances shall, on the last day of the Interest Period that
applies to such Advance, (A) automatically be continued as Eurocurrency Advances
with the same principal amount and the same Interest Period or (B) automatically
be converted into Base Rate Advances with the same principal amount. All
conversions and continuation of Advances must be made uniformly and ratably
among the Lenders. (For example, when continuing a one-month Eurocurrency
Advance of one Lender to a three-month Eurocurrency Advance, Company must
simultaneously continue all one-month Eurocurrency Advances of all Lenders
having Interest Periods ending on the date of continuation as three-month
Eurocurrency Advances.)

2.7. Interest Rates, Interest Payments, and Default Interest. Interest shall
accrue and be payable on the Revolving Loans and the Term Loans as follows:

a. Subject to paragraph (c) below, each Eurocurrency Advance shall bear interest
on the unpaid principal amount of such Loan during the Interest Period that
applies to such Loan at a rate per annum equal to the sum of (A) the Adjusted
Eurocurrency Rate for such Interest Period plus (B) the Applicable Margin.

b. Subject to paragraph (c) below, each Base Rate Advance shall bear interest on
the unpaid principal amount of such Loan at a varying rate per annum equal to
the sum of (A) the Base Rate plus (B) the Applicable Margin.

c. Notwithstanding anything to the contrary in Section 2.3, 2.6, or this
Section 2.7, during the existence of any Event of Default, Agent or the Majority
Lenders have the right, at their option, by notice to Company (which notice may
be revoked at the option of the party who gave it, notwithstanding the
provisions in Section 9.1 that require unanimous consent of the Lenders to
reduce interest rates), to declare that no Advance may be made as, converted
into, or continued as a Eurocurrency Advance. During the existence of any Event
of Default, at the option of Agent or at the direction of the Majority Lenders,
by notice to Company (which notice may be revoked at the option of the party who
gave it, notwithstanding any provision of this Agreement requiring unanimous
consent of the Lenders to reduce interest rates), (i) each Advance in an Agreed
Currency other than U.S. Dollars shall be converted to an Advance in the
Approximate Equivalent Amount in U.S. Dollars, notwithstanding any Multicurrency
Tranche Lender’s Multicurrency Tranche Commitment, (ii) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2% per annum,
(iii) each Base Rate Advance shall bear interest at a rate per annum equal to
the Base Rate in effect from time to time plus 2.00% per annum, and (iv) the LC
Fee shall be increased by 2.00% per annum, provided that, during the existence
of an Event of Default under Section 7.1.e or 7.1.f, the interest rates set
forth in clauses (ii) and (iii) above and the increase in the LC Fee set forth
in clause (iv) above shall apply to all

 

38



--------------------------------------------------------------------------------

Credit Extensions without any election or action on the part of Agent or any
Lender. After an Event of Default has been cured or waived, the interest rate
applicable to Advances and the LC Fee shall revert to the rates that then apply
in the absence of an Event of Default. The interest rate that applies under this
Section 2.7.c to each Advance during the existence of an Event of Default is the
“Default Rate” with respect to that Advance.

d. Interest is payable (i) with respect to each Eurocurrency Advance having an
Interest Period of three months or less, on the last day of the Interest Period
that applies to such Advance; (ii) with respect to any Eurocurrency Advance
having an Interest Period greater than three months, on the last day of the
Interest Period that applies to such Advance and on the last day of each
three-month interval during such Interest Period; (iii) with respect to any Base
Rate Advance, on the last day of each month; (iv) with respect to all Advances,
upon any prepayment, whether by acceleration or otherwise (on the amount
prepaid); and (v) on the Facility Termination Date; provided that interest under
paragraph (c) of this Section is payable on demand.

2.8. Repayment and Mandatory Prepayment. (a) Payments Generally; Certain
Mandatory Prepayments. The unpaid principal balance of all Loans, together with
all accrued and unpaid interest on such Loans, shall be due and payable on the
Facility Termination Date. If at any time, (i) the Aggregate Outstanding USD
Tranche Credit Exposure exceeds the Aggregate USD Tranche Commitment Amount, or
(ii) (A) other than as a result of fluctuations in Exchange Rates, the Aggregate
Outstanding Multicurrency Tranche Credit Exposure exceeds the Aggregate
Multicurrency Tranche Commitment Amount, or (B) solely as a result of
fluctuations in Exchange Rates, the Aggregate Outstanding Multicurrency
Tranche Credit Exposure exceeds the Aggregate Multicurrency Tranche Commitment
Amount by more than 5%, Borrowers shall immediately repay to Agent for the
accounts of the Lenders the amount of such excess. With respect to USD Tranche
Revolving Loans, any such payments shall be applied first against Base Rate
Advances and then to Eurocurrency Advances in order starting with the
Eurocurrency Advances having the shortest time to the end of the applicable
Interest Period. If, after payment of all outstanding Advances (other than the
Term Loans), the Aggregate Outstanding Credit Exposure (excluding the principal
amount of outstanding Term Loans) still exceeds the Aggregate Commitment Amount,
the remaining amount paid by Borrowers shall be placed in the Facility LC
Collateral Account.

(b) On the last Business Day of each calendar quarter (beginning with the
quarter ending September 30, 2014), the Company agrees to make scheduled
principal payments in respect of the Term Loans in an amount equal to $1,250,000
(as adjusted in accordance with the terms hereof to give effect to any
prepayments) for each such quarter. To the extent not previously paid, all
unpaid Term Loans shall be paid in full in cash by the Company on the Facility
Termination Date. The Term Loans may be prepaid in accordance with
Section 2.9. Payments in respect of the Term Loans shall be made to the Agent
for ratable distribution to the Term Loan Lenders in accordance with the terms
hereof.

2.9. Reductions in Aggregate Commitment; Optional Prepayments. Company may
permanently reduce (a) the Aggregate USD Tranche Commitment Amount in whole, or
in part ratably among the USD Tranche Lenders in integral multiples of
U.S.$1,000,000 and (b) the Aggregate Multicurrency Tranche Commitment Amount in
part ratably among the Multicurrency Tranche Lenders in integral multiples of
the Approximate Equivalent Amount of U.S.$1,000,000

 

39



--------------------------------------------------------------------------------

in Canadian Dollars, upon at least 5 Business Days’ written notice to Agent,
which notice must specify the amount of any such reduction, provided, however,
that Company cannot reduce (x) the Aggregate Commitment Amount below the
Aggregate Outstanding Credit Exposure (excluding the principal amount of the
Term Loans), (y) the Aggregate USD Tranche Commitment Amount below the Aggregate
Outstanding USD Tranche Credit Exposure, or (z) the Aggregate Multicurrency
Tranche Commitment Amount below the Aggregate Outstanding Multicurrency
Tranche Credit Exposure. All accrued Commitment Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions. Borrowers may prepay all outstanding Base Rate Advances
(other than Swingline Loans), in whole, or in a minimum amount of $1,000,000, at
any time, without premium or penalty. Company may at any time pay, without
penalty or premium, all outstanding Swingline Loans, or any portion of the
outstanding Swingline Loans in a minimum amount of $1,000,000, with notice to
Agent and Swingline Lender by 11:00 a.m. (Minneapolis time) on the date of
repayment. Company may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 2.30, but without penalty or
premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
amount of $1,000,000, any portion of the outstanding Eurocurrency Advances, upon
3 Business Days’ prior written notice to Agent. All partial prepayments of
Revolving Loans shall be applied pro rata based on the unpaid principal balance
of the Revolving Loans. All partial prepayments of Term Loans shall be applied
on the unpaid principal balance of the Term Loans in such order as the Company
may direct (but all Term Loan Lenders shall receive their ratable shares of any
such prepayments). To the extent a Borrower does not designate how a prepayment
should be applied, such prepayment shall be applied ratably to all Revolving
Loans and Term Loans. Amounts paid (unless following an acceleration or upon
termination of the Commitments in whole) or prepaid on the Revolving Loans under
this Section 2.9 may be reborrowed upon the terms and subject to the conditions
and limitations of this Agreement.

Part B-Terms of the Letter of Credit Facility

2.10. Letter of Credit Commitment. Subject to the terms and conditions of this
Agreement, each LC Issuer agrees to issue standby and commercial letters of
credit (each, a “Facility LC”) either (i) as a Multicurrency Tranche LC,
denominated in either U.S. Dollars or Canadian Dollars, or (ii) as a USD Tranche
LC, denominated in U.S. Dollars, and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time on terms reasonably acceptable to such LC
Issuer on any Business Day during the period from the Effective Date and ending
on the Facility Termination Date; provided that such LC Issuer has no obligation
to issue or Modify any Facility LC if, immediately after giving effect to such
issuance or Modification: (a) the USD Tranche LC Obligations would exceed
U.S.$50,000,000; (b) the Multicurrency Tranche LC Obligations would exceed the
Approximate Equivalent Amount of U.S.$10,000,000; or (c) the Aggregate
Outstanding Credit Exposure (excluding the principal amount of the Term Loans)
would exceed the Aggregate Commitment Amount; and provided further that no LC
Issuer has any obligation to issue or Modify any Facility LC if a Default or
Event of Default exists. Each LC Issuer’s obligation to issue any Facility LC
terminates on the Facility Termination Date. On the Effective Date, Company,
Agent, each LC Issuer, and the Lenders acknowledge and agree that the
outstanding Facility LCs issued by such LC Issuer under the Existing Credit
Agreement are set forth on Schedule 2.10 and that such Facility LCs and related
applications and agreements are the initial Facility LCs and related
applications and agreements under this Agreement.

 

40



--------------------------------------------------------------------------------

2.11. Procedures for Facility LCs. Company shall make each request for a
Facility LC or a Modification of a Facility LC in writing, by facsimile
transmission or electronic mail received by the applicable LC Issuer by
2:00 P.M. (Minneapolis time) on a Business Day that is not less than one
Business Day before the requested date of issuance (which shall also be a
Business Day). Each request for a Facility LC shall specify (i) whether such
Facility LC is a USD Tranche LC or a Multicurrency Tranche LC, (ii) the date of
issuance, amendment, renewal or extension (which shall be a Business Day),
(iii) the date on which such Facility LC is to expire, (iv) the amount of such
Facility LC, (v) with respect to Multicurrency Tranche LCs, whether such
Facility LC is to be denominated in U.S. Dollars or Canadian Dollars, (vi) the
name and address of the beneficiary, and (vii) any other information that is
necessary to prepare, amend, renew, or extend such Facility LC. Each request for
a Facility LC shall be deemed a representation by Company that on the date such
Facility LC is issued and after giving effect to such request the applicable
conditions in Article III have been and will be satisfied. No LC Issuer has any
independent duty to determine whether the conditions in Article III have been
satisfied, but no LC Issuer shall issue a Facility LC if, on or before the
proposed date of issuance, such LC Issuer receives notice from Agent or the
Majority Lenders that any such condition has not been satisfied or waived. Each
LC Issuer has the right to require that such request be made on any letter of
credit application form that such LC Issuer specifies at the applicable time
(each, a “Facility LC Application”), along with satisfactory evidence of the
authority and incumbency of the officials of Company making such request. Each
LC Issuer shall promptly notify the other Lenders of the receipt of the request
and the matters it specifies. On the date of each issuance of a Facility LC, the
applicable LC Issuer shall send notice to the other Lenders of such issuance,
and if requested by a Lender, a copy of the Facility LCs so issued. In the event
of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control. Concurrently
with the issuance or Modification of each Facility LC in accordance with this
Agreement, the applicable LC Issuer shall be deemed, without further action or
notice by any party to this Agreement: (a) with respect to each USD Tranche LC,
to have unconditionally and irrevocably sold and transferred to each USD Tranche
Lender, and each USD Tranche Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the applicable LC Issuer,
without recourse or warranty, an undivided participation (a “USD Tranche LC
Participation”) in such Facility LC or Modification and the USD Tranche LC
Obligations that relate to that Facility LC or Modification and any security for
it in the amount of such Lender’s USD Tranche Share of such USD Tranche LC
Obligations; and (b) with respect to each Multicurrency Tranche LC, to have
unconditionally and irrevocably sold and transferred to each Multicurrency
Tranche Lender, and each Multicurrency Tranche Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the
applicable LC Issuer, without recourse or warranty, an undivided participation
(a “Multicurrency Tranche LC Participation”) in such Facility LC or Modification
and the Multicurrency Tranche LC Obligations that relate to that Facility LC or
Modification and any security for it in the amount of such Lender’s
Multicurrency Tranche Share of such Multicurrency Tranche LC Obligations. Each
LC Issuer shall retain its individual LC Participation in the amount of its
Applicable Share in each Facility LC issued by it and the LC Obligations that
relate to such Facility LC and any security for it.

2.12. Terms of Facility LCs. Facility LCs shall be issued in support of
obligations of any Borrower and its Restricted Subsidiaries. Subject to the
following sentence, all Facility LCs must be issued no less than 10 days before
the Facility Termination Date and all Facility LCs must expire no later than
12 months after the Facility Termination Date. Any Facility LC with an expiry

 

41



--------------------------------------------------------------------------------

date one year after issuance may provide for the renewal thereof for additional
one-year periods, including pursuant to customary automatic renewal provisions
agreed upon by the applicable Borrower and the applicable Issuing Bank, subject
to a right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary of such Facility LC in advance of
any such renewal; provided, that no Facility LC may extend more than one year
beyond the Facility Termination Date, and such Facility LC must be cash
collateralized in accordance with the following clause (A). As to each Facility
LC that is outstanding as of the Facility Termination Date, Company shall
provide either (A) cash collateral in an amount reasonably satisfactory to Agent
and the applicable Issuing Bank (but in no event less than 105% of the stated
undrawn amount of each Facility LC) for deposit into the Facility LC Collateral
Account, or (B) one or more irrevocable letters of credit in form and substance,
and issued by a bank, reasonably satisfactory to Agent pursuant to which the
applicable LC Issuer is entitled to recover the maximum amount at any time
payable under each outstanding Facility LC, plus all costs and fees then or
thereafter payable with respect to such Facility LC under the terms of this
Agreement, provided further that, if Company fails to provide such cash
collateral or one or more letters of credit satisfactory to Agent, the Lenders
shall make Revolving Loans ratably in accordance with their respective
Applicable Shares of the aggregate amount of USD Tranche LCs and Multicurrency
Tranche LCs, as applicable, outstanding on the Facility Termination Date, and
deposit the proceeds of such Revolving Loans into the Facility LC Collateral
Account. Upon Company’s compliance with its obligations under the preceding
sentence upon or following the Facility Termination Date, each Lender’s
obligations to fund its LC Participations under Section 2.13 and to indemnify
each LC Issuer under Section 2.17 shall terminate. So long as no Event of
Default exists, any such cash collateral on deposit in the Facility LC
Collateral Account shall be returned to Company upon the cancellation or
expiration of all outstanding Facility LCs and the payment of all amounts due
under this Article II with respect to the issuance, signing, delivery, or
transfer of any Facility LC, any drawing on a Facility LC, or the payment or
failure to pay any drawing under any Facility LC.

2.13. Agreement to Repay Facility LC Drawings. Company is irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for (i) the amount of each draft or other request for
payment drawn under any Facility LC issued by it (whether drawn before, on or
after its stated expiry date), without presentment, demand, protest, or other
formalities of any kind, and (ii) interest on all amounts referred to in
clause (i) above from the date of such draw until payment in full at a
fluctuating rate per annum at all times equal to the sum of the Base Rate plus
the Applicable Margin plus 2.00%; provided that so long as the conditions
precedent set forth in Section 2.1 and Article III are satisfied as of the date
of any draw under the applicable Facility LC, the Lenders shall make (and
Company hereby authorizes each Lender to make) Revolving Loans in accordance
with Section 2.3 to pay any draw under a Facility LC. Each LC Issuer shall
promptly notify Company and each Lender of each demand for payment under a
Facility LC issued by it and of the date on which such payment is to be made
(the “LC Payment Date”) and the amount of such Lender’s Revolving Loan to be
made under Sections 2.1 and 2.12, if any.

If Company fails to reimburse an LC Issuer for any drawing on any Facility LC on
the date of such drawing through the making of Revolving Loans or otherwise,
then, by not later than 1:00 P.M. (Minneapolis time), on such date, each Lender
shall fund its LC Participation in such Facility LC drawing by paying to the
applicable LC Issuer, in Immediately Available Funds, such

 

42



--------------------------------------------------------------------------------

Lender’s Applicable Share of such demand for payment that Company has not paid
to the applicable LC Issuer. Each Lender’s obligation to make such amounts
available to the applicable LC Issuer shall be irrevocable and is not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances except where
Company is not liable to the applicable LC Issuer for payment of a draw on a
Facility LC under Section 2.14. If and to the extent any Lender has not made
such amount available to the applicable LC Issuer on any such date, such Lender
shall, upon demand, pay interest on such amount to such LC Issuer for the
account of such LC Issuer for each day from and including the date on which such
payment was to be made to but excluding the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in effect,
based upon a year of 360 days. Any Lender’s failure to make available to the
applicable LC Issuer its Applicable Share of any demand for payment under a
Facility LC issued by it does not relieve any other Lender of its obligation to
make available to such LC Issuer its Applicable Share of such demand for payment
on the date such payment is to be made, but no Lender is responsible for the
failure of any other Lender to make available to such LC Issuer such other
Lender’s Applicable Share of any such payment. No Term Loan Lender shall
participate in any LC Participation.

Whenever, at any time after an LC Issuer has made a payment under any Facility
LC issued by it and has received from another Lender such other Lender’s
Applicable Share of the unreimbursed portion of such payment, such LC Issuer
receives any reimbursement on account of such unreimbursed portion or any
payment of interest on account of such unreimbursed portion, such LC Issuer
shall promptly distribute to such other Lender its pro rata share of such
reimbursement in like funds as received in accordance with Section 8.17;
provided that if such LC Issuer is required to return such reimbursement or such
payment of interest (as the case may be), such other Lender shall return to such
LC Issuer any portion of such reimbursement previously distributed to it by such
LC Issuer in like funds as such reimbursement or payment is required to be
returned by such LC Issuer.

2.14. Obligations Absolute. Company’s obligation under Section 2.13 to repay
each LC Issuer for any amount drawn on any Facility LC issued by it and to repay
the Lenders for any Revolving Loans made under Sections 2.12 or 2.13 is
absolute, unconditional, and irrevocable and shall continue for so long as any
such Facility LC is outstanding notwithstanding any termination of this
Agreement, and shall be paid strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including without limitation the
following circumstances:

a. Any lack of validity or enforceability of any Facility LC;

b. The existence of any claim, setoff, defense or other right that Company may
have or claim at any time against any beneficiary, transferee or holder of any
Facility LC (or any Person for whom any such beneficiary, transferee or holder
is acting), any LC Issuer or any Lender or any other Person, whether in
connection with a Facility LC, this Agreement, the transactions this Agreement
contemplates, or any unrelated transaction; or

c. Any statement or any other document presented under any Facility LC is
forged, fraudulent, invalid, or insufficient in any respect or any statement in
such document is untrue or inaccurate in any respect whatsoever.

 

43



--------------------------------------------------------------------------------

None of Agent, any LC Issuer, any other Lender, or their officers, directors or
employees is liable or responsible for, and the obligations of Company to each
LC Issuer and the Lenders are not impaired by:

(i) The use that is made of any Facility LC or for any acts or omissions of any
beneficiary, transferee or holder of a Facility LC in connection with the
Facility LC;

(ii) The validity, sufficiency, or genuineness of documents, or of any
endorsements on or to them, even if such documents or endorsements are, in any
or all respects, invalid, insufficient, fraudulent, or forged;

(iii) any LC Issuer’s acceptance of documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or

(iv) Any other action of LC Issuer in making or failing to make payment under
any Facility LC if in good faith and in conformity with U.S. or foreign laws,
regulations or customs that apply to such Facility LC.

Notwithstanding the foregoing, Company shall have a claim against an LC Issuer,
and such LC Issuer shall be liable to Company, to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by Company
that Company proves were caused by such LC Issuer’s willful misconduct or gross
negligence in determining whether documents presented under any Facility LC
issued by it comply with the terms of such Facility LC.

2.15. Actions of LC Issuer. Each LC Issuer is entitled to rely, and shall be
fully protected in relying, upon any Facility LC issued by it, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, facsimile, or
electronic mail message, statement, order or other document it believes to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such LC Issuer. Each LC Issuer is
fully justified in failing or refusing to take any action under this Agreement
unless it first receives any advice or concurrence of the Majority Lenders it
reasonably deems appropriate or it is first indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that it
may incur by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Article II, Part B, each LC Issuer
is in all cases fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Majority Lenders, and such
request and any action taken or failure to act pursuant to such request is
binding upon the Lenders and any future holders of a participation in any
Facility LC issued by it.

2.16. Indemnification by Company. Company shall indemnify and hold harmless each
Lender, each LC Issuer and Agent, and their respective directors, officers,
agents and employees from and against any and all claims and damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) that such Lender, such LC Issuer or Agent incurs (or that is
claimed against such Lender, such LC Issuer, or Agent by any Person whatsoever)
by reason of or in connection with the issuance, signing, and delivery or
transfer of or payment or failure to pay under any Facility LC issued by it or
any actual or proposed use of any such Facility LC,

 

44



--------------------------------------------------------------------------------

including, without limitation, any claims, damages, losses, liabilities, costs
or expenses (including reasonable counsel fees and disbursements) that such LC
Issuer incurs by reason of or in connection with (i) the failure of any other
Lender to fulfill or comply with its obligations to such LC Issuer under this
Agreement (but nothing in this Section 2.16 affects any rights Company has
against any Defaulting Lender) or (ii) by reason of or on account of such LC
Issuer issuing any Facility LC issued by it that specifies that the term
“Beneficiary” included in such Facility LC includes any successor by operation
of law of the named beneficiary, but that Facility LC does not require that any
drawing by any such successor beneficiary be accompanied by a copy of a legal
document, satisfactory to such LC Issuer, evidencing the appointment of such
successor beneficiary; provided that Company is not required to indemnify any
Lender, any LC Issuer, or Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (a) the
willful misconduct or gross negligence of such LC Issuer in determining whether
a request presented under any Facility LC issued by it complied with the terms
of such Facility LC or (b) such LC Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.16
limits Company’s obligations under any other provision of this Agreement.

2.17. Indemnification by Lenders. The Lenders severally shall indemnify each LC
Issuer acting in its capacity as an issuer of Facility LCs, and each officer,
director, employee, agent and affiliate of such LC Issuer, ratably according to
their Applicable Shares with respect to the USD Tranche LC Obligations or the
Multicurrency Tranche LC Obligations, as applicable, to the extent not
reimbursed by Company, from and against any and all claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may at any time
(including, without limitation, at any time following the payment of any of the
LC Obligations) be imposed on, incurred by or asserted against such LC Issuer in
any way relating to or arising out of the issuance of or payment or failure to
pay under a Facility LC issued by it or the use of proceeds of any payment made
under such Facility LC; provided that no Lender shall be liable for the payment
to an LC Issuer of any portion of such claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever resulting from such LC Issuer’s gross
negligence or willful misconduct. All obligations provided for in this
Section 2.17 shall survive the termination of this Agreement.

Part C – Terms of the Swingline Loan Facility

2.18. Swingline Loan Commitment.

a. Swingline Loan Commitment On the terms and subject to the conditions of this
Agreement, Swingline Lender, in its individual capacity, agrees to make a
revolving credit facility available as loans under the USD Tranche (each, a
“Swingline Loan” and, collectively, the “Swingline Loans”) to Company on a
revolving basis at any time and from time to time from the Effective Date to the
Facility Termination Date, during which period Company may borrow, repay, and
reborrow in accordance with the provisions of this Agreement; provided that no
Swingline Loan will be made in any amount that, after giving effect to such
Swingline Loan, would cause: (i) the aggregate outstanding principal amount of
the Swingline Loans to exceed $75,000,000 (the “Swingline Commitment

 

45



--------------------------------------------------------------------------------

Amount”); or (ii) the Aggregate Outstanding USD Tranche Credit Exposure to
exceed the Aggregate USD Tranche Commitment Amount. Swingline Loans may be
obtained and maintained as Base Rate Advances unless Swingline Lender agrees to
different interest rate; provided that: (A) Swingline Lender may not agree to a
different rate if an Event of Default exists; and (B) upon the occurrence and
during the existence of any Event of Default, the Swingline Loans shall, at the
option of Swingline Lender, bear interest until paid in full at a rate per annum
equal to the Default Rate in effect for Base Rate Advances with respect to any
Swingline Loan that has been made as a Base Rate Advance or, if any Swingline
Loan accrues interest at a different rate, at a rate per annum equal to the sum
of such rate plus 2.00%. Accrued interest on Swingline Loans is payable on the
last day of each calendar month or, if any Event of Default has exists, on
demand. On the Effective Date, Company, Agent and Swingline Lender acknowledge
and agree that the aggregate outstanding principal balance of the “Swingline
Loans” under the Existing Credit Agreement shall be deemed to be the initial
Swingline Loans under this Agreement.

b. Procedure for Swingline Loans. Any request by Company for Swingline Loans
must be in writing or by telephone and must be given so as to be received by
Swingline Lender not later than 1:00 P.M. (Minneapolis time) on the requested
Swingline Loan Date or, if the requested Swingline Loan will accrue interest at
a rate other than the rate applicable to Base Rate Advances, as Swingline Lender
requires. Each request for Swingline Loans is irrevocable and is deemed a
representation by Company that on the requested Swingline Loan Date and after
giving effect to the requested Swingline Loans the applicable conditions
specified in Article III have been and will be satisfied. Each request for
Swingline Loans shall specify (i) the requested Swingline Loan Date, and
(ii) the aggregate amount of the Swingline Loans to be made on such date, which
must be in a minimum amount of $100,000. Swingline Lender may rely on any
telephone request by Company for Swingline Loans that it believes in good faith
to be genuine. On the date of the requested Swingline Loans, Swingline Lender,
unless Swingline Lender determines, or has been notified by Agent that Agent has
determined, that any applicable condition specified in Article III has not been
satisfied, shall make available to Company at Swingline Lender’s principal
office in Minneapolis, Minnesota in Immediately Available Funds not later than
2:00 P.M. (Minneapolis time) on the requested Swingline Loan Date the amount of
the requested Swingline Loans.

c. Repayment of Swingline Loans. Each Swingline Loan is due and payable in full
on the earlier of the date selected by Swingline Lender or the Facility
Termination Date. Company has the right to prepay all or a portion of any
Swingline Loan at any time without premium or penalty. Swingline Lender has the
right, at any time, in its sole discretion, by written notice to Company, Agent,
and the Lenders, to demand repayment of its Swingline Loans by way of a USD
Tranche Revolving Loan borrowing, in which case Company shall be deemed to have
requested a USD Tranche Revolving Loan borrowing comprised entirely of Base Rate
Advances in the amount of such Swingline Loans; provided that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (i) the Facility Termination Date, (ii) the
occurrence of any Event of Default described in Section 7.1.f; (iii) upon
acceleration of the Obligations, whether on account of an Event of Default or
otherwise, and (iv) the exercise of remedies in accordance with Section 7.2
(each such USD Tranche

 

46



--------------------------------------------------------------------------------

Revolving Loan borrowing made on account of any such deemed request by Company
under this Section 2.18.c is a “Mandatory Swingline Borrowing”).

Each USD Tranche Lender hereby irrevocably agrees to make such USD Tranche
Revolving Loans ratably in accordance with its USD Tranche Share promptly upon
any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (x) the amount of Mandatory Swingline
Borrowing may not comply with the minimum amount for borrowings of USD Tranche
Revolving Loans otherwise required under this Agreement, (xi) whether any
conditions specified in Section 2.3 are then satisfied, (xii) whether a Default
or an Event of Default then exists, (xiii) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in
Section 2.3, (xiv) the date of such Mandatory Swingline Borrowing, or (xv) any
reduction in the USD Tranche Commitment Amounts or termination of the USD
Tranche Commitments immediately before or at the same time as such Mandatory
Swingline Borrowing.

If any Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Federal Bankruptcy Code), then each USD
Tranche Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Swingline Borrowing would otherwise have occurred, but adjusted
for any payments received from Company on or after such date and prior to such
purchase) from Swingline Lender such participations in the outstanding Swingline
Loans as is necessary to cause each such USD Tranche Lender to share in such
Swingline Loans ratably based upon its USD Tranche Share (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2);
provided that (A) all interest payable on the Swingline Loans is for the account
of Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing USD Tranche Lender shall pay to
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Swingline Borrowing purchase occurs under this Agreement to but excluding the
date of payment for such participation, at the rate equal to the Federal Funds
Effective Rate.

Part D – General

2.19. Fees. On or before the Effective Date, Company shall (i) pay to Agent the
fees set forth in the separate letter agreement dated May 25, 2011 between Agent
and Company, (ii) pay to RBC the fees set forth in the separate letter agreement
dated May 25, 2011 between Company and RBC, and (iii) pay to J.P. Morgan
Securities LLC and JPMorgan Chase Bank, N.A. the fees set for the separate
letter agreement dated May 25, 2011 between Company and those two entities.
Company shall pay such fees on the Effective Date and at such other times the
fee letters require. Agent may separately agree with any Lender to pay a portion
of such fees to such Lender, but is not obligated to pay such portion to such
Lender unless and until it is received from Company.

 

47



--------------------------------------------------------------------------------

2.20. Commitment Fee. Borrowers shall, from the Effective Date through the
Facility Termination Date, pay to Agent, for the account of each USD Tranche
Lender according to its USD Tranche Share, and for the account of each
Multicurrency Tranche Lender according to its Multicurrency Tranche Share, in
arrears on the last day of each calendar quarter commencing on September 30,
2011, and on the Facility Termination Date, a commitment fee (the “Commitment
Fee”) equal to the per annum Applicable Commitment Fee Rate on the Average
Available Aggregate Commitment Amount for such calendar quarter. Swingline Loans
shall not count as usage of the Aggregate Commitment for the purpose of
calculating the amount of the Commitment Fee Borrower owes, but shall count for
the purposes of calculating Agent’s share of the Commitment Fee.

2.21. LC Fees. For each Facility LC issued, Company shall pay to Agent for the
account of the Lenders (other than Term Loan Lenders) ratably in accordance with
their Applicable Shares, in arrears, payable on the last day of each calendar
quarter, a letter of credit fee (an “LC Fee”) in an amount determined by
applying a per annum rate equal to the Applicable Margin for Eurocurrency
Advances in effect on such date to the average daily face amount of such
Facility LC during such calendar quarter. In addition to the LC Fee, Company
shall pay to Agent, on demand, all issuance, amendment, drawing and other fees
regularly charged by Agent to its letter of credit customers and a fronting fee
at the per annum rate separately agreed to by Company and Agent of the face
amount of each Facility LC for the period from the date of issuance to the
scheduled expiration date of such Facility LC, and all out-of-pocket expenses
incurred by Agent in connection with the issuance, Modification, amendment,
administration, or payment of any Facility LC. During the existence of an Event
of Default, the rate used for calculating the LC Fee shall equal the rate that
otherwise applies plus 2.00%.

2.22. Computation. The Commitment Fee, LC Fee, and interest on the Eurocurrency
Advances shall be calculated for actual days elapsed on the basis of a 360-day
year, except that Interest at the Base Rate, interest computed using CDOR, or
any interest rate that is based on the Prime Rate, shall be calculated for
actual days elapsed on the basis of a 365 or 366-day year, as applicable.

2.23. Method of Payment. Each Advance shall be repaid and each payment of
interest on such Advance shall be paid in the currency in which such Advance was
made. All payments of the Obligations shall be made without setoff, deduction,
or counterclaim in Immediately Available Funds not later than 1:00 P.M.
(Minneapolis time) on the date when due to Agent at its main office in
Minneapolis, Minnesota. Funds received after such time shall be deemed to have
been received on the next Business Day. Except (i) with respect to repayments of
Swingline Loans, (ii) in the case of Reimbursement Obligations for which an LC
Issuer has not been fully indemnified by the Lenders, or (iii) as this Agreement
otherwise specifically requires, Agent shall promptly distribute in like funds
to each Lender its ratable share of each such payment of principal, interest and
fees received by Agent for the account of the Lenders. Whenever any payment on
the Obligations is stated to be due on a day that is not a Business Day, such
payment is due on the next succeeding Business Day and such extension of time,
in the case of a payment of principal, shall be included in the computation of
any interest on such principal payment; provided that if such extension would
cause payment of interest on or principal of a Eurocurrency Advance to be made
in the next following calendar month, such payment is due on the immediately
preceding Business Day. Each payment delivered to Agent for the account of any
Lender shall be delivered promptly by Agent to

 

48



--------------------------------------------------------------------------------

such Lender in the same type of funds that Agent received at its address
specified pursuant to this Agreement or at any Lending Installation specified in
a notice received by Agent from such Lender. Company and the Lenders hereby
authorize Agent to charge the account of Company maintained with U.S. Bank for
each payment of principal, interest, Reimbursement Obligations, and fees as it
becomes due. Each reference to Agent in this Section 2.23 also refers and
applies equally to each LC Issuer in the case of payments Company owes to the LC
Issuers under Section 2.13.

Notwithstanding the foregoing provisions of this Section, if, after the making
of any Advance in any currency other than U.S. Dollars, currency control or
exchange regulations are imposed in the country that issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or Borrowers are not able to make payment
to Agent for the account of the Lenders in such Original Currency, then all
payments to be made by Borrowers in such currency shall instead be made when due
in U.S. Dollars in an amount equal to the U.S. Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of Borrowers and the
Lenders that Borrowers take all risks of the imposition of any such currency
control or exchange regulations.

2.24. Use of Loan Proceeds. Borrowers shall use the proceeds of each Credit
Extension and each Facility LC to refinance, but not to pay, the “Loans” under
the Existing Credit Agreement, and for other general corporate purposes subject
to the Borrowers’ covenants in this Agreement.

2.25. Lending Installations; Mitigation Obligation. Each Lender has the right to
book its Advances and its LC Participations and each LC Issuer has the right to
book its Facility LCs at any Lending Installation it selects and has the right
to change its Lending Installation at any time. All terms of this Agreement
apply to each Lending Installation and the Loans, Facility LCs, LC
Participations, and any Notes issued under this Agreement shall be deemed held
by each Lender or each LC Issuer for the benefit of any such Lending
Installation. Each Lender and each LC Issuer have the right, by written notice
to Agent and Company, to designate replacement or additional Lending
Installations through which it will make Loans or issue Facility LCs and for
whose account Loan payments or payments with respect to Facility LCs are to be
made. To the extent reasonably possible, each Lender shall designate an
alternate Lending Installation with respect to its Eurocurrency Loans to reduce
any liability of any Borrower to such Lender under Sections 2.27, 2.29 and 2.32
or to avoid the unavailability of Eurocurrency Advances under Section 2.26, so
long as such designation is not, in the judgment of such Lender, disadvantageous
to such Lender.

2.26. Interest Rate Not Ascertainable, Etc. If Agent or the Majority Lenders
determine that deposits of a type and maturity appropriate to match fund
Eurocurrency Advances are not available to such Lenders in the relevant market
or Agent, in consultation with the Lenders, determines that the interest rate
applicable to Eurocurrency Advances is not ascertainable or does not adequately
and fairly reflect the cost of making or maintaining Eurocurrency Advances, then
Agent shall suspend the availability of Eurocurrency Advances and require any
affected Eurocurrency Advances to be repaid or converted to Base Rate Advances,
subject to the payment of any funding indemnification amounts required by
Section 2.30.

 

49



--------------------------------------------------------------------------------

2.27. Yield Protection. If, on or after the Effective Date, any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) is adopted, or any change is
made in its interpretation, promulgation, implementation, or administration by
any governmental or quasi-governmental authority, central bank, or comparable
agency charged with interpreting or administering it, including, notwithstanding
the foregoing, all requests, rules, guidelines, or directives in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case regardless of
the date enacted, adopted or issued, or compliance by any Lender or applicable
Lending Installation or any LC Issuer with any request or directive (whether or
not having the force of law) of any such authority, central bank, or comparable
agency:

a. subjects any Lender or any applicable Lending Installation or any LC Issuer
to any taxes, duties, levies, imposts, deductions, charges or withholdings
(other than Taxes, Other Taxes or Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or

b. imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than reserves and assessments taken
into account in determining the interest rate that applies to Eurocurrency
Advances), or

c. imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or any LC Issuer of making,
funding, or maintaining its Eurocurrency Loans, or of issuing or participating
in Facility LCs, or reduces any amount receivable by any Lender or any
applicable Lending Installation or any LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or any LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or such LC Issuer as the case may be;

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Loans or Commitment, Facility LCs, or participations in any of them, then,
within 15 days after demand by such Lender or such LC Issuer, as the case may
be, Company shall pay such Lender or such LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such LC Issuer,
as the case may be, for such increased cost or reduction in amount received;
provided, however, that the Company shall not be required to compensate a Lender
or an LC Issuer pursuant to this Section for any increased costs or reduced
return incurred more than 180 days prior to the date that such Lender or such LC
Issuer, as the case may be, notifies the Company of the change or other event
giving rise to such increased costs or

 

50



--------------------------------------------------------------------------------

reductions and of such Lender’s or such LC Issuer’s intention to claim
compensation therefor; provided further that, if the change or other event
giving rise to such increased costs or reduced return is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.28. Illegality. If any change after the Effective Date in federal, state, or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Lender under any federal, state, or foreign laws or regulations (whether or
not having the force of law) by any court or governmental or monetary authority
charged with its interpretation or administration makes it unlawful or
impossible for any Lender to make, maintain or fund any Eurocurrency Advances,
such Lender shall notify Company and Agent, whereupon the obligation of such
Lender to make or continue, or to convert any Advances to, Eurocurrency
Advances, shall be suspended until such Lender notifies Company and Agent that
the circumstances giving rise to such suspension no longer exist. Before giving
any such notice, such Lender shall designate a different Applicable Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. If any Lender determines that it may not lawfully continue to maintain
any Eurocurrency Advances to the end of the applicable Interest Periods, all of
the affected Advances shall be automatically converted to Base Rate Advances as
of the date of such Lender’s notice, and upon such conversion Company shall
indemnify such Lender in accordance with Section 2.30.

2.29. Changes in Capital Adequacy Regulations. If a Lender or an LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or such LC Issuer, any Lending Installation of such
Lender or such LC Issuer, or any corporation or holding company controlling such
Lender or such LC Issuer is increased as a result of a Change, then, within
30 days after demand by such Lender or such LC Issuer, Company shall pay such
Lender or such LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital or liquidity that
such Lender or such LC Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or such LC Issuer’s policies as to capital or liquidity
adequacy). If any such Lender or such LC Issuer fails to make demand for any
such amounts within 180 days after it obtains knowledge of an event giving rise
to such demand, such Lender shall only be entitled to payment under this Section
for costs incurred from and after the date 180 days prior to the date on which
demand for payment under this Section is provided (with the understanding that,
if the Change giving rise to such amount is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof). “Change” means (i) any change after the Effective Date in the
Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) or in the
interpretation, promulgation, implementation or administration thereof after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any LC Issuer or any Lending Installation or
any corporation controlling any Lender or any LC Issuer. Notwithstanding the
foregoing, for the purposes of this Agreement, all requests, rules, guidelines,
or directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Change regardless of the date enacted,
adopted, or issued. All requests, rules,

 

51



--------------------------------------------------------------------------------

guidelines, or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities shall be deemed to be a Change regardless of the date adopted,
issued, promulgated or implemented. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the
Effective Date, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
including transition rules, and any amendments to such regulations adopted
before the Effective Date.

2.30. Funding Losses; Eurocurrency Advances. If (a) any payment of a
Eurocurrency Advance occurs on a date that is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurocurrency Advance is not made on the date specified by Company for any reason
other than default by the Lenders, (c) a Eurocurrency Loan is converted other
than on the last day of the Interest Period that applies to it, (d) Company
fails to borrow, convert, continue, or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant to this Agreement, or (e) any
Eurocurrency Loan is assigned other than on the last day of the Interest Period
that applies to it as a result of a request by Company pursuant to Section 2.35,
Company shall indemnify each Lender for such Lender’s costs, expenses and
Interest Differential (as determined by such Lender) incurred as a result of
such prepayment. The term “Interest Differential” means the sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, Borrowers agree
that any Interest Differential shall not be discounted to its present value.

2.31. Discretion of Lender as to Manner of Funding. Each Lender is entitled to
fund and maintain its funding of Eurocurrency Advances in any manner it elects,
except that, for the purposes of this Agreement, all determinations under this
Agreement (including, but not limited to, determinations under Section 2.26)
shall be made as if such Lender had actually funded and maintained each
Eurocurrency Advances during the Interest Period for such Advance through the
purchase of deposits having a maturity corresponding to the last day of the
Interest Period and bearing an interest rate equal to the Eurocurrency Rate or
CDOR, as applicable, for such Interest Period.

2.32. Taxes.

a. All payments by Borrowers to or for the account of any Lender, any LC Issuer,
or Agent under this Agreement or under any Note or Facility LC Application shall
be made free and clear of and without deduction for any and all Taxes, except as
required by law. If Borrowers are required by law to deduct any Taxes with
respect to any sum payable under this Agreement to any Lender, any LC Issuer or
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.32), such Lender, such LC Issuer, or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) Borrowers shall make such

 

52



--------------------------------------------------------------------------------

deductions, (c) Borrowers shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) Borrowers shall deliver to
Agent the original copy of a receipt evidencing payment of such Taxes within
30 days after making the payment.

b. In addition, Borrowers shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges, or similar levies that
arise from any payment made under this Agreement or under any Note or Facility
LC Application or from the signing or delivery of, or otherwise with respect to,
this Agreement or any Note or Facility LC Application (“Other Taxes”).

c. Borrowers shall indemnify Agent, each LC Issuer and each Lender for the full
amount of Taxes and Other Taxes (including, without limitation, any Taxes and
Other Taxes imposed on amounts payable under this Section 2.32) paid by Agent,
such LC Issuer, or such Lender as a result of its Commitment, any Loans by it
under this Agreement, or otherwise in connection with its participation in this
Agreement and any liability (including penalties, interest and expenses) arising
from or with respect to this Agreement. Borrowers shall make each payment due
under this indemnification within 30 days after Agent, such LC Issuer or such
Lender requests it; provided that the Company shall not be required to
compensate Agent, any LC Issuer or any Lender pursuant to this Section for any
such tax-related amount arising more than 180 days prior to the date that Agent,
such LC Issuer or such Lender, as the case may be, notifies the Company of such
amount; provided further that, if tax liability giving rise to such amount is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

d. In the case of any payment under this Agreement or under any Notes by or on
behalf of Borrowers through an account or branch outside the United States or by
or on behalf of Borrowers by a payor that is not a United States person, if
Company determines that no Taxes are payable in respect of such payment, Company
shall furnish or shall cause such payor to furnish, to Agent, at such address,
an opinion of counsel acceptable to Agent stating that such payment is exempt
from Taxes. For the purposes of this Section 2.32.d, the terms “United States”
and “United States person” have the meanings specified in Section 7701 of the
Code.

e. If any Borrower is required by law or regulation to make any deduction,
withholding, or backup withholding of any taxes, levies, imposts, duties, fees,
liabilities or similar charges of the United States, any U.S. possession or
territory (including the Commonwealth of Puerto Rico) or any area subject to the
jurisdiction of the United States) from any payments to a Lender pursuant to any
Loan Document with respect to the Obligations that are then, or thereafter
become, payable to such Lender, Borrowers shall make such withholdings or
deductions and pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with applicable law.

f. Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or other Loan Document shall
deliver to Company (with a copy to Agent), at the time or times prescribed by
applicable law, such properly completed and signed documentation prescribed by

 

53



--------------------------------------------------------------------------------

applicable law as will permit such payments to be made without withholding or at
a reduced rate. Without limiting the generality of the foregoing, each Lender
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code (a “Non-U.S. Lender”) shall, on or before the Effective Date,
deliver to Company and Agent two duly completed copies of whichever of the
following is applicable: (i) U.S. Internal Revenue Service Form W-8BEN or
Form W8ECI, or any subsequent versions or successors, (ii) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions or successors, and a
certificate representing that such Non-U.S. Lender is not a “bank” for the
purposes of Section 881(c) of the Code, is not a 10% percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of Company and is not a
controlled foreign corporation related to Company (within the meaning of
Section 864(d)(4) of the Code)), (iii) to the extent a Non-U.S. Lender is not
the beneficial owner, executed originals of U.S. Internal Revenue Service Form
W-8IMY, accompanied by U.S. Internal Revenue Service Form W-8ECI, U.S. Internal
Revenue Service Form W-8BEN, U.S. Internal Revenue Service Form W-9, and/or
other certification documents from each beneficial owner, as applicable, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Company or Agent to determine the withholding or
deduction required to be made, with any of such foregoing form or documents
properly completed and duly signed and delivered by such Non-U.S. Lender and/or
each beneficial owner, as applicable, claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Borrowers under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement.
In addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify Company and Agent at any time
it determines that it is no longer in a position to provide any previously
delivered certificate to Company (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this Section 2.32.f, a Non-U.S. Lender is not required to deliver
any form pursuant to this Section 2.32.f that such Non-U.S. Lender is not
legally able to deliver.

g. Borrowers are not required to pay any additional amounts with respect to
United States federal income tax pursuant to Section 2.32 to any Lender for the
account of any Applicable Lending Office of such Lender:

(i) if the obligation to pay such additional amounts would not have arisen but
for a failure by such Lender to comply with its obligations under Section 2.32.f
with respect to such Applicable Lending Office;

(ii) if such Lender has delivered to Company a Form W-8BEN and/or Form W-8ECI
(or any subsequent versions or successors) with respect to such Applicable
Lending Office pursuant to Section 2.32.f and such Lender is entitled to
exemption from deduction or withholding of United States federal income tax with

 

54



--------------------------------------------------------------------------------

respect to payments by Borrowers under this Agreement for the account of such
Applicable Lending Office; or

(iii) if such Lender has delivered to Company a Form W-8 (or any subsequent
versions or successors) with respect to such Applicable Lending Office pursuant
to Section 2.32.f and such Lender is not entitled to exemption from deduction or
withholding of United States federal income tax with respect to payments by
Borrowers under this Agreement for the account of such Applicable Lending Office
for any reason other than a change in United States law or regulations or any
applicable tax treaty or regulations or in the official interpretation of any
such law, treaty or regulations by any governmental authority charged with its
interpretation or administration (whether or not having the force of law) after
the date of delivery of such Form W-8 (or subsequent versions or successors).

h. Agent and the Lenders agree to use commercially reasonable efforts, upon
request by Company and at Borrowers’ sole cost and expense, to assist Borrowers
in obtaining a refund that is available to Borrowers of any Taxes paid by
Borrowers under this Agreement; provided that (i) Agent or Lender of which such
request is made determines in its reasonable discretion, that such assistance
would not be prejudicial and (ii) if any such refund is subsequently disallowed,
Borrowers shall indemnify Agent and the Lenders for any liability (including
penalties, interest, additions to tax and expenses) arising from or related to
such disallowance. If Agent or any Lender receives a refund or tax credit when
computing its tax payable in the jurisdiction in which Agent or such Lender, as
the case may be, is organized or maintains an Applicable Lending Office, with
respect to Taxes paid by Borrowers, Agent or such Lender shall, to the extent it
can do so without jeopardizing its right to such refund or credit, pay to
Borrowers an amount that would leave Agent or such Lender in the same position
as if no such Taxes had been imposed; provided that (i) nothing in this
Section 2.32.h shall interfere with the right of Agent or such Lender to arrange
its tax affairs in whatever manner it thinks fit, nor require it to disclose any
information relating to its tax affairs or any computations with respect to
taxes or to do anything that would prejudice its ability to benefit from any
other credits, relief, remissions or repayments to which it may be entitled and
(ii) if any such refund or tax credit is subsequently disallowed, then Borrowers
shall within 30 days after receiving notice of any such disallowance from Agent
or any Lender, return the amount paid to Borrowers under this Section 2.32.h to
Agent or Lenders and indemnify Agent and Lenders for any liability (including
penalties, interest, additions to tax and expenses) arising from or related to
such disallowance.

i. For any period during which a Lender has failed to provide Borrowers with an
appropriate form pursuant to Section 2.32.f (unless such failure is due to a
change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any governmental authority, occurring after a form
originally was required to be provided), such Lender is not entitled to
indemnification or additional amounts under this Section 2.32 with respect to
any Taxes; provided that, if a Lender that is otherwise exempt from or subject
to a reduced rate of withholding tax becomes subject to Taxes because of

 

55



--------------------------------------------------------------------------------

its failure to deliver a form required under Section 2.32.f, Borrowers shall
take all steps such Lender reasonably requests to assist such Lender to recover
such Taxes.

j. Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to Company (with a
copy to Agent), at the time or times prescribed by applicable law, such properly
completed and signed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.

k. If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision of the
United States claims that Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify Agent of a
change in circumstances that made its exemption from withholding ineffective, or
for any other reason), such Lender shall indemnify Agent fully for all amounts
paid, directly or indirectly, by Agent as tax, withholding for taxes, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to Agent under this Section 2.32.k, together
with all related costs and expenses (including attorney fees and time charges of
attorneys for Agent, which attorneys may be employees of Agent). The Lenders’
obligations under this Section 2.32.k shall survive the payment of the
Obligations and termination of this Agreement.

l. If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Company and Agent at the time or times prescribed by law
and at such time or times reasonably requested by Company or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Company or Agent as may be necessary for Borrowers and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.32.l, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

2.33. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions apply for so long as such Lender is a Defaulting Lender:

a. Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender;

 

56



--------------------------------------------------------------------------------

b. the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Majority Lenders
have taken or may take any action under this Agreement;

c. if any Swingline Loans are outstanding or any LC Obligations exist at the
time a Lender becomes a Defaulting Lender then:

(i) all or any part of the unfunded participations in and commitments with
respect to such Swingline Loans or Facility LCs shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable Shares
(excluding, for the avoidance of doubt, all Term Loan Lenders and Term Loan
Shares) but only to the extent (x) the sum of all non-Defaulting Lenders’
Outstanding Credit Exposure plus such Defaulting Lenders’ Revolving Loans and
participations in and commitments with respect to Revolving Loans and Facility
LCs does not exceed the total of all non-Defaulting Lender’s Commitment Amounts
(excluding, for the avoidance of doubt, all Term Loan Lenders and Term Loan
Commitment Amounts) and (y) the conditions set forth in Article III are
satisfied at such time; provided, that the LC Fees payable to the Lenders shall
be determined taking into account such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (A) first, prepay the outstanding Swingline Loans that were not
reallocated and (B) second, cash collateralize such Defaulting Lender’s
Applicable Share of the LC Obligations in accordance with the procedures in
Section 7.2 for so long as such Facility LC Exposure is outstanding;

(iii) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Facility LC Exposure pursuant to clause (ii) above, Borrowers are not required
to pay any LC Fees to such Defaulting Lender with respect to such Defaulting
Lender’s Facility LC Exposure during the period such Defaulting Lender’s
Facility LC Exposure is cash collateralized; and

(iv) if any Defaulting Lender’s Facility LC Exposure is not cash collateralized
pursuant to clause (ii) above, then, without prejudice to any rights or remedies
of any LC Issuer or any Lender under this Agreement, all LC Fees with respect to
such Defaulting Lender’s Facility LC Exposure are payable to the applicable LC
Issuer until such Facility LC Exposure is cash collateralized;

d. so long as any Lender is a Defaulting Lender, no LC Issuer has an obligation
to issue or Modify any Facility LC unless it is satisfied that the related
exposure will be 100% covered by cash collateral provided by Borrowers in
accordance with Section 2.33.c; and

e. any amount payable to such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees or otherwise, but excluding Section 2.35)
shall, instead of being distributed to such Defaulting Lender, be retained by
Agent in a

 

57



--------------------------------------------------------------------------------

segregated account and, subject to any applicable requirements of law, be
applied at such time or times Agent determines (i) first, to the payment of any
amounts owing by such Defaulting Lender to Agent under this Agreement,
(ii) second, to the payment of any amounts owing by such Defaulting Lender to
each LC Issuer or Swingline Lender under this Agreement, (iii) third, to the
funding of any Revolving Loan or the funding or cash collateralization of any
participating interest in any Swingline Loan or Facility LC with respect to
which such Defaulting Lender has failed to fund its portion as this Agreement
requires, as determined by Agent, (iv) fourth, if so determined by Agent and
Company, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, to the payment of any
amounts owing to Borrowers or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, if so determined by Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposure of such Lenders to the Aggregate Outstanding
Exposure equals such ratio immediately before the Defaulting Lender’s failure to
fund any portion of any Loans or participations in Facility LCs or Swingline
Loans and (vii) seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if such payment is a prepayment
of the principal amount of any Loans or Reimbursement Obligations with respect
to draws under Facility LCs for which the applicable LC Issuer has funded its
participation obligations, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all Lenders that are not
Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or Reimbursement Obligations owed to, any Defaulting Lender.

If each of Agent, Company, each LC Issuer and Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the “Swingline Exposure” and “Facility LC
Exposure”, as the next sentence defines those terms, of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment (if any) and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders that Agent determines are necessary in order for such Lender to hold the
Revolving Loans in accordance with its Applicable Share thereof. For the
purposes of this Section 2.33, (i) “Swingline Exposure” means, with respect to
any Defaulting Lender at any time, such Defaulting Lender’s Applicable Share of
the aggregate principal amount of all Swing Line Loans outstanding at such time
and (ii) “Facility LC Exposure” means, with respect to any Defaulting Lender at
any time, such Defaulting Lender’s Applicable Share of the LC Obligations at
such time. Nothing in this Section 2.33 waives any of Borrowers’ rights or
remedies (whether in equity or law) against any Lender that fails to fund any of
its Loans at the time or in the amount this Agreement requires.

2.34. Market. Notwithstanding the satisfaction of all conditions referred to in
Article II and Article III with respect to any Advance or Facility LC in any
Agreed Currency other than U.S. Dollars, if there occurs on or before the date
of such Advance or the date such LC Facility is issued any change in national or
international financial, political, or economic conditions or currency exchange
rates or exchange controls that would in the reasonable opinion of Agent or the
Majority Lenders make it impracticable for the Eurocurrency Advances comprising
such Advance or Facility LC to be denominated in the Agreed Currency specified
by Company, then Agent shall promptly give Company and the Lenders notice of
such determination, and such Loans or LC

 

58



--------------------------------------------------------------------------------

Facility shall not be denominated in such Agreed Currency but shall be made on
such Borrowing Date in U.S. Dollars, in an aggregate principal amount equal to
the U.S. Dollar Amount of the aggregate principal amount specified by Company in
the related Borrowing Notice or Conversion/Continuation Notice, as Base Rate
Loans, unless Company notifies Agent at least one Business Day before that date
that (i) it elects not to borrow on that date or (ii) it elects to borrow on
that date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the opinion of Agent and the Majority
Lenders be practicable and in an aggregate principal amount equal to the
U.S. Dollar Amount of the aggregate principal amount Company specified in the
related Borrowing Notice or Conversion/Continuation Notice.

2.35. Replacement of Lender. If Borrowers are required under Section 2.27, 2.29,
2.30, or 2.32 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances is suspended under Section 2.26 or 2.28 or if any Lender
defaults in its obligation to make a Loan, to reimburse the applicable LC Issuer
under Section 2.13, to reimburse Swing Line Lender under Section 2.18.c, or
otherwise constitutes a Defaulting Lender, or if any Lender declines to approve
an amendment or waiver that is approved by the Majority Lenders (any Lender so
affected is an “Affected Lender”), Company has the right, promptly after written
demand for such payment or written notice of such suspension, so long as such
amounts continue to be charged or such suspension is still effective, or, with
respect to a Lender that declines to approve an amendment or waiver, promptly
after such Lender declines to approve such amendment or waiver, to give Agent
written notice that it desires to replace such Affected Lender with a
replacement lender (a “Replacement Lender”) as a Lender under this Agreement,
provided that no Event of Default exists either at the time of such notice or at
the time of replacement. If Company obtains a Replacement Lender that is
satisfactory to Agent, the Affected Lender shall sell and assign its Advances
and Obligations to the Replacement Lender, provided that (i) the Replacement
Lender must purchase for cash the Advances and other Obligations due to the
Affected Lender under an assignment acceptable to Agent and the Affected Lender,
and the Replacement Lender must become a Lender for all purposes under this
Agreement, assume all obligations of the Affected Lender to be terminated as of
such date, and agree to comply with the requirements of this Agreement that
apply to assignments, and (ii) Borrowers must pay to such Affected Lender in
same day funds on the day of such replacement (A) all interest, fees, and other
amounts then accrued but unpaid to such Affected Lender under this Agreement
through the date of termination, including without limitation payments due to
such Affected Lender under Sections 2.27, 2.29, or 2.32, and (B) an amount, if
any, equal to the payment that would have been due to such Lender on the day of
such replacement under Section 2.30 had the Loans of such Affected Lender been
prepaid on such date rather than sold to the replacement Lender.

2.36. Increase Option. Company may from time to time make one or more requests
to increase the Aggregate Commitment Amount and/or incur additional term loans
(“Additional Term Loans”), in each case in minimum increments of $10,000,000 or
any lower amount that Company and Agent agree on, so long as, after giving
effect to each increase (including any extension of Additional Term Loans), the
aggregate amount of such increases does not exceed $500,000,000. Each Additional
Term Loan shall have a maturity date no earlier than the Facility Termination
Date, each Additional Term Loan may include amortization, and each Additional
Term Loan may be priced differently than Revolving Loans or previously extended
Term Loans. Company may arrange for any such increase to be provided by one or
more Lenders (each Lender

 

59



--------------------------------------------------------------------------------

so agreeing to an increase in its Commitment or extension of an additional
Commitment or an Additional Term Loan, is an “Increasing Lender”), or by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution, or other entity, is an “Augmenting Lender”), to increase
their existing Commitments, or extend new Commitments or Additional Term Loans,
as the case may be; provided that (i) each Augmenting Lender and each Increasing
Lender is subject to the reasonable approval of Company and Agent and
(ii) (A) in the case of an Increasing Lender, Company and such Increasing Lender
enter into an agreement substantially in the form of Exhibit C, (B) in the case
of an Augmenting Lender, Company and such Augmenting Lender enter into an
agreement substantially in the form of Exhibit D, and (C) if any portion of such
increase is an Additional Term Loan, Agent, the Augmenting Lender, and Borrowers
enter into an amendment to this Agreement with respect to such Additional Term
Loan on terms satisfactory to Agent and Borrowers. No consent of any Lender
(other than the Lenders participating in the increase) is required for any
increase in the Commitment Amounts or the Aggregate Commitment Amount under this
Section 2.36, or any amendment to this Agreement with respect to an Additional
Term Loan pursuant the preceding sentence. Increases, new Commitments and
Additional Term Loans created under this Section 2.36 become effective on the
date agreed by Company, Agent and the relevant Increasing Lenders or Augmenting
Lenders, and Agent shall notify each Lender of such dates. Notwithstanding the
foregoing, no increase in the Aggregate Commitment Amount (or in the Commitment
Amount of any Lender) shall become effective under this Section 2.36 and no
Additional Term Loans shall be made unless, (i) on the proposed date of the
effectiveness of such increase or Additional Term Loan, (A) the conditions set
forth in Section 3.2 are satisfied or waived by the Majority Lenders and Agent
receives a certificate to that effect dated such date and signed by an
authorized officer of Company and (B) Company is in compliance (on a pro forma
basis reasonably acceptable to Agent) with its financial covenants in this
Agreement, and (ii) Agent has received documents consistent with those delivered
on the Effective Date as to the corporate power and authority of Company to
borrow under this Agreement after giving effect to such increase. On the
effective date of any increase in the Commitment Amounts, to the extent such
increase is in the form of Revolving Loans, (i) each relevant Increasing Lender
and Augmenting Lender shall make available to Agent amounts in immediately
available funds that Agent determines, for the benefit of the other Lenders, are
required to cause, after giving effect to such increase and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its Applicable Share of
the Revolving Loans and LC Participations outstanding on such date, and
(ii) Company shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by Company, in accordance
Section 2.3). The deemed payments made under clause (ii) of the immediately
preceding sentence must be accompanied by payment of all accrued interest on the
amount prepaid and, with respect to each Eurocurrency Advance, are subject to
indemnification by Company under Section 2.30 if the deemed payment occurs other
than on the last day of the related Interest Periods. No Lender has any
obligation to become an Increasing Lender, and no refusal to become an
Increasing Lender shall make such Lender a Defaulting Lender.

2.37. Borrowing Subsidiaries. Subject to the terms and conditions of this
Section 2.37, Company may from time to time designate any Foreign Subsidiary
organized under the laws of Canada as a Borrowing Subsidiary (each being, a
“Borrowing Subsidiary”) with the ability to

 

60



--------------------------------------------------------------------------------

borrow under this Agreement within the limits of a specified Borrowing
Subsidiary Sublimit to be established by the Lenders; provided, that all of the
Multicurrency Tranche Lenders shall first consent to any such designation (which
consent shall not be unreasonably withheld or delayed). Upon Agent’s signing and
delivery of a Borrowing Subsidiary Agreement that has been signed and delivered
by such Subsidiary and Company (and, in the case of the designation of the
initial Borrowing Subsidiary, Agent’s signing and delivery of a separate
amendment to this Agreement that has been signed and delivered by the Lenders,
such Subsidiary and Company, a legal opinion of special Canadian counsel to
Company and such Borrowing Subsidiary in form and substance acceptable to Agent
and such other documents, certificates, and other items Agent requires and
establishment of the related Borrowing Subsidiary Sublimit and Borrowing
Subsidiary Commitment(s), such Subsidiary shall be a Borrowing Subsidiary and a
party to this Agreement.

2.38. Termination of Borrowing Subsidiaries. Any Subsidiary shall cease to be a
Borrowing Subsidiary when (a) no Credit Extension is outstanding to such
Subsidiary and (b) such Subsidiary and Company sign and deliver to Agent a
Borrowing Subsidiary Termination. If a Borrowing Subsidiary liquidates,
dissolves, or ceases to be a Subsidiary, all Credit Extensions outstanding to
such Borrowing Subsidiary shall be due and payable and such Subsidiary shall no
longer be entitled to obtain any Credit Extensions.

2.39. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower in the currency in which
it is payable under this Agreement (the “specified currency”) into another
currency, the parties agree, to the fullest extent that they may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures Agent could purchase the specified currency with such
other currency at Agent’s Minneapolis, Minnesota office on the Business Day
preceding that on which final, non-appealable judgment is given. Each Borrower’s
obligations with respect to any sum due to any Lender or Agent under this
Agreement shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or Agent of any sum adjudged to be so due in
such other currency such Lender or Agent is able, in accordance with normal,
reasonable banking procedures, to purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or Agent in the specified currency,
each Borrower agrees, to the fullest extent that it can effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or Agent, as applicable, against such loss, and if the amount of the
specified currency so purchased exceeds (a) the sum originally due to any Lender
or Agent in the specified currency and (b) any amounts shared with other Lenders
as a result of allocations of such excess as a disproportionate payment to such
Lender under Section 8.18, such Lender or Agent shall remit such excess to such
Borrower.

ARTICLE III

CONDITIONS PRECEDENT

3.1. Conditions of Closing. The effectiveness of this Agreement is conditioned
on the satisfaction of the following conditions precedent on the Effective Date:

a. Documents. Agent has received the following in form and substance
satisfactory to Agent:

 

61



--------------------------------------------------------------------------------

(i) A Note dated as of the Effective Date drawn to the order of each Lender who
requests a Note, drawn to the order of such Lender, signed by a duly authorized
officer (or officers) of Company and delivered to each such Lender.

(ii) The Guaranty signed and delivered by each Guarantor Subsidiary to Agent.

(iii) The Upstream Distribution Agreement signed and delivered by Company, LTF
Club Operations Company, Inc., LTF Real Estate Holdings, LLC, LTF Real Estate
Company, Inc, LTF CMBS Managing Member, Inc., and LTF CMBS I, LLC, a Delaware
limited liability company.

(iv) The Security Agreement signed and delivered by Company.

(v) The Security Agreement signed and delivered by each Guarantor Subsidiary.

(vi) A Pledge Agreement signed and delivered by Company and each Restricted
Subsidiary that owns Equity Interests in another Restricted Subsidiary.

(vii) A certificate of the secretary or assistant secretary (or other
appropriate officer) of Company dated as of the Effective Date and certifying to
the following:

(A) A true and accurate copy of the corporate (or other) resolutions of Company
authorizing the signing, delivery, and performance of the Loan Documents to
which Company is a party;

(B) The incumbency, names, titles and signatures of the officers of Company
authorized to sign the Loan Documents to which Company is a party and to request
Advances;

(C) The Articles of Incorporation (or the equivalent) of Company, including all
amendments, previously delivered by Company to Agent have not been amended,
modified or supplement and remain in full force and effect; and

(D) The bylaws (or other constituent documents) for Company previously delivered
by Company to Agent have not been amended, modified, or supplement and remain in
full force and effect.

(viii) A certificate of good standing for Company in the jurisdiction of its
incorporation or organization and in the jurisdictions where the character of
the properties owned or leased by Company or the business conducted by Company
makes such qualification necessary, certified by the appropriate governmental
officials as of a date acceptable to Agent.

 

62



--------------------------------------------------------------------------------

(ix) A certificate of good standing for each Loan Party in the jurisdiction of
such Loan Party’s incorporation or organization and in the jurisdictions where
the character of the properties owned or leased by such Loan Party or the
business conducted by such Loan Party makes such qualification necessary,
certified by the appropriate governmental officials as of a date acceptable to
Agent.

(x) ACORD 27 certificates of insurance with respect to each of the businesses
and real properties of Company in amounts and with carriers that are reasonably
acceptable to Agent.

(xi) A certificate dated the Effective Date of the chief executive officer or
chief financial officer of Company certifying as to the matters set forth in
Sections 3.2.a and 3.2.b.

b. Opinions. Agent has received written legal opinions of counsel to Company
addressed to the Lenders in form and substance satisfactory to Agent, except
that Company shall deliver local opinions of counsel as to Leadville Trail 100,
Inc. and Creative & Production Resources, Inc. within 10 Business Days after the
Effective Date.

c. Compliance. Company has performed and complied with all agreements, terms and
conditions contained in this Agreement required to be performed or complied with
by Company before or on the Effective Date.

d. Collateral Documents. All financing statements and similar documents required
to perfect a first priority Lien in the Collateral have been appropriately filed
or recorded to the satisfaction of Agent; all Collateral Documents required to
be delivered to Agent have been duly delivered to Agent; and the priority and
perfection of the Liens created by the Collateral Documents have been
established to the satisfaction of Agent and its counsel.

e. Other Matters. All corporate and legal proceedings relating to Company and
all instruments and agreements in connection with the transactions contemplated
by this Agreement are satisfactory in scope, form and substance to Agent, the
Lenders and Agent’s counsel, and Agent has received all information and copies
of all documents, including records of corporate proceedings, any Lender or such
counsel reasonably requests. Where appropriate such documents must be certified
by proper corporate or governmental authorities.

f. Fees and Expenses. Agent has received for itself and for the account of the
Lenders all fees and other amounts due and payable by Company on or before the
Effective Date, including the reasonable fees and expenses of counsel to Agent
Company owes under Section 9.2.

g. Compliance Certificate. Agent has received a Compliance Certificate
appropriately completed and duly signed and delivered by Company showing
compliance with Sections 6.14, 6.15, 6.16 and 6.22 as of March 31, 2011.

 

63



--------------------------------------------------------------------------------

h. No Material Adverse Change. There has not occurred a material adverse change
(i) in the business, property, liabilities (actual and contingent), operations
or condition (financial or otherwise), results of operations, or prospects of
Company and its Subsidiaries taken as a whole, since December 31, 2010 or
(ii) in the facts and information regarding Company and its Subsidiaries as
represented by Company and its Subsidiaries as of the Effective Date.

i. Financial Projections. Agent has received: (i) Company-prepared financial
projections over a 5-year period giving effect to the Credit Extensions that
demonstrate, in Agent’s reasonable judgment, together with all other information
then available to Agent, that Company can repay its debts and satisfy its other
obligations as and when they become due, and can comply with the financial
covenants in this Agreement, (ii) information Agent reasonably requests to
confirm the tax, legal, and business assumptions made in such pro forma
financial statements, and (iii) unaudited consolidated financial statements of
Company and its Subsidiaries for the fiscal quarter ended March 31, 2011.

j. Consents. Agent has received all governmental, equity holder, and third party
consents and approvals necessary in connection with the contemplated financing
and all applicable waiting periods have expired without any action being taken
by any authority that would be reasonably likely to restrain, prevent, or impose
any material adverse conditions on Company and its Subsidiaries, taken as a
whole, and no law or regulation applies that in Agent’s reasonable judgment
could have such effect.

3.2. Conditions Precedent to all Credit Extensions. The effectiveness of this
Agreement and the obligations of the Lenders to make any Credit Extension are
subject to the satisfaction of the following conditions precedent on the
Effective Date and on the applicable Borrowing Date:

a. Representations and Warranties. The representations and warranties in Article
IV are true and correct in all material respects, except: (i) to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct in all material respects as of such earlier date; and
(ii) the representations and warranties in Section 4.6 as to Company’s financial
statements shall be deemed to refer to the financial statements then most
recently delivered to the Lenders pursuant to Section 5.1.a or 5.1.b, as the
case may be; provided that the unaudited interim financial statements do not
comply with GAAP because of the absence of footnotes and are subject to
immaterial year-end audit adjustments.

b. No Default. There exists no Default or Event of Default, and no Default or
Event of Default would result from such Credit Extension.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make Loans under this
Agreement and to induce each LC Issuer to issue Facility LCs, Company and, to
the extent applicable, the other Borrowers, represent and warrant to the Lenders
and Agent:

 

64



--------------------------------------------------------------------------------

4.1. Organization, Standing, Etc. Each of Company and its Restricted
Subsidiaries is a corporation or limited liability company duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization. Each of Company and its Restricted Subsidiaries has all requisite
power and authority to carry on its businesses as now conducted, to enter into
and perform its obligations under each of the Loan Documents to which it is a
party and, in the case of each Borrower, to enter into this Agreement and to
issue the Notes and to perform its obligations under the Loan Documents. Each of
Company and its Restricted Subsidiaries: (a) holds all certificates of
authority, licenses and permits necessary to carry on its businesses as
presently conducted in each jurisdiction in which such Person is carrying on
such business, except where the failure to hold such certificates, licenses or
permits would not constitute a Material Adverse Occurrence, and (b) is duly
qualified and in good standing as a foreign corporation or limited liability
company in each jurisdiction in which the character of the properties it owns,
leases, or operates, or the business it conducts, makes such qualification
necessary and the failure so to qualify would permanently preclude such Person
from enforcing its rights with respect to any material assets or could
reasonably be expected to constitute a Material Adverse Occurrence.

4.2. Authorization and Validity. The signing, delivery, and performance by each
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or company action by such Loan Party. Each
of the Loan Documents constitutes the legal, valid, and binding obligations of
each Loan Party that is a party to such Loan Document, enforceable against such
Loan Party in accordance with its terms, subject to limitations as to
enforceability that might result from bankruptcy, insolvency, moratorium, and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.

4.3. No Conflict; No Default. The signing, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party will not
(a) violate in any material respect any provision of any law, statute, rule or
regulation or any order, writ, judgment, injunction, decree, determination or
award of any court, governmental agency or arbitrator presently in effect having
applicability to such Loan Party, (b) violate or contravene any provision of the
organizational documents of such Loan Party, or (c) result in a breach of or
constitute a default under any indenture, loan, credit agreement or any Related
Agreement or any other material agreement, lease or instrument to which such
Loan Party is a party or by which it or any of its properties is bound or result
in the creation of any Lien under any such instrument. Neither Company nor any
of its Restricted Subsidiaries is in default under or in violation of any such
law, statute, rule or regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could reasonably be expected to constitute a Material
Adverse Occurrence.

4.4. Government Consent. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority is required on the part of any Loan
Party to authorize, or is required in connection with the signing, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
the Loan Documents, except for any necessary filing or recordation of or with
respect to any of the Collateral Documents.

 

65



--------------------------------------------------------------------------------

4.5. Material Adverse Change. Since December 31, 2012, there has been no change
in the business, property, financial condition, or results of operations of
Company and its Subsidiaries that could reasonably be expected to be a Material
Adverse Occurrence.

4.6. Financial Statements and Condition. The audited consolidated financial
statements for Company and its Subsidiaries as of December 31, 2012, as
delivered to the Lenders before the Amendment No. 2 Effective Date, were
prepared in accordance with GAAP on a consistent basis and fairly present in all
material respects the consolidated financial condition of Company and its
Subsidiaries as of such date and the results of its consolidated operations and
changes in financial position for the period then ended. As of the date of such
financial statements, Company did not have any material obligation, contingent
liability, liability for taxes, or long-term lease obligation that is not
reflected in such financial statements or in the notes to them.

4.7. Litigation. Except as set forth on Schedule 4.7, there are no actions,
suits or proceedings pending or, to the knowledge of Borrowers, threatened
against or affecting Company or any of its Restricted Subsidiaries or any of its
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality that could reasonably be expected to
constitute a Material Adverse Occurrence, or that seeks to prevent, enjoin, or
delay the making of any Credit Extension, and there are no unsatisfied judgments
against Company or any of its Restricted Subsidiaries, the satisfaction or
payment of which could reasonably be expected to constitute a Material Adverse
Occurrence.

4.8. Environmental, Health and Safety Laws. There does not exist any violation
by Company or any of its Restricted Subsidiaries of any applicable U.S. or
foreign federal, state, provincial, or local law, rule or regulation or order of
any government, governmental department, board, agency or other instrumentality
relating to environmental pollution, health, or safety matters that has, will or
threatens to impose a material liability on Company or any of its Restricted
Subsidiaries or that has required or would require a material expenditure by
Company or any of its Restricted Subsidiaries to cure in either case, the effect
of which could reasonably be expected to constitute a Material Adverse
Occurrence. Except as set forth in Schedule 4.8, neither Company nor any of its
Restricted Subsidiaries has received any notice to the effect that any part of
such Person’s operations or properties is not in material compliance with any
such law, rule, regulation or order or notice that it or its property is the
subject of any governmental investigation evaluating whether any remedial action
is needed to respond to any release of any toxic or hazardous waste or substance
into the environment that could reasonably be expected to constitute a Material
Adverse Occurrence. Except as set forth in Schedule 4.8, Company does not have
knowledge that it, any of its Subsidiaries, or any of their respective property
will become subject to Environmental Laws during the term of this Agreement,
compliance with which could reasonably be expected to require significant
capital expenditures by Company or its Restricted Subsidiaries or to constitute
a Material Adverse Occurrence.

4.9. ERISA. Each Plan is in substantial compliance with all applicable
requirements of ERISA and the Code and with all material applicable rulings and
regulations issued under ERISA and the Code setting forth those requirements. No
ERISA Event exists with respect to any Plan. All of the minimum funding
standards applicable to such Plans have been satisfied and there exists no event
or condition that would reasonably be expected to result in the institution of
proceedings to terminate any Plan under Section 4042 of ERISA. With respect to
each Plan subject to Title IV

 

66



--------------------------------------------------------------------------------

of ERISA, as of the most recent valuation date for such Plan, the present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan and previously furnished in writing to the Lenders) of
such Plan’s projected benefit obligations did not exceed the fair market value
of such Plan’s assets. Neither the signing and delivery of this Agreement nor
the making of Credit Extensions gives rise to a “prohibited transaction” as
Section 406 of ERISA or Section 4975 of the Code defines that term.

4.10. Federal Reserve Regulations. None of Company or its Restricted
Subsidiaries is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying “margin
stock”, as that term is defined in Regulation U. The value of all margin stock
owned by Company or any of its Subsidiaries does not constitute more than 25% of
the value of the consolidated assets of Company and its Subsidiaries.

4.11. Title to Property; Leases; Liens; Subordination. Company and each of its
Restricted Subsidiaries has (a) good and marketable title in fee simple to, or
valid leasehold interests in, their respective real properties and (b) good and
sufficient title to, or valid, subsisting and enforceable leasehold interest in,
their respective other properties, including all other properties and assets,
referred to as owned by Company and its Restricted Subsidiaries in the most
recent financial statement referred to in Section 5.1 (other than property
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under this Agreement). None of such
properties is subject to a Lien, except as allowed under Section 6.12 or Liens
to be discharged on the Effective Date. Neither Company nor any of its
Restricted Subsidiaries has subordinated any of its material rights under any
obligation owing to it to the rights of any other person.

4.12. Taxes. Company and its Restricted Subsidiaries have filed all U.S. and
foreign federal, state, provincial, and local tax returns required to be filed
and has paid or made provision for the payment of all taxes before they become
delinquent pursuant to such returns and pursuant to any assessments made against
any such Person or any of its property and all other taxes, fees and other
charges imposed on it or any of its property by any governmental authority
(other than taxes, fees or charges the amount or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of
Company). No material tax Liens have been filed and no material claims are being
asserted with respect to any such taxes, fees or charges. The charges, accruals,
and reserves on the books of Company with respect to taxes and other
governmental charges are adequate and Company does not know of any proposed
material tax assessment against it or any of its Restricted Subsidiaries or any
basis for such an assessment.

4.13. Trademarks, Patents. Each of Company and its Restricted Subsidiaries has
licenses to use or otherwise has the right to use, all intellectual property
necessary for the conduct of its business as currently conducted, except to the
extent that the absence of such property could not individually, or in the
aggregate, reasonably be expected to constitute a Material Adverse Occurrence.
As of the Effective Date, no claim has been asserted or is pending or, to the
knowledge of Company, has been threatened against Company or any of its
Restricted Subsidiaries by any Person challenging or questioning the use by
Company or any of its Restricted Subsidiaries of any intellectual property in a
manner that could, individually or in the aggregate, reasonably be expected to
constitute a Material Adverse Occurrence, nor does Company know of

 

67



--------------------------------------------------------------------------------

any reason to believe that any such claim would be successful if brought. As of
the Effective Date, no claim has been asserted or is pending or, to the
knowledge of Company, threatened against Company or any of its Restricted
Subsidiaries by any Person challenging or questioning the validity or
effectiveness of any intellectual property of Company or any of its Restricted
Subsidiaries in a manner that could, individually or in the aggregate,
reasonably be expected to constitute a Material Adverse Occurrence. The use of
intellectual property by Company and its Restricted Subsidiaries does not
infringe on the rights of any Person in a manner that could, individually or in
the aggregate, reasonably be expected to constitute a Material Adverse
Occurrence. As of the Amendment No. 3 Effective Date, Schedule 4.13 is a
complete list of all such intellectual property that is owned by Company or any
of its Restricted Subsidiaries and constitutes a patent issued by, or a
trademark or service mark registered with, the United States Patent and
Trademark Office (or, in either case, applications therefor) or a copyright
issued by the United States Copyright Office (or an application therefor).

4.14. Force Majeure. Since the date of the most recent financial statement
referred to in Section 5.1, the business, properties and other assets of Company
or any of its Restricted Subsidiaries have not been affected as the result of
any fire or other casualty, strike, lockout, or other labor trouble, embargo,
sabotage, confiscation, condemnation, riot, civil disturbance, activity of armed
forces or act of God that could reasonably be expected to constitute a Material
Adverse Occurrence.

4.15. Investment Company Act. Neither Company nor any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
investment company within the meaning of the Investment Company Act of 1940, as
amended.

4.16. [Intentionally Omitted].

4.17. Full Disclosure. Subject to the following sentence, neither the financial
statements referred to in Section 5.1 nor any other certificate, written
statement, exhibit or report furnished by or on behalf of Company in connection
with or pursuant to this Agreement contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements contained in such financial statements not misleading in light of the
circumstances in which made. Certificates or statements furnished by or on
behalf of Company to the Lenders consisting of projections or forecasts of
future results or events have been prepared in good faith and based on good
faith estimates and assumptions of the management of Company and its Restricted
Subsidiaries, and, as of the date of delivery, Company has no reason to believe
that such projections or forecasts are not reasonable; provided that Company can
give no assurances that such projections will be attained.

4.18. Subsidiaries; Etc. As of the Amendment No. 3 Effective Date, neither
Company nor any of its Subsidiaries owns, beneficially or of record, any Equity
Interests in any other Person other than (i) the Subsidiaries listed in Schedule
1.1.b, and (ii) Bloomingdale LIFE TIME Fitness, L.L.C., an Illinois limited
liability company. With respect to all Persons in which Company or any of its
Subsidiaries owns any Equity Interests, beneficially or of record, Schedule 4.18
sets forth, as of the Amendment No. 3 Effective Date, the number and percentage
of the shares of each class of Equity Interests owned beneficially or of record
by Company or its Subsidiaries, and the jurisdiction of organization of each
Subsidiary or other issuer of Equity Interests.

 

68



--------------------------------------------------------------------------------

4.19. Labor Matters. Neither Company nor any Restricted Subsidiary is a party to
any collective bargaining agreement, and, to the knowledge of Company, there are
no pending or threatened strikes, lockouts, or slowdowns against Company or any
of its Restricted Subsidiaries. Neither Company nor any of its Restricted
Subsidiaries has been or is in violation in any material respect of the Fair
Labor Standards Act or any other applicable federal, state, local, or foreign
law dealing with such matters that could reasonably be expected to cause a
Material Adverse Occurrence. All payments due from Company or any of its
Restricted Subsidiaries on account of wages and employee health and welfare
insurance and other benefits (in each case, except for de minimus amounts), have
been paid or accrued as a liability on the books of Company.

4.20. Solvency. Immediately after this Agreement becomes effective on the
Effective Date, and immediately following each Credit Extension: (i) the fair
value of the assets of Company and its Restricted Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent, or otherwise of Company and its Restricted Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of
Company and its Restricted Subsidiaries on a consolidated basis, will be greater
than the amount that will be required to pay the probable liability of the debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, of Company and its Restricted
Subsidiaries on a consolidated basis; (iii) Company and its Restricted
Subsidiaries on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Company and its Restricted
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
proposed to be conducted following the Effective Date.

4.21. Insurance. Schedule 4.21 sets forth a summary of the property and casualty
insurance program carried by Company and its Restricted Subsidiaries on the
Amendment No. 3 Effective Date, including any self-insurance or risk assumption
agreed to by any such Person or imposed upon any such Person by any such
insurer.

4.22. [Intentionally Omitted].

4.23. [Intentionally Omitted].

4.24. Related Agreements.

a. Company has furnished to Agent a true and correct copy of all Related
Agreements in effect on the Effective Date.

b. Company, and to Company’s knowledge, each other party to a Related Agreement,
has taken all necessary corporate, company, partnership or other organizational
action to authorize the signing, delivery and performance of the Related
Agreements and the consummation of the transactions contemplated thereby.

ARTICLE V

AFFIRMATIVE COVENANTS

 

69



--------------------------------------------------------------------------------

The Borrowers agree that until any obligation of the Lenders to make any Credit
Extension has expired or been terminated and the Obligations have been paid in
full and all outstanding Facility LCs have expired or the liability of the LC
Issuers on the outstanding Facility LCs has otherwise been discharged (including
by providing cash collateral or backup letters of credit in accordance with
Section 2.12), unless the Majority Lenders otherwise consent in writing:

5.1. Financial Statements and Reports. Company shall maintain, for itself and
each Restricted Subsidiary, a system of accounting established and administered
in accordance with GAAP, and shall deliver to Agent, for the benefit of the
Lenders:

a. As soon as they become available and in any event within 90 days after the
end of each fiscal year of Company, an unqualified (except for qualifications
relating to changes in accounting principles or practices reflecting changes in
GAAP) audit report, with no going concern modifier, certified by Company’s
existing certified public accountants or other independent certified public
accountants of recognized national standing selected by Company and acceptable
to Agent, prepared in accordance with GAAP on a consolidated and consolidating
basis (consolidating statements need not be certified by such accountants) for
Company and its Subsidiaries, including balance sheets as of the end of such
period, related profit and loss and reconciliation of surplus statements, and
statements of income, cash flow, and changes in stockholders’ equity,
accompanied by any management letter prepared by the accountants.

b. As soon as they become available and in any event within 45 days after the
end of each quarter, unaudited consolidated statements of income and cash flow
for Company for such quarter and for the period from the beginning of such
fiscal year to the end of such quarter, setting forth in comparative form to the
corresponding period for the preceding fiscal year, a consolidated balance sheet
of Company as at the end of such quarter, together with corresponding figures
for the prior fiscal year. Company shall also deliver to Agent the related
consolidating financial statements and a certificate signed by the chief
financial officer of Company, on behalf of Company, stating that such financial
statements present fairly the financial condition of Company and that they were
prepared in accordance with GAAP (except for the absence of footnotes and
subject to year-end audit adjustments).

c. Within 10 Business Days after filing or delivering financial statements
pursuant to Section 5.1.a and 5.1.b, a Compliance Certificate in the form
attached to this Agreement as Exhibit A signed by the chief financial officer of
Company demonstrating in reasonable detail compliance (or noncompliance, as the
case may be) with Sections 6.14, 6.15, and 6.16, as of the end of such quarter
and stating that as of the end of such quarter there did not exist any Default
or Event of Default or, if such Default or Event of Default existed, specifying
the nature and period of existence of the Default or Event of Default and what
action Company proposes to take.

d. Upon Agent’s request, but not later than 60 days after the end of each fiscal
year, projections by Company for Company’s immediately following fiscal year
consisting of a balance sheet as of the end of such following fiscal year and
monthly and year to date income statements together with the assumptions
underlying such projections certified by

 

70



--------------------------------------------------------------------------------

Company’s chief financial officer or treasurer as being based on reasonable
estimates, information and assumptions and that such officer has no reason to
believe that such projections are not reasonable (provided that no assurance can
be given that such projections will be attained), all in reasonable detail and
reasonably satisfactory in scope to Agent.

e. Promptly upon any Executive Officer of Company becoming aware of any Default
or Event of Default, a notice describing the nature of the Default or Event of
Default and what action Company proposes to take to remedy or cure such Default
or Event of Default.

f. Promptly upon any Executive Officer of Company becoming aware of the
occurrence, with respect to any Plan, of any ERISA Event, a notice specifying
the nature of the event or transaction and what action Company proposes to take,
and, when received, copies of any notice from PBGC of intention to terminate or
have a trustee appointed for any Plan.

g. Promptly upon any Executive Officer of Company becoming aware of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Occurrence, a notice from Company describing the nature of the
occurrence and what action Company proposes to take.

h. Promptly upon any Executive Officer of Company becoming aware of (i) the
commencement of any action, suit, investigation, proceeding or arbitration
before any court or arbitrator or any governmental department, board, agency or
other instrumentality affecting Company, any of its Restricted Subsidiaries or
any property of such Person, or to which Company or any of its Restricted
Subsidiaries is a party (other than litigation where the insurance insures
against the damages claimed and the insurer has assumed defense of the
litigation without reservation) that could reasonably be expected to result in a
Material Adverse Occurrence; or (ii) any adverse development that occurs in any
litigation, arbitration or governmental investigation or proceeding previously
disclosed by Company that could reasonably be expected to result in a Material
Adverse Occurrence, a notice from Company describing the nature and status of
the development.

i. Without duplication of items otherwise delivered pursuant to this
Section 5.1, promptly upon mailing or filing, copies of all financial
statements, reports and proxy statements mailed to Company’s shareholders.

j. Promptly upon receipt by Company or any of its Restricted Subsidiaries, a
copy of any notice of default on, or acceleration of, any Indebtedness of
Company or any Restricted Subsidiary in excess of $50,000,000 or waiver of such
Person’s noncompliance with the terms of such Indebtedness; or immediately upon
Company or any of its Restricted Subsidiaries becoming aware of the occurrence
of any event of default (however defined) on Indebtedness of Company or any
Restricted Subsidiary in excess of $50,000,000 or of any event that could, with
the giving of notice and/or lapse of time, constitute any such event of default,
a notice describing the nature of the event and what action such Person proposes
to take.

 

71



--------------------------------------------------------------------------------

k. Promptly upon any material change in accounting policies of, or financial
reporting practices by, Company or any Restricted Subsidiary, a notice
describing such material change.

l. Promptly upon any Executive Officer of Company becoming aware of it, a notice
describing the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to be a
Material Adverse Occurrence.

m. From time to time, promptly upon request, such other information regarding
the business, operation, and financial condition of Company or any of its
Subsidiaries that any Lender reasonably requests.

Any financial statement required by Section 5.1.a or 5.1.b or information
required by Section 5.1.i. shall be deemed to have been furnished on the date on
which Company has filed such financial statement or other information with the
Securities and Exchange Commission and such financial statement or information
is available on the EDGAR website on the Internet at www.sec.gov or any
successor government website that is freely and readily available to Agent and
the Lenders without charge. Notwithstanding the foregoing, Company shall deliver
paper copies of any such financial statement or other information to Agent upon
request.

5.2. Existence. Company shall maintain, and shall cause each of its Restricted
Subsidiaries to maintain, its existence as a corporation or other entity, as
applicable, in good standing under the laws of its jurisdiction of incorporation
or formation and its qualification to transact business in each jurisdiction
where failure so to qualify would permanently preclude such Person from
enforcing its rights with respect to any material asset or could reasonably be
expected to constitute a Material Adverse Occurrence; provided that nothing in
this Section 5.2 prohibits the merger or liquidation of any Subsidiary allowed
under Section 6.1.

5.3. Insurance. Company shall maintain, and shall cause each of its Restricted
Subsidiaries to maintain, with financially sound and reputable insurance
companies such insurance that is required by law, any Loan Document or any
Related Agreement and such other insurance in such amounts and against such
hazards as is customary in the case of reputable firms engaged in the same or
similar business and similarly situated.

5.4. Payment of Taxes and Claims. Company shall file, and shall cause each of
its Restricted Subsidiaries to file, all tax returns and reports that are
required by law to be filed by such Person, and shall pay, and shall cause each
of its Restricted Subsidiaries to pay, before they become delinquent all taxes,
assessments and governmental charges and levies imposed upon it or its property
and all claims or demands of any kind (including but not limited to those of
suppliers, mechanics, carriers, warehouses, landlords and other like Persons)
which, if unpaid, might result in the creation of a Lien upon Company’s or any
of its Restricted Subsidiaries’ property; provided that: (a) the foregoing items
need not be paid if they are being contested in good faith by appropriate
proceedings, and as long as Company’s or any of its Restricted Subsidiaries’
title to its property is not materially adversely affected, its use of such
property in the ordinary course of its business is not materially interfered
with and adequate reserves with respect thereto have been set aside on Company’s
books in accordance with GAAP; and (b) in all events, Company and its Restricted
Subsidiaries shall pay or cause to be paid all such taxes, assessments, charges
or levies

 

72



--------------------------------------------------------------------------------

forthwith upon the commencement of foreclosure of any Lien on any asset of
Company or any Restricted Subsidiary that may have attached as security for such
Lien.

5.5. Inspection. Company shall permit, and shall cause each of its Restricted
Subsidiaries to permit, any Person designated by any Lender or Agent to visit
and inspect its books and financial records, to examine and to make copies of
its books of accounts and other financial records, and to discuss with and be
advised by its officers of the affairs, finances and accounts of Company or
Restricted Subsidiaries at any reasonable times and intervals that any Lender,
or Agent designates; provided that so long as no Default or Event of Default
exists, each Lender, Agent and their respective representatives shall use their
best efforts to coordinate their inspections so that such inspections occur at
the same time. So long as no Event of Default exists at the time of any such
visit, inspection or examination or any such inspection or examination does not
reveal significant errors or discrepancies in the most recent financial and
operating statements furnished to any Lender or Agent, the expenses of the
relevant inspecting Person for such visits, inspections and examinations shall
be at the expense of such inspecting Person; provided that: (a) any such visit,
inspection, or examination made while any Event of Default exists or that
reveals any such significant error or discrepancy shall be at the expense of
Company; and/or (b) Borrowers agree to pay to Agent, solely for Agent’s account,
the costs and expenses incurred by Agent, or its representative, in connection
with such Person’s review of Company’s and/or its Restricted Subsidiaries’ real
estate construction procedures; provided further that, so long as no Default or
Event of Default exists, Borrowers are not obligated to pay for more than one
such review during any 12 month period.

5.6. Maintenance of Properties. Company shall maintain, and shall cause each of
its Restricted Subsidiaries to maintain, such Person’s properties used or
desirable in the conduct of its business in good condition, repair and working
order, normal wear and tear excepted, and supplied with all necessary equipment,
and make all necessary repairs, renewals, replacements, betterments and
improvements thereto so that the business carried on in connection therewith is
properly and advantageously conducted at all times.

5.7. Books and Records. Company shall keep, and shall cause each of its
Subsidiaries to keep, adequate and proper records and books of account in which
full and correct entries shall be made of such Person’s dealings, business, and
affairs.

5.8. Compliance. Company shall comply, and shall cause each of its Restricted
Subsidiaries to comply, in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it is subject, including, without limitation, all Environmental Laws; provided
that the failure so to comply shall not be a breach of this covenant if such
failure could not reasonably be expected to result in a Material Adverse
Occurrence and, with respect to any such failure by Company or a Restricted
Subsidiary, Company or its Restricted Subsidiary is acting in good faith to cure
such non-compliance. Without limiting the foregoing sentence, Company shall
ensure that no person who owns a controlling interest in or otherwise controls
Company is (a) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (b) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive

 

73



--------------------------------------------------------------------------------

Orders, and (c) without limiting clause (a) above, Company shall comply, and
shall cause each of its Restricted Subsidiaries to comply, with all applicable
Bank Secrecy Act and anti-money laundering laws and regulations.

5.9. ERISA. Company shall maintain, and shall cause each of its ERISA Affiliates
to maintain, each Plan in compliance with all material applicable requirements
of ERISA and of the Code and with all applicable rulings and regulations issued
under ERISA and of the Code and shall not, and shall not permit any of the ERISA
Affiliates to (a) engage in any transaction in connection with which Company or
any of the ERISA Affiliates would be subject to either a civil penalty assessed
pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of the
Code, in either case in an amount exceeding $100,000, (b) fail to make full
payment when due of all amounts that, under the provisions of any Plan, Company
or any ERISA Affiliate is required to pay as contributions thereto, or permit
any Plan to fail to satisfy the “minimum funding standard” (as such term is
defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, or (c) fail to make any payments to any Multiemployer Plan that Company
or any of the ERISA Affiliates is required to make under any agreement relating
to such Multiemployer Plan or any law pertaining thereto.

5.10. Environmental Matters; Reporting. Company shall observe and comply with,
and shall cause each of its Restricted Subsidiaries to observe and comply with,
all Environmental Laws to the extent non-compliance could result in a material
liability or otherwise could reasonably be expected to result in a Material
Adverse Occurrence. Company shall give Agent prompt written notice of any
violation as to any environmental matter by Company and of the commencement of
any judicial or administrative proceeding relating to health, safety, or
environmental matters in which an adverse determination or result could
reasonably be expected to result in a Material Adverse Occurrence.

5.11. Further Assurances. Company shall promptly correct any defect or error
that is discovered in any Loan Document or in the signing, acknowledgment, or
recordation of any Loan Document. Promptly upon request by Agent or the Majority
Lenders, Company also shall execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register, any and all deeds, conveyances,
mortgages, deeds of trust, trust deeds, assignments, estoppel certificates,
financing statements and continuations, notices of assignment, transfers,
certificates, assurances and other instruments that Agent or the Majority
Lenders reasonably require from time to time in order: (a) to carry out more
effectively the purposes of the Loan Documents; (b) to perfect and maintain the
validity, effectiveness and priority of any security interests intended to be
created by the Loan Documents; and (c) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Lenders the rights granted now
or hereafter intended to be granted to the Lenders under any Loan Document or
under any other instrument signed and delivered in connection with any Loan
Document or that Company may be or become bound to convey, mortgage or assign to
Agent for the benefit of the Lenders in order to carry out the intention or
facilitate the performance of the provisions of any Loan Document.

5.12. [Intentionally Omitted].

5.13. Ownership of Real Estate.

 

74



--------------------------------------------------------------------------------

a. All Real Estate owned by Company or any of its Restricted Subsidiaries must
be owned by either: (i) an Unencumbered Real Estate Subsidiary, if such Real
Estate is not subject to a Lien encumbering a Permitted Permanent Loan; or
(ii) an Encumbered Real Estate Subsidiary if such Real Estate is encumbered by a
Lien securing a Permitted Permanent Loan.

b. In accordance with the definition of Unencumbered Real Estate Subsidiary, no
Unencumbered Real Estate Subsidiary (other than LTF Real Estate Company, Inc. or
LTF Real Estate Holdings, LLC in respect of the ground leasehold interests it
owned on the Effective Date) (i) shall own any Real Estate that consists of or
includes the tenant’s interest under a long-term ground lease if such
Unencumbered Real Estate Subsidiary also owns fee simple title to any Real
Estate; (ii) shall engage in any substantial business activity other than
acquiring, owning, developing, operating, and leasing Real Estate, and, as to
LTF Real Estate Company, Inc., the other businesses it is engaged in on the
Effective Date; (iii) shall have any Indebtedness other than the Secured
Obligations and unsecured Indebtedness owing to a Guarantor Subsidiary that is
(A) subordinated to the payment of the Secured Obligations on terms and
conditions acceptable to the Agent, and (B) incurred in the ordinary course of
owning and operating its Real Estate, and, as to LTF Real Estate Company, Inc.,
the other businesses it is engaged in on the Effective Date; and (iv) shall fail
to be a Guarantor Subsidiary or a Foreign Subsidiary that is a Restricted
Subsidiary and that has had at least 65% of its Equity Interests pledged to the
Agent to secure the Secured Obligations.

5.14. Mandatory Distributions. The Company shall cause each Restricted
Subsidiary (other than Real Estate Subsidiaries and Foreign Subsidiaries, in
each case, which are not Guarantor Subsidiaries) to distribute, not less often
than monthly, to the Company or a Guarantor Subsidiary all cash and cash
equivalents that come into the possession of such Restricted Subsidiary that are
not required by such Restricted Subsidiary to satisfy (a) its immediate working
capital requirements (including, without limitation, its immediate obligations
to contractors and vendors entered into in the ordinary course of business) ;
and (b) in the case of such Real Estate Subsidiaries, its obligations under any
Permitted Permanent Loan it has borrowed.

5.15. Depository Accounts. The Company shall cause, and shall direct each
Restricted Subsidiary to cause, each of their respective deposits accounts
(other than Excluded Accounts (as defined below)) with an average daily balance
(determined for any thirty day period) of at least $1,000,000 to be
(a) maintained with a Lender, or (b) subject to a deposit account control
agreement in favor of Agent that is in form and substance reasonably acceptable
to Agent; provided, however, that (x) if the average daily balance of all
accounts (other than Excluded Accounts) not subject to such deposit account
control agreements equals or exceeds $5,000,000, then the Company shall deliver
deposit account control agreements for such accounts as is necessary to reduce
such balance below $5,000,000 and (y) the requirements of this Section 5.15
shall not apply in respect of payroll accounts, accounts dedicated solely to the
payment of taxes, and trust accounts where amounts on deposit therein are for
Persons other than the Company or the applicable Restricted Subsidiary (such as
escrow accounts or accounts for the benefit of employees) (the accounts
referenced in this clause (y), collectively, the “Excluded Accounts”).

 

75



--------------------------------------------------------------------------------

5.16. Designated Guarantor Subsidiaries. Company has the right, at any time, to
make any Subsidiary that is not a Wholly-Owned Subsidiary, a “Designated
Guarantor Subsidiary”, by delivering to Agent, both (i) written notice that such
Subsidiary is a Designated Guarantor Subsidiary for the purposes of this
Agreement, and (ii) delivering to Agent the Guaranty and Collateral Documents
Section 5.18 requires with respect to such Designated Guarantor Subsidiary.
Company also has the right to terminate the Designated Guarantor Subsidiary
status of any Subsidiary by delivering a written notice to Agent that it is
terminating the Designated Guarantor Subsidiary status of such Subsidiary, so
long as no Default or Event of Default exists or would exist as a result of such
termination, and Agent shall promptly sign and deliver any termination documents
Company reasonably requests to terminate the Guaranty and Collateral Documents
signed by such Subsidiary.

5.17. Designated Unrestricted Subsidiaries. Company has the right, by delivering
written notice to Agent, to designate any Wholly-Owned Subsidiary to be an
Unrestricted Subsidiary, provided that Company may not make any such designation
(i) when an Event of Default exists or (ii) if after giving effect to any such
designation, the aggregate Net Worth of all Subsidiaries that Company has
designated as Unrestricted Subsidiaries under this Section 5.17 would exceed 5%
of the consolidated Net Worth of Company and its Subsidiaries as of the last day
of the immediately preceding fiscal quarter of Company. If, at any time, the
aggregate Net Worth of all Designated Unrestricted Subsidiaries exceeds 5% of
the consolidated Net Worth of Company and its Subsidiaries, Company shall
(a) within 30 days identify in writing to Agent a sufficient number of
Designated Unrestricted Subsidiaries that shall no longer be so-designated in
order to cause the Net Worth of all Designated Unrestricted Subsidiaries (after
giving effect to such redesignation) to be not greater than 5% of the
consolidated Net Worth of Company and its Subsidiaries, and (b) shall deliver to
Agent those Guaranty and Collateral Documents required under Section 5.18 with
respect to each Restricted Subsidiary in order to become a Restricted
Subsidiary, at which time such Subsidiaries’ status as Designated Unrestricted
Subsidiaries shall terminate.

5.18. Subsidiaries that Become Guarantor Subsidiaries after the Effective Date.
Company shall, with respect to each Subsidiary that becomes a Guarantor
Subsidiary after the Effective Date, on or before the date such Subsidiary
becomes a Designated Guarantor Subsidiary, or within 10 Business Days (or such
longer period of time as Agent may agree) after such Subsidiary becomes a
Required Guarantor Subsidiary, as applicable: (i) cause such Guarantor
Subsidiary to sign and deliver to Agent, for the benefit of the Lenders, either
a joinder to the existing Guaranty, or a new Guaranty, guaranteeing the Secured
Obligations; (ii) cause such Guarantor Subsidiary to sign and deliver to Agent
all Collateral Documents Agent requests in order to grant to Agent, for the
benefit of the Lenders, a perfected first priority security interest in all of
the assets, other than Real Estate, of such Guarantor Subsidiary to secure the
Secured Obligations, subject to no other Liens, except for Liens permitted
pursuant to Section 6.12; (iii) grant, and cause its Guarantor Subsidiaries to
grant, a perfected Lien to Agent, for the benefit of the Lenders, in the Equity
Interests Company or any of its Guarantor Subsidiaries owns in each Guarantor
Subsidiary to secure the Secured Obligations, on terms substantially equivalent
to the terms of the Pledge Agreements or otherwise on terms acceptable to Agent,
in its reasonable discretion, subject to no other Liens except for Liens
permitted pursuant to Section 6.12 and, as to any Guarantor Subsidiary that is
not a Wholly-Owned Subsidiary, obtain the consent of all other

 

76



--------------------------------------------------------------------------------

owners of Equity Interests in such Guarantor Subsidiary to such Lien and to the
exercise of Agent’s rights and remedies pursuant to the relevant Collateral
Document.

5.19. Pledge of Equity Interests. Notwithstanding any other term of this
Agreement to the contrary, Company shall grant, and cause its applicable
Restricted Subsidiaries to grant, a continuing perfected Lien to Agent, for the
benefit of the Lenders, in the Equity Interests Company or any of its Restricted
Subsidiaries owns in each Restricted Subsidiary other than each Encumbered Real
Estate Subsidiary that is prohibited, restricted, or otherwise limited by the
Related Agreements for a Permitted Permanent Loan to which it or any of its
Subsidiaries is a party from permitting a Lien on the Equity Interests in such
Encumbered Real Estate Subsidiary to secure any Indebtedness other than such
Permitted Permanent Loan, but only so long as such prohibitions, restrictions,
or limitations apply to the Secured Obligations; provided, that in the case of a
Foreign Subsidiary that is a Restricted Subsidiary where the granting of such
Lien would result in a Deemed Dividend Problem, the Lien shall be limited to 65%
of the voting Equity Interests and 100% of the non-voting Equity Interests of
such Subsidiary.

5.20. Most Favored Lender.

a. If Company or any Restricted Subsidiary (a) amends, restates, or otherwise
modifies any Indebtedness (other than the Secured Obligations) that exceeds
$50,000,000 (a “Material Financing”) or (b) otherwise enters into, assumes, or
otherwise becomes bound or obligated under any Material Financing, that contains
financial covenants or event of default provisions that restrict Company more
than do the financial covenants and event of default provisions of this
Agreement, the terms of this Agreement shall, without any further action on the
part of Company, any Restricted Subsidiary, the Agent, or any Lender, be
immediately and automatically amended to include in this Agreement each such
more restrictive financial covenant or event of default provision (subject to
Section 5.20.b). Company shall give Agent written notice of each such event to
Agent together with a copy of the fully-signed and delivered Related Agreements
for such Material Financing within 10 Business Days after such Material
Financing becomes binding on Company or any Restricted Subsidiary. Upon the
written request of Company, Agent, or the Majority Lenders, Company and Agent
shall promptly sign and deliver at Company’s expense (including Agent’s attorney
fees) an amendment to this Agreement in form and substance reasonably
satisfactory to Agent evidencing the amendment of this Agreement to include such
more restrictive financial covenants or event of default provisions, provided
that the signing and delivery of such an amendment is merely for the convenience
of the parties to this Agreement and is not a precondition to the effectiveness
of the automatic amendment of this Agreement under this Section 5.20.a.

b. If, after this Agreement is amended under Section 5.20.a to include any more
restrictive financial covenant or event of default provision from any Material
Financing, any such more-restrictive financial covenant or event of default
provision ceases to bind Company or any Restricted Subsidiary or is amended to
be less restrictive with respect to Company or any Restricted Subsidiary, then,
upon the written request of any of Company, Agent, or the Majority Lenders,
provided that no Default or Event of Default then exists, Agent shall release or
similarly amend, as applicable, such more-restrictive financial covenant or
event of default provision. No release or

 

77



--------------------------------------------------------------------------------

amendment under this Section 5.20.b shall make the financial covenants and
Events of Default in this Agreement less restrictive than they would have been
absent the original amendments under Section 5.20.a that are being terminated or
amended to be less restrictive.

ARTICLE VI

NEGATIVE COVENANTS

The Borrowers agree that until any obligation of the Lenders to make any Credit
Extension has expired or been terminated, the Obligations have been paid in
full, and all outstanding Facility LCs have expired or each LC Issuer’s
liability on the outstanding Facility LCs has otherwise been discharged
(including by providing cash collateral or backup letters of credit in
accordance with Section 2.12), unless the Majority Lenders otherwise consent in
writing:

6.1. Merger. Company shall not merge or consolidate or enter into any analogous
reorganization or transaction with any Person or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) and shall not permit any of
its Restricted Subsidiaries to do any of the foregoing; provided that, upon not
less than 5 Business Days prior written notice to Agent, any Wholly-Owned
Subsidiary of Company may be merged with or liquidated into Company or any other
Wholly-Owned Subsidiary so long as Company or such Wholly-Owned Subsidiary is
the surviving corporation or entity and such merger or liquidation does not
violate or result in a violation of any other term of this Agreement.

6.2. Disposition of Assets. Company shall not directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one
transaction or a series of transactions) any property (including accounts and
notes receivable, with or without recourse) or enter into any agreement to do
any of the foregoing and shall not permit any of its Restricted Subsidiaries to
do any of the foregoing, except, subject to the limitations in Section 6.22:

a. dispositions of inventory, equipment, or fixtures in the ordinary course of
business, including to the extent the same is obsolete or worn out;

b. the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;

c. the sale or transfer of any open and operating Clubs or Non-Club Buildings
being used for their intended purposes to any Encumbered Real Estate Subsidiary
made in connection with such Encumbered Real Estate Subsidiary’s incurrence of a
Permitted Permanent Loan to be secured by such Clubs or Non-Club Buildings;

d. the LTF Leases and IDA Lease Transactions;

e. the sale or transfer of open and operating Clubs or Non-Club Buildings in
connection with a sale-leaseback transaction permitted by Section 6.18.b;

 

78



--------------------------------------------------------------------------------

f. the sale or transfer of any Unrestricted Subsidiary or the property of any
Unrestricted Subsidiary;

g. the sale or transfer of Outlots in the ordinary course of Company’s and its
Restricted Subsidiaries’ business;

h. sale, transfers and dispositions of assets by any Loan Party to any other
Loan Party;

i. the sale, transfer or disposition of any aircraft owned by the Company or any
Restricted Subsidiary for fair market value on an arm’s length basis;

j. leases, subleases, licenses or sublicenses of property (including, without
limitation, software or other intellectual property rights):

(i) in effect as of the Amendment No. Effective Date;

(ii) leases, subleases, licenses or sublicenses of property (other than Real
Estate and leasehold interests) on customary terms that do not materially
interfere with the business of the Company and its Restricted Subsidiaries;

(iii) leases and subleases of Real Estate and leasehold interests entered into
in the ordinary course of business (which, for purposes hereof, includes
businesses that are similar, ancillary or complimentary lines of business or
reasonable extensions thereof) and which do not materially interfere with the
business of the Company and the Restricted Subsidiaries; and

(iv) leases and subleases of Real Estate and leasehold interests not otherwise
described in the foregoing clauses so long as the square footage subject thereto
does not exceed 15% of the total square footage of all Real Estate and leasehold
interests owned or held by the Company and the Restricted Subsidiaries;

k. sale and leaseback transactions permitted under Section 6.18;

l. transfers of property subject to any casualty event (which, for purposes
hereof, means any event giving rise to the Company’s or any Restricted
Subsidiary’s receipt of insurance proceeds or condemnation awards to, in the
case of insurance proceeds, replace, restore or repair the property subject to
such casualty event);

m. Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business; and

n. other dispositions of property not described in Section 6.2.a through
Section 6.2.m that are not material to the operation of Company or any
Restricted Subsidiary, so long as the aggregate net book value of all property
disposed of under this Section 6.2.n in any fiscal year is less than 10% of the
net book value of the consolidated assets of Company and its Subsidiaries as of
the then most recent fiscal year end.

 

79



--------------------------------------------------------------------------------

6.3. Plans. Company shall not permit any event to occur or condition to exist
that would permit any Plan to terminate under any circumstances that would cause
the Lien provided for in Section 4068 of ERISA to attach to any assets of
Company or any of its ERISA Affiliates and shall not permit any of its ERISA
Affiliates to do so; and Company shall not permit, as of the most recent
valuation date for any Plan subject to Title IV of ERISA, the present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan and previously furnished in writing to the Lenders) of
such Plan’s projected benefit obligations to exceed the fair market value of
such Plan’s assets by more than $100,000 and shall not permit any of its ERISA
Affiliates to do so.

6.4. Change in Nature of Business. Company shall not make, and shall not permit
any of its Restricted Subsidiaries to make, any material change in the nature of
the business of such Person, as carried on at the Effective Date.

6.5. Acquisitions. The Company will not, nor will it permit any Restricted
Subsidiary, to make any Acquisition other than a Permitted Acquisition. Neither
the Company nor any Restricted Subsidiary shall permit an Unrestricted
Subsidiary to consummate a hostile Acquisition.

6.6. Negative Pledges. Company shall not enter into, and shall not permit any of
its Restricted Subsidiaries to enter into, any agreement, bond, note or other
instrument (including, without limitation, any ground lease or other real estate
lease described in Section 6.21) with or for the benefit of any Person other
than the Lenders that would:

(a) prohibit the Company or the applicable Restricted Subsidiary from granting
or otherwise limit the ability of the Company or such Restricted Subsidiary to
grant to the Agent and the Lenders any Lien on any of the Company’s or such
Restricted Subsidiary’s assets or properties;

(b) prohibit any Restricted Subsidiary from paying distributions or dividends to
its equity holders; or

(c) require Company or any of its Restricted Subsidiaries to grant a Lien to any
other Person if such Person grants any Lien to the Lenders;

except for the Related Agreements evidencing or securing:

(i) in the cases of clauses (a) and (b) above, a Permitted Permanent Loan so
long as such restriction applies only to the Encumbered Real Estate Subsidiaries
that are bound by the relevant Related Agreements and terminates upon the
payment of such Permitted Permanent Loan;

(ii) in the case of clause (a) above, Purchase Money Indebtedness (including
Capitalized Leases so long as such prohibition applies only to the granting of
additional Liens on the property securing such Purchase Money Indebtedness; or

(iii) in the cases of clauses (a) and (b) above, Indebtedness permitted under
Section 6.11(j) or (l); provided, that any such prohibition is not more
restrictive or limiting than the

 

80



--------------------------------------------------------------------------------

restrictions in respect of dividends and distributions set forth in this
Agreement or the other Loan Documents; or

6.7. Restricted Payments. Company shall not make, and shall not permit any
Restricted Subsidiary to make any Restricted Payments or prepay any Indebtedness
of Company or any of its Restricted Subsidiaries other than the Obligations,
except for the following:

a. So long as (i) no Default or Event of Default exists either before or
immediately following the making of any such payment and (ii) the Consolidated
Leverage Ratio, determined on a pro forma basis giving effect to the applicable
payment and all other payments made during the applicable quarter, does not
exceed 3.75 to 1.00, Company and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount from and after the Amendment No. 3 Effective
Date that does not exceed (at any time) $300,000,000 plus the Distributable Net
Income Amount at such time;

b. any Wholly-Owned Subsidiary of Company may pay dividends or make
distributions to its parent; provided that, if such Wholly-Owned Subsidiary is
indirectly owned by Company through one or more intermediate Subsidiaries, then
such Subsidiary may not pay dividends or make distributions to its parent unless
all of such intermediate Subsidiaries can pay dividends or make distributions to
their respective parents without any restriction or limitation set forth in any
Related Agreement;

c. LTF Restaurant Company, LLC may make distributions to its members in an
amount equal to their federal and state income tax liability arising from their
respective allocable share of that Subsidiary’s taxable income so long as that
Subsidiary is a pass-through tax entity under the Code (such distributions being
the “Tax Distributions”); provided that: (i) such members’ federal and state
income tax liability shall be computed on the basis of the highest marginal
combined tax rate for individuals under the Code and Minnesota law; (ii) Tax
Distributions shall be paid in estimated quarterly installments
contemporaneously with an individual’s obligations to pay estimated income taxes
based upon FCA Restaurant Company, LLC’s annualized income through the end of
its fiscal month immediately preceding such tax installment’s due date and also
contemporaneously with any such members’ filing of its, his or her federal and
state income tax returns if the estimated Tax Distributions paid for any of that
Subsidiary’s fiscal years are not sufficient to pay such members’ actual income
tax liability arising from its, his or her share of that Subsidiary’s actual
taxable income for such fiscal year as disclosed by copies of that Subsidiary’s
tax returns and related Schedules K-1 for such fiscal year delivered to Agent
and the Lenders pursuant to this Agreement; and (iii) if the Tax Distributions
actually paid with respect to any of such Subsidiary’s fiscal years exceed the
Tax Distributions permitted by this Section based upon such Subsidiary’s actual
taxable net income as disclosed by copies of such tax returns and schedules
described above, then such Subsidiary shall immediately recover the excess
amount from the recipient and shall not pay any further Tax Distribution to any
person until such excess amount is recovered;

d. prepayments of Indebtedness; provided that (A) prepayments of Subordinated
Indebtedness shall not occur unless (i) the amount thereof shall not exceed
$100,000,000 in the aggregate between the Effective Date and the Facility
Termination

 

81



--------------------------------------------------------------------------------

Date, and (ii) no Default or Event of Default exists either before or
immediately following the making of such prepayment; and (B) prepayments of
unsecured Indebtedness shall not occur unless (i) the Consolidated Leverage
Ratio, determined on a pro forma basis giving effect to any payment of unsecured
Indebtedness, shall not exceed 3.75 to 1.00, (ii) Liquidity, immediately before
and after giving pro forma effect to the applicable payment, shall equal or
exceed $100,000,000, and (iii) no Default or Event of Default exists either
before or immediately following the making of such prepayment; and

e. Company may purchase shares of its stock in the open market for the purpose
of selling such shares to its employees pursuant to a qualified employee stock
bonus plan described in Section 401 of the Code or an employee stock purchase
plan described in Section 422 of the Code that has been adopted by Company.

6.8. Transactions with Affiliates. The Company will not, nor will it permit any
Restricted Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the Company
or such Restricted Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among Loan Parties not
involving any other Affiliate, (c) any transaction otherwise permitted by this
Article VI, (d) the payment of reasonable fees to directors of the Company or
any Restricted Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, current or
former officers or employees of the Company or the applicable Restricted
Subsidiaries in the ordinary course of business, (e) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by the Company’s board of directors, and (f) tax sharing
arrangements and overhead and other administrative cost allocations between the
Company and the Restricted Subsidiaries.

6.9. Accounting Changes. Company shall not make, and shall not permit any of its
Restricted Subsidiaries to make, any significant change in accounting treatment
or reporting practices, except as permitted by GAAP; provided that, for the
purposes of this Agreement, any such change is subject to Section 1.2.

6.10. Investments. Company shall not, and shall not permit any of its Restricted
Subsidiaries to, acquire for value, make, have or hold any Investments, except
the following, provided that Company’s right to make any of the following
Investments is subject to the limitation in Section 6.22:

a. Investments described in Schedule 6.10.

b. Travel-related advances to management personnel and employees in the ordinary
course of business.

 

82



--------------------------------------------------------------------------------

c. Investments in readily marketable United States Government Treasury notes or
bills, or in United States Government Agency Securities, including discount
notes that are supported by the full faith and credit of the United States.

d. Certificates of deposit or bankers’ acceptances issued by any Lender or
overnight Eurocurrency deposits issued by any Lender or any of its Affiliates.

e. Commercial paper with an investment grade rating of A1/P1 or A2/P2;

f. Asset backed securities with a credit rating of AAA.

g. Repurchase agreements backed by securities listed in Section 6.10.c or
Section 6.10.d above; provided that all such agreements shall require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System.

h. Money market mutual funds having a top short-term rating.

i. Extensions of credit in the nature of (i) purchase money financing extended
to a purchaser of any assets of Company or its Restricted Subsidiaries, not to
exceed $50,000,000 in the aggregate during the term of this Agreement, and
(ii) accounts receivable or notes receivable arising from the sale of goods and
services in the ordinary course of business.

j. Shares of stock, obligations or other securities received in settlement of
claims arising in the ordinary course of business.

k. Investments by Company in a Encumbered Real Estate Subsidiary that are made
in connection with such Encumbered Real Estate Subsidiary’s incurrence of a
Permitted Permanent Loan that are required to be made by the applicable Related
Agreements; provided that such Investments are made solely by transferring to
such Encumbered Real Estate Subsidiary the real property and improvements of the
relevant open and operating Clubs or Non-Club Buildings or of Company’s relevant
corporate headquarters office buildings that secure such Permitted Permanent
Loan.

l. the acquisition by the Company or any Restricted Subsidiary of fee title to
any real estate, improved or unimproved, or a leasehold estate in real estate,
or the Equity Interests of any Person whose assets consist solely of any such
real estate or leasehold estate in real estate and related fixtures and personal
property, that Company or such Restricted Subsidiary or the acquired entity
intends to use, operate, or develop, either wholly or in substantial part, as a
Club or a Non-Club Building and otherwise in the ordinary course of the
businesses engaged in by Company or its Restricted Subsidiaries on the Effective
Date or other businesses that are similar, ancillary, or complementary lines of
business, or are reasonable extensions of such business.

m. Investments by Company in its Restricted Subsidiaries, and investments by
Restricted Subsidiaries in other Restricted Subsidiaries.

 

83



--------------------------------------------------------------------------------

n. Permitted Acquisitions.

o. Investments made after the Effective Date in Unrestricted Subsidiaries;
provided that the cumulative net amount of all such Investments, taken in the
aggregate, shall not exceed $50,000,000 at any time.

p. Investments by the Company in its captive insurance Subsidiaries; provided,
however, that the aggregate amount thereof shall not exceed $30,000,000 at any
time.

q. Repurchases of Real Estate or leasehold interests subject to IDA Lease
Transactions.

r. Additional Investments by Company or Restricted Subsidiaries of types not
described in Section 6.10.a through 6.10.q above; provided that the aggregate
amount of all such additional Investments described in this Section 6.10.r shall
not exceed 10% of the consolidated Net Worth of Company and its Subsidiaries at
any time.

Any Investment under Section 6.10.d, .e, .f., or .g above must mature within one
year of the acquisition of such Investment by Company and such Investment must
be maintained in securities accounts maintained with a Lender or, if not with a
Lender, then with any securities intermediary that has signed a securities
account control agreement with Agent that is reasonably acceptable to Agent.

6.11. Indebtedness. Company shall not incur, create, issue, assume, or suffer to
exist any Indebtedness, and Company shall not permit any of its Restricted
Subsidiaries to do any of the foregoing, except:

a. The Obligations.

b. At any time, current liabilities determined in accordance with GAAP, other
than for borrowed money, incurred in the ordinary course of business, and
intercompany Indebtedness between any of Company and its Restricted
Subsidiaries.

c. Indebtedness existing on the Amendment No. 3 Effective Date and disclosed on
Schedule 6.11, and any extension or refinancing of such Indebtedness; provided
that the Indebtedness incurred in connection with such extension or refinancing,
and the Related Agreements pertaining thereto, do not cross-default to any other
Indebtedness of Company or any of its Subsidiaries except, in the case of:
(A) an extension, any cross-default that is contained in the Related Agreements
pertaining to such extended Indebtedness at the time of its extension; or (B) a
refinancing, any cross-default to other Indebtedness that is held by the holder
of the refinancing Indebtedness.

d. Indebtedness consisting of endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business.

 

84



--------------------------------------------------------------------------------

e. Permitted Permanent Loans, provided that such Permitted Permanent Loans shall
cause any automatic amendment of this Agreement that applies under the “most
favored lender” provision in Section 5.20.

f. Contingent Obligations in respect of Indebtedness permitted by this
Section 6.11, contingent liabilities permitted by Section 6.13 and sale
leaseback transactions permitted by Section 6.18.

g. Other unsecured Indebtedness incurred by Company or any of its Restricted
Subsidiaries; provided that: (i) reasonably before the incurrence of such
Indebtedness, Agent has received an unexecuted form that is finalized in all
material respects of each material Related Agreement to be signed and delivered
in connection with such transaction (with the understanding that this clause
(i) shall not apply to Indebtedness between the Company and a Restricted
Subsidiary or any two Restricted Subsidiaries); and (ii) such other unsecured
Indebtedness shall cause any automatic amendment of this Agreement that applies
under the “most favored lender” provision in Section 5.20.

h. The Rate Protection Obligations.

i. The Parity Secured Debt, provided that such other secured Indebtedness shall
cause any automatic amendment of this Agreement that applies under the “most
favored lender” provision in Section 5.20.

j. Other recourse Indebtedness secured by Real Estate that is not described in
Sections 6.11.a through 6.11.i, in an aggregate amount not to exceed at any time
more than 10% of the Net Worth of Company and its Subsidiaries on a consolidated
basis as shown on the consolidated balance sheet of Company then most recently
provided to Agent under Section 5.1, provided that (i) the Related Agreements
evidencing or securing such Indebtedness are in form and substance satisfactory
to Agent, in its reasonable business judgment, provided that the default
provisions in such Related Agreements may provide for cross-acceleration with
respect to the covenant defaults under this Agreement, (ii) reasonably before
the incurrence of such Indebtedness, Agent has received drafts that are
finalized in all material respects of each material Related Agreement to be
signed and delivered in connection with such transaction, and (iii) that such
other recourse Indebtedness shall cause any automatic amendment of this
Agreement that applies under the “most favored lender” provision in
Section 5.20.

k. Purchase price adjustments, earnouts and similar obligations incurred or
assumed in connection with acquisitions or dispositions permitted hereunder;
provided, that all such obligations shall be unsecured; provided, further, that
Seller Financing or other financing from unaffiliated third parties shall not be
permitted under this clause k.

l. Other secured Indebtedness that is not described in Sections 6.11.a through
6.11.k (including, without limitation, Purchase Money Indebtedness and
Capitalized Leases), in an aggregate amount not to exceed at any time more than
10% of the assets of Company and its Subsidiaries on a consolidated basis as
shown on the consolidated balance sheet of Company then most recently provided
to Agent under Section 5.1,

 

85



--------------------------------------------------------------------------------

provided that such other secured Indebtedness shall cause any automatic
amendment of this Agreement that applies under the “most favored lender”
provision in Section 5.20.

Notwithstanding the foregoing, the Indebtedness (other than Permitted Permanent
Loans) of Foreign Subsidiaries that are Restricted Subsidiaries but not
Guarantor Subsidiaries that is owing to Persons other than the Company and other
Restricted Subsidiaries shall not exceed the Approximate Equivalent Amount of
U.S.$15,000,000 at any time.

6.12. Liens. Company shall not create, incur, assume or suffer to exist any
Lien, or enter into, or make any commitment to enter into, any arrangement for
the acquisition of any property through conditional sale, lease-purchase or
other title retention agreements, with respect to any property now owned or
hereafter acquired by Company and shall not permit any of its Restricted
Subsidiaries to do any of the foregoing with respect to any property now owned
or hereafter acquired by such Restricted Subsidiary, except:

a. Liens granted to Agent and the Lenders under the Collateral Documents to
secure the Secured Obligations.

b. Liens existing on the Amendment No. 3 Effective Date and disclosed on
Schedule 6.12.

c. Deposits or pledges to secure payment of workers’ compensation, unemployment
insurance, old age pensions or other social security obligations, in the
ordinary course of business of Company or its Subsidiaries.

d. Liens for taxes, fees, assessments, and governmental charges not delinquent
or to the extent that Section 5.4 does not require such Liens to be paid.

e. Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course of business, for sums not due or to the
extent Section 5.4 does not require such sums to be paid; provided, that Company
and its Restricted Subsidiaries shall pay or cause to be paid each such Lien
forthwith upon the commencement of foreclosure of such Lien.

f. Liens incurred or deposits or pledges made or given in connection with, or to
secure payment of, indemnity, performance or other similar bonds.

g. Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
account holder in excess of those set forth by regulations promulgated by the
Board, and (ii) such deposit account is not intended by Company or any of its
Restricted Subsidiaries to provide collateral to the depository institution.

h. Encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property and landlord’s Liens under
leases on the

 

86



--------------------------------------------------------------------------------

premises rented that do not materially detract from the value of such property
or impair its use in the business of Company or its Restricted Subsidiaries.

i. The interest of any lessor under any Capitalized Lease entered into after the
Effective Date or purchase money Liens on property acquired after the Effective
Date; provided that (i) the Indebtedness it secures is permitted by
Section 6.11.l and (ii) such Liens are limited to the property acquired and do
not secure Indebtedness other than the related Capitalized Lease Obligations or
the purchase price of such property.

j. Liens against the real property and improvements and rights as lessor under
leases of an Encumbered Real Estate Subsidiary securing a Permitted Permanent
Loan.

k. Liens against the Collateral securing the Parity Secured Debt, provided that:
(i) Agent, or another Person acceptable to Agent, in its reasonable business
judgment, is the collateral agent for the holders of such Parity Secured Debt;
and (ii) such Liens are subject to an Intercreditor Agreement.

l. Liens on Collateral securing the Indebtedness described in Section 6.11.j and
6.11.l.

m. Liens encumbering Real Estate or leasehold interests subject to IDA Lease
Transactions to secure the obligations of the Company or a Restricted Subsidiary
with respect to such IDA Lease Transactions.

6.13. Contingent Liabilities. Company shall not, and shall not permit any of its
Restricted Subsidiaries to endorse, guarantee, contingently agree to purchase or
to provide funds for the payment of, or otherwise become contingently liable
upon, any obligation of any other Person, except:

a. by the endorsement of negotiable instruments for deposit or collection (or
similar transactions) in the ordinary course of business;

b. for guarantees of the obligations of Company to the Lenders or any Rate
Protection Provider and for other Contingent Obligations for the benefit of the
Lenders or any Rate Protection Provider;

c. Contingent Obligations existing on the Amendment No. 3 Effective Date and
described on Schedule 6.13;

d. contingent liabilities incurred after the Effective Date in connection with
Permitted Permanent Loans so long as such contingent liabilities comply with the
conditions set forth in the definition of Permitted Permanent Loan;

e. guaranties of obligations that would otherwise constitute permitted
Indebtedness under Section 6.11; and

f. guaranty by the Company or any Restricted Subsidiary of the obligations of
any Restricted Subsidiary as the lessee under ground leases, sale leaseback
leases, or other

 

87



--------------------------------------------------------------------------------

real estate leases covering any real estate that Company or any Restricted
Subsidiary intends to use, operate, or develop, either wholly or in substantial
part, as a Club or, with respect to any Non-Club Building, otherwise in the
ordinary course of the businesses engaged in by Company or its Restricted
Subsidiaries on the Effective Date or other businesses that are similar,
ancillary, or complementary lines of business, or are reasonable extensions of
such business (including, without limitation, the lease guaranties existing on
the Amendment No. 3 Effective Date and described in Schedule 6.13) so long as:

(i) the applicable Related Agreements evidencing any lease guaranty issued after
the Effective Date shall not: (1) impose any greater liability on Company than
the obligations of the tenant under the relevant lease; (2)(a) cross-default to
any other Indebtedness of Company or any other Restricted Subsidiary; and/or
(b) violate Section 6.6; and/or (c) require Company to waive its rights of
contribution, subrogation, or other similar rights to succeed to the relevant
lender’s rights against the applicable Subsidiary or its assets upon Company’s
payment and performance in full of its obligations under such Related
Agreements; and

(ii) in the case of a ground lease, such ground lease contains Lease
Securitization Provisions (any guaranty described in this clause (f) shall cause
any automatic amendment of this Agreement that applies under the “most favored
lender” provision in Section 5.20).

Notwithstanding the foregoing or anything to the contrary set forth herein, the
Company and each Restricted Subsidiary shall be entitled to guaranty lease
obligations (other than Capitalized Lease Obligations) or other obligations of
the Company or any Restricted Subsidiary that do not constitute Indebtedness, so
long as each such guaranty is entered into in the ordinary course of business.

6.14. Fixed Charge Coverage Ratio. Commencing with the Quarterly Measurement
Date occurring on June 30, 2011, Company shall not permit the Fixed Charge
Coverage Ratio, as of the Quarterly Measurement Date for the Measurement Period
ending on that date, to be less than 1.50 to 1.00.

6.15. Consolidated Leverage Ratio. Commencing with the Quarterly Measurement
Date occurring on June 30, 2011, Company shall not permit the Consolidated
Leverage Ratio, as of the Quarterly Measurement Date for the Measurement Period
ending on that date, to be more than 4.00 to 1.00.

6.16. Unencumbered Asset Coverage Ratio. Commencing with the Quarterly
Measurement Date occurring on June 30, 2011, Company shall not permit the
Unencumbered Asset Coverage Ratio, as of the Quarterly Measurement Date for the
Measurement Period ending on that date, to be less than 1.30 to 1.00.

6.17. Loan Proceeds. Company shall not use any part of the proceeds of any Loan
or Advances directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase or carry “margin stock”, as that term is defined in
Regulation U, or to extend credit to

 

88



--------------------------------------------------------------------------------

others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose or (b) for any purpose that
entails a violation of, or that is inconsistent with, Regulations U or X.

6.18. Sale and Leaseback Transactions. Company shall not enter into, and shall
not permit any of its Restricted Subsidiaries to enter into, any arrangement,
directly or indirectly, whereby it sells or transfer any property, real or
personal, and thereafter leases the same property for the same or a
substantially similar purpose or purposes as the property sold or transferred,
except for:

a. Sale-leaseback transactions existing on the Amendment No. 3 Effective Date
and disclosed on Schedule 6.18.

b. Sale-leaseback transactions relating to an open and operating Club or a
Non-Club Building being used for its intended purposes that are entered into by
Company or any Restricted Subsidiary after the Effective Date; provided that:
(i) the Related Agreements do not cross-default to any other Indebtedness of
Company or any of its Subsidiaries except for Indebtedness that is held by the
lessor party to such lease; and (ii) reasonably before the consummation of such
transaction, Agent has received drafts that are finalized in all material
respects of each material Related Agreement to be signed and delivered in
connection with such transaction.

c. IDA Lease Transactions.

6.19. Related Agreements. Company shall not, and shall not permit any of its
Restricted Subsidiaries to amend, modify, or supplement any provision of, or
waive any other party’s compliance with any of the terms of, any Related
Agreement in any manner that:

a. provides for any cross-default to any Indebtedness of Company or any of its
Subsidiaries under this Agreement or any Loan Document, except that such Related
Agreement may cross default among the Indebtedness of Unrestricted Subsidiaries;

b. could reasonably be expected to result in a Material Adverse Occurrence; or

c. is materially adverse to the rights and benefits of Agent or the Lenders.

6.20. Fiscal Year. Company shall not change its fiscal year.

6.21. Real Estate Leases. Company shall not permit any Real Estate Subsidiary to
become the tenant under any ground lease with any lessor or landlord if the
Related Agreements for such ground lease:

(i) cross-default to any Indebtedness of Company or any of its Subsidiaries
under this Agreement or any Loan Document;

(ii) contain any financial covenants;

(iii) violates Section 6.6; or

 

89



--------------------------------------------------------------------------------

(iv) solely with respect to a long-term ground lease, fails to include Lease
Securitization Provisions.

6.22. Limitation on Net Worth of Unrestricted Subsidiaries. Notwithstanding
anything in this Agreement to the contrary, Company shall not: (i) permit the
aggregate Net Worth of all Unrestricted Subsidiaries to exceed 10% of the
consolidated Net Worth of Company and its Subsidiaries as of any Quarterly
Measurement Date; or (ii) make, or permit any Subsidiary to make, any
Acquisition, Investment, or disposition, that would cause the aggregate Net
Worth of all Unrestricted Subsidiaries to exceed 10% of the consolidated Net
Worth of Company and its Subsidiaries immediately after such Acquisition,
Investment, or disposition.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.1. Events of Default. The occurrence of any one or more of the following
events constitutes an Event of Default:

a. (i) Any of the Borrowers fails to pay any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise, or (ii) any of the Borrowers fails to pay any interest on any Loan or
any fee or any other amount (other than principal or Reimbursement Obligations)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure under this clause (ii) shall continue unremedied for a
period of five calendar days or more.

b. Any representation or warranty made by or on behalf of any of the Company or
any of its Restricted Subsidiaries in any Loan Document or by or on behalf of
any of Company or any of its Restricted Subsidiaries in any certificate,
statement, report, or document delivered to any Lender or Agent pursuant to or
in connection with any Loan Document or any Credit Extension is false or
misleading in any material respect on the date as of which the facts set forth
are stated or certified.

c. Any of the Borrowers fails to comply with Sections 5.2 or 5.3 or any Section
of Article VI.

d. Company or any Restricted Subsidiary fails to comply with any other
agreement, covenant, condition, provision, or term in this Agreement (other than
those set forth in this Section 7.1) or any other Loan Document on its part to
be performed and such failure to comply continues for 30 calendar days after
whichever of the following dates is the earliest: (i) the date Company gives
notice of such failure to the Lenders, (ii) the date Company should have given
notice of such failure to Agent pursuant to Section 5.1, or (iii) the date Agent
or any Lender gives notice of such failure to Company.

e. Borrowers or any of its Restricted Subsidiaries becomes insolvent or
generally does not pay its debts as they mature or applies for, consents to, or
acquiesces in the appointment of a custodian, trustee or receiver of Company or
any of its Restricted Subsidiaries or for a substantial part of the property of
such Restricted Subsidiary or, in the absence of such application, consent or
acquiescence, a custodian, trustee or receiver is

 

90



--------------------------------------------------------------------------------

appointed for Company or any of its Restricted Subsidiaries or for a substantial
part of its property and is not discharged within 30 days, or Company or any of
its Restricted Subsidiaries makes an assignment for the benefit of creditors.

f. Any bankruptcy, reorganization, debt arrangement, or other proceedings under
any bankruptcy or insolvency law is instituted by or against Company, or any of
its Restricted Subsidiaries, and, if instituted against such Person, is
consented to or acquiesced in by such Person, or remains undismissed for
30 days, or an order for relief is entered against such Person.

g. Any dissolution or liquidation proceeding not permitted by Section 6.1 is
instituted by or against Company or any of its Restricted Subsidiaries and, if
instituted against such Person, is consented to or acquiesced in by such Person
or remains undismissed for 30 days.

h. A judgment or judgments for the payment of money in excess of $25,000,000 in
the aggregate is entered against Company and/or any of its Restricted
Subsidiaries and either (i) the judgment creditor executes on such judgment or
(ii) such judgment remains unpaid or undischarged for more than 30 days from the
date it is entered or such longer period during which execution of such judgment
is stayed during an appeal from such judgment; provided, that no Event of
Default shall occur under this clause (ii) if the applicable judgment is fully
covered by independent third-party insurance.

i. The maturity of any Indebtedness of Company or any of its Restricted
Subsidiaries (other than Indebtedness under this Agreement or the other Loan
Documents) in excess of the aggregate amount of $50,000,000 for any or all of
such Persons is accelerated, or Company or any of its Restricted Subsidiaries
fails to pay any such Indebtedness when due or, in the case of such Indebtedness
payable on demand, when demanded, or any event occurs or condition exists and
continues for more than the period of grace, if any, that applies and has the
effect of causing, or permitting (any required notice having been given and
grace period having expired) the holder of any such Indebtedness or any trustee
or other Person acting on behalf of such holder to cause such Indebtedness to
become due prior to its stated maturity or to realize upon any collateral given
as security for such Indebtedness.

j. Any execution or attachment is issued whereby any substantial part of the
property of Company or any of its Restricted Subsidiaries is taken or attempted
to be taken and it is not vacated or stayed within 30 days after its issuance.

k. Any Loan Document, at any time, ceases to be in full force and effect (except
in accordance with its terms or in a transaction permitted by this Agreement) or
is judicially declared null and void, or its validity or enforceability is
contested by Company or any other Loan Party, or Agent or the Lenders cease to
have a valid and perfected first priority security interest in any of the
collateral it describes (other than by reason of the action or inaction of Agent
or any Lender).

l. Any Change of Control occurs.

 

91



--------------------------------------------------------------------------------

m. The lessor party to any “material” (as defined below) Operating Lease on
which Company or any of its Restricted Subsidiaries is the lessee party declares
an event of default (howsoever defined) under such Operating Lease and
terminates such Operating Lease or accelerates Company’s or any of its
Restricted Subsidiaries’ payment obligations under such Operating Lease. For the
purposes of this Event of Default, an Operating Lease is “material” if the
aggregate rent payable under such Operating Lease and all other Operating Leases
between the original lessor party (without giving effect to any assignment of
such original lessor party’s assignment of its rights under such leases), on the
one hand, and Company or any of its Restricted Subsidiaries, on the other hand,
are more than $15,000,000 during any fiscal year.

n. An ERISA Event occurs that, in Agent’s opinion, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to be a
Material Adverse Occurrence.

7.2. Remedies. If (a) any Event of Default described in Sections 7.1.e, .f or .g
occurs with respect to any of the Borrowers, the Commitments shall automatically
terminate and the Obligations shall automatically become immediately due and
payable, and Borrowers shall without demand pay into the Facility LC Collateral
Account an amount equal to the aggregate face amount of all outstanding Facility
LCs; or (b) any other Event of Default exists, then, upon receipt by Agent of a
request in writing from the Majority Lenders, Agent shall take any of the
following actions so requested: (i) declare the Commitments terminated,
whereupon the Commitments shall terminate; (ii) declare the outstanding unpaid
principal balance of the Loans, the accrued and unpaid interest on each Loan,
and all other Obligations to be forthwith due and payable, whereupon the Loan,
all accrued and unpaid interest on the Loans, and all such Obligations shall
immediately become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding; and (iii) demand that Borrowers pay into the Facility LC
Collateral Account an amount equal to the aggregate face amount of all
outstanding Facility LCs. Upon the occurrence of any of the events described in
clause (a) of the preceding sentence, or upon the occurrence of any of the
events described in clause (b) of the preceding sentence when so requested by
the Majority Lenders, Agent has the right to exercise all rights and remedies
under any of the Loan Documents and to enforce all rights and remedies under any
applicable law.

7.3. Offset. In addition to the remedies set forth in Section 7.2, upon the
occurrence of any Event of Default and thereafter while it continues, each
Borrower hereby irrevocably authorizes each Lender or any other holder of any
Note to offset any and all balances, credits, deposits (general or special, time
or demand, provisional or final), accounts (including, without limitation, any
demand deposit, savings or investment account) or monies of such Borrower then
or thereafter with such Lender or such other holder, or any obligations of such
Lender or such other holder of the Note against the Obligations. Each Borrower
hereby grants to Agent for itself and the pro rata use and benefit of each
Lender, each other Note holder and each Rate Protection Provider a Lien in all
such balances, credits, deposits, accounts or monies. Each Borrower and each
Lender agree that Agent has perfected its Lien by “control” over each such
demand deposit, savings or investment account or monies of each Borrower then or
thereafter with such Lender or other holder of any Notes within the meaning of
Article 8 and Article 9 of the Uniform Commercial Code

 

92



--------------------------------------------------------------------------------

enacted in the relevant jurisdiction. Each Lender agrees that, as promptly as is
reasonably possible after the exercise of any such setoff right, it shall notify
such Borrower of its exercise of such setoff right; provided that the failure of
any Lender to provide such notice shall not affect the validity of the exercise
of such setoff rights. Nothing in this Agreement shall be deemed a waiver or
prohibition of or restriction on any Lender to all rights of banker’s lien,
setoff, and counterclaim available pursuant to law.

ARTICLE VIII

THE AGENT

The following provisions govern the relationship of Agent with the Lenders.

8.1. Appointment; Nature of Relationship. Each Lender hereby appoints U.S. Bank
as its contractual representative and irrevocably authorizes U.S. Bank as the
“Agent” to act as its contractual representative with the rights and duties the
Loan Documents expressly set forth. Agent agrees to act as such contractual
representative upon the express conditions contained in this Article VIII. Each
reference in the Loan Documents to U.S. Bank as the “Agent” refers only to
U.S. Bank in its capacity as the contractual representative of the Lenders, and
notwithstanding the use of the defined term “Agent,” the Lenders understand and
agree that Agent has no fiduciary responsibilities to any Lender by reason of
any Loan Document and that Agent is merely acting as the contractual
representative of the Lenders with only those duties the Loan Documents
expressly set forth. In its capacity as the Lenders’ contractual representative,
Agent (i) does not hereby assume any fiduciary duties to any of the Lenders,
(ii) is a “representative” of the Lenders within the meaning of the term
“secured party” as defined in the Minnesota Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in the Loan Documents. Each of the Lenders hereby
agrees to assert no claim against Agent on any agency theory or any other theory
of liability for breach of fiduciary duty, all of which claims each Lender
hereby waives.

8.2. Powers. Agent has and has the right to exercise all powers the Loan
Documents specifically delegate to Agent, together with all powers that are
reasonably incidental to those express powers. Agent has no implied duty to any
Lender or any obligation to any Lender to take any action under any Loan
Document except actions the Loan Documents expressly require Agent to take.

8.3. General Immunity. Neither Agent nor any of its directors, officers, agents,
or employees shall be liable to any of the Borrowers or any of the Lenders for
any action taken or omitted to be taken by it or them under any Loan Document or
in connection with any Loan Document except to the extent such action or
inaction is determined in a final non-appealable judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

8.4. No Responsibility for Loans, Recitals, etc. Neither Agent nor any of its
directors, officers, agents or employees is responsible for or has any duty to
ascertain, inquire into, or verify (a) any statement, warranty or representation
made in connection with any Loan Document or any Advance or Facility LC; (b) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document, including, without limitation, any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition

 

93



--------------------------------------------------------------------------------

specified in Article IV, except receipt of items required to be delivered solely
to Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency, or
genuineness of any Loan Document or any other instrument or writing furnished in
connection with any Loan Document; (f) the value, sufficiency, creation,
perfection, or priority of any Lien in any Collateral; or (g) the financial
condition of any of the Borrowers or any guarantor of any of the Obligations or
of any of Company’s or any such guarantor’s Subsidiaries.

8.5. Action on Instructions of Lenders. Agent shall in all cases be fully
protected in acting, or in refraining from acting, under any Loan Document in
accordance with written instructions signed by the Majority Lenders (or by all
Lenders, to the extent Section 9.1 requires the consent of all Lenders), and
such instructions and any action taken or failure to act pursuant to such
instructions shall be binding on all of the Lenders. Each Lender hereby
acknowledges that Agent has no duty to take any discretionary action any Loan
Document permits it to take unless the Majority Lenders (or all Lenders, to the
extent Section 9.1 requires the consent of all Lenders) request it to take such
an action. Agent is fully justified in failing or refusing to take any action
under any Loan Document unless it is indemnified to its satisfaction by the
Lenders pro rata against any and all liability, cost, and expense it incurs by
reason of taking or continuing to take any such action.

8.6. Employment of Administrative Agents and Counsel. Agent has the right to
execute any of its duties as the Agent under any Loan Document by or through
employees, agents, and attorneys-in-fact and is not answerable to the Lenders,
except as to money or securities it or its authorized agents receive, for the
default or misconduct of any such agents or attorneys-in-fact it selects with
reasonable care. Agent is entitled to advice of counsel concerning the
contractual arrangement between Agent and the Lenders and all matters pertaining
to Agent’s duties under this any Loan Document.

8.7. Reliance on Documents; Counsel. Agent is entitled to rely upon any Note,
notice, consent, certificate, affidavit, letter, facsimile, electronic mail
message, statement, paper, or document it believes to be genuine and correct and
to have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by Agent, which counsel may
be employees of Agent. For the purposes of determining compliance with the
conditions specified in Sections 3.1 and 3.2, each Lender that has signed this
Agreement shall be deemed to have consented to, approved, or accepted or to be
satisfied with, each document or other matter those Sections require to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Agent has received notice from such Lender before the applicable date specifying
its objection to such matter.

8.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify Agent ratably in proportion to their respective Commitments (or,
if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by
Borrowers for which Agent is entitled to reimbursement by Borrowers under the
Loan Documents, (ii) for any other expenses incurred by Agent on behalf of the
Lenders, in connection with the preparation, signing, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by Agent in connection with any dispute between Agent and any
Lender or

 

94



--------------------------------------------------------------------------------

between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever that are imposed on, incurred by
or asserted against Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection with the Loan Documents
or the transactions they contemplate (including, without limitation, for any
such amounts incurred by or asserted against Agent in connection with any
dispute between Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of Agent and (ii) any indemnification required pursuant to
Section 2.32.k shall, notwithstanding the provisions of this Section 8.8, be
paid by the relevant Lender in accordance with Section 2.32.k. The obligations
of the Lenders under this Section 8.8 shall survive payment of the Obligations
and termination of this Agreement.

8.9. Rights as a Lender. At all times when Agent is a Lender, Agent has the same
rights and powers under the Loan Documents with respect to its Commitment and
its Loans as any Lender and has the right to exercise those rights and powers as
though it were not Agent, and the term “Lender” or “Lenders” shall, at any time
when Agent is a Lender, unless the context otherwise indicates, include Agent in
its individual capacity. Agent and its Affiliates have the right to accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those the Loan Documents
contemplate, with Company or any of its Subsidiaries in which Company or such
Subsidiary is not restricted by this Agreement from engaging with any other
Person.

8.10. Lender Credit Decision, Legal Representation.

a. Each Lender acknowledges that it has, independently and without reliance upon
Agent, the Arranger or any other Lender and based on the financial statements
prepared by Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon Agent, the Arranger, or any other
Lender and based on such documents and information as it deems appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents. Except for any notice, report, document, or
other information this Agreement expressly requires Agent or the Arranger to
deliver to the Lenders, neither Agent nor the Arranger has any duty or
responsibility (either initially or on a continuing basis) to provide any Lender
with any notice, report, document, credit information or other information
concerning the affairs, financial condition, or business of Company or any of
its Affiliates that comes into Agent’s or any Arranger’s possession (whether or
not in their capacities as the Agent or an Arranger) or any of their Affiliates.

b. Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its signing and delivery of this
Agreement and any other Loan Document, that it has made its own evaluation of
all applicable laws and regulations relating to the transactions this Agreement
contemplates, and that the

 

95



--------------------------------------------------------------------------------

counsel to the Agent represents only Agent and not the Lenders in connection
with this Agreement and the transactions it contemplates.

8.11. Successor Agent. Agent has the right to resign at any time by giving
written notice of resignation to the Lenders and Company, and such resignation
shall be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, 45 days after the resigning Agent gives notice of its
intention to resign. Upon any such resignation or removal, the Majority Lenders
have the right to appoint, on behalf of Company and the Lenders, a successor
Agent. So long as no Event of Default is then outstanding, the appointment of
such successor Agent shall be subject to the Company’s prior consent (such
consent not to be unreasonably withheld, conditioned or delayed). If no
successor Agent is appointed by the Majority Lenders within 30 days after the
resigning Agent gave notice of its intention to resign, then the resigning Agent
has the right to appoint, on behalf of Company and the Lenders, a successor
Agent. So long as no Event of Default is then outstanding, the appointment of
such successor Agent shall be subject to the Company’s prior consent (such
consent not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the previous sentence, Agent has the right at any time without
the consent of any of the Borrowers or any Lender to appoint any of its
Affiliates that is a commercial bank as the successor Agent. If Agent resigns
and no successor Agent is appointed, the Lenders have the right to perform all
the duties of Agent and Borrowers shall make all payments with respect to the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
under this Agreement until such successor Agent accepts the appointment. Any
such successor Agent, including any Affiliate that Agent appoints as the
successor Agent, must be a commercial bank having capital and retained earnings
of at least $100,000,000. Upon the acceptance of any appointment as the Agent by
a successor Agent, such successor Agent shall succeed to and become vested with
all of the rights, powers, privileges, and duties of the resigning Agent. Upon
the effectiveness of the resignation of Agent, the resigning Agent shall be
discharged from its duties and obligations under the Loan Documents. After the
effectiveness of the resignation of an Agent, this Article VIII shall continue
in effect for the benefit of such Agent with respect to any actions it took or
omitted to take while it was acting as the Agent.

8.12. Delegation to Affiliates. Borrowers and the Lenders agree that Agent has
the right to delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents, and employees) that performs duties in connection with this Agreement is
entitled to the same benefits of the indemnification, waiver. and other
protective provisions to which Agent is entitled under this Article VIII and
under Article IX.

8.13. Signing and Delivery of Collateral Documents. The Lenders hereby empower
and authorize Agent to sign and deliver to Company on their behalf the
Collateral Documents and all related financing statements and any financing
statements, agreements, documents or instruments that are necessary or
appropriate to effect the purposes of the Collateral Documents.

8.14. Collateral Releases. The Lenders hereby irrevocably authorize the Agent,
at its option and in its sole discretion, to release any Liens granted to the
Agent by the Loan Parties on any Collateral (i) upon the termination of all the
Commitments, and payment and satisfaction in full in cash of all Obligations,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Agent that the sale or disposition is made in
compliance

 

96



--------------------------------------------------------------------------------

with the terms of this Agreement (and the Agent may rely conclusively on any
such certificate, without further inquiry), and to the extent that the property
being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary, the Agent is authorized to release any Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Agent and the
Lenders pursuant to Article VII hereof. Except as provided in the preceding
sentence, the Agent will not release any Liens on Collateral without the prior
written authorization of the Majority Lenders. In addition, unless otherwise
permitted under the Loan Documents, the Agent will not subordinate the Liens
granted to it by the Loan Parties without the prior written consent of the
Majority Lenders; provided, that Agent shall be permitted to subordinate Liens
to those Liens incurred in reliance upon Sections 6.12.h., 6.12.i. and 6.12.m.
Any Lien release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Upon request by the Agent at any time, the
Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant hereto or to subordinate any or all of its
Lien upon the Collateral. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Majority Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Borrowers to the Agent, the Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary or reasonably
requested by the Borrowers to evidence the release of the Liens granted to the
Agent for the benefit of the holders of Obligations herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Agent shall not be required to execute any such document on terms which,
in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrowers or any Subsidiary in respect of) all interests
retained by (or sold or transferred to) any Borrower or any Subsidiary,
including (without limitation) the proceeds of the sale, which shall continue to
constitute part of the Collateral.

8.15. No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction any Loan Document contemplates (including in connection with
any amendment, waiver, or other modification of any Loan Document), Borrowers
acknowledge and agree that: (i) (A) the arranging and other services regarding
this Agreement provided by the Lenders are arm’s-length commercial transactions
between Company and its Affiliates, on the one hand, and the Lenders, on the
other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory, and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions the Loan Documents contemplate;
(ii) (A) each of the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent, or fiduciary for Company or
any of its Affiliates, or any other Person and (B) no Lender has any obligation
to Company or any of its Affiliates with respect to the transactions the Loan
Documents contemplate except those obligations the Loan Documents expressly set
forth; and (iii) each of the Lenders and their respective Affiliates may be

 

97



--------------------------------------------------------------------------------

engaged in a broad range of transactions that involve interests that differ from
those of Company and its Affiliates, and no Lender has any obligation to
disclose any of such interests to Company or its Affiliates. To the fullest
extent permitted by law, Borrowers hereby waive and release any claims that it
may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction this Agreement contemplates.

8.16. Notices of Event of Default. If Agent acquires actual knowledge of any
Event of Default or Default, Agent shall promptly give notice of such Event of
Default or Default to the Lenders, provided that, except as expressly set forth
in the Loan Documents, Agent has no duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Company or any of its
Subsidiaries that is communicated to or obtained Agent or any of its Affiliates
in any capacity. Agent shall not be deemed to have knowledge or notice of any
Default or Event of Default, except with respect to actual defaults in the
payment of principal, interest and fees required to be paid to Agent for the
account of the Lenders, unless Agent has received written notice from a Lender
or Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “Notice of Default”.

8.17. Payments and Collections. All funds received by Agent with respect to any
payments made by any Borrower on the Loans, the Commitment Fee, or LC Fees shall
be promptly distributed by Agent among the Lenders, in like currency and funds
as received, ratably according to each Lender’s Applicable Share. All funds
received by Agent with respect to any payments made by Company on the Swingline
Loan shall be promptly distributed by Agent to Swingline Lender, in like
currency and funds as received. After any Event of Default has occurred, all
funds received by Agent, whether as payments by Borrowers or as realization on
collateral or on any guaranties, shall (except as may otherwise be required by
law) be distributed by Agent in the following order: (a) first to Agent or any
Lender that has incurred unreimbursed costs of collection with respect to any
Obligations under this Agreement, ratably to Agent and each Lender in the
proportion that the costs incurred by Agent or such Lender bear to the total of
all such costs incurred by Agent and all Lenders; (b) next to Agent for the
account of the Lenders for application on the Loans (first to unpaid accrued
interest and then to principal) and to pay any Rate Protection Obligations then
due and payable, ratably to the Lenders and the holders of such Rate Protection
Obligations; provided that: (i) if no Rate Protection Obligations are then due
and payable, each Lender’s ratable share shall be based on its Applicable Share;
or (ii) if any Rate Protection Obligations are then due and payable, then:
(A) the denominator used in calculating each Lender’s Applicable Share shall be
increased by the amount of such then due and payable Rate Protection
Obligations; and (B) each Rate Protection Provider’s ratable share shall be
calculated as the percentage equivalent of a fraction, the numerator of which
are the Rate Protection Obligations then due and payable to such Rate Protection
Provider and the denominator of which is the sum of the Commitment Amounts and
the principal amount of all Term Loans and Additional Term Loans (if any) then
outstanding (or, if the Revolving Credit Commitments have terminated, the
Aggregate Outstanding Credit Exposure) of all Lenders and all Rate Protection
Obligations then due and payable; (c) next to Agent for the account of the
Lenders (in accordance with their Applicable Shares) for any unpaid Commitment
Fee or LC Fees owing by the Borrowers under this Agreement; (d) next to Agent to
be held in the Facility LC Collateral Account to cover any outstanding Facility
LCs and upon the termination or expiration to the Facility LCs without a drawing
thereon, in the order of application set forth in subparts (a), (b) and

 

98



--------------------------------------------------------------------------------

(c) above and (e) below; and (e) last to Agent to pay or satisfy all other
Secured Obligations then due and payable.

8.18. Sharing of Payments. If any Lender receives and retains any payment,
voluntary or involuntary, whether by setoff, application of deposit balance or
security, or otherwise, with respect to Indebtedness under this Agreement or any
Notes in excess of such Lender’s share of such payment as determined under this
Agreement, then such Lender shall purchase from the other Lenders, promptly upon
demand, for cash and at face value and without recourse, a portion of the
Aggregate Outstanding Credit Exposure held by the other Lenders so that after
such purchase each Lender will hold its Applicable Share of the Aggregate
Outstanding Credit Exposure; provided that if all or any part of such excess
payment is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. Subject to the participation purchase obligation above in this
Section 8.18, each Lender agrees to exercise any and all rights of setoff,
counterclaim or banker’s lien first fully against any Notes and participations
in such Notes held by such Lender, next to any other Indebtedness of any of the
Borrowers to such Lender arising under or pursuant to this Agreement and to any
participations held by such Lender in Indebtedness of any of the Borrowers
arising under or pursuant to this Agreement, and only then to any other
Indebtedness of any of the Borrowers to such Lender. If any Lender, whether in
connection with setoff or amounts that might be subject to setoff or otherwise,
receives collateral or other protection for its Secured Obligations or such
amounts that may be subject to setoff, such Lender shall, promptly upon demand,
take any action required to ensure that all Lenders share in the benefits of
such collateral ratably in proportion to their respective Applicable Shares of
the Aggregate Outstanding Credit Exposure. If any such payment is disturbed by
legal process or otherwise the Lenders shall make any further adjustments that
are appropriate.

8.19. [Intentionally Omitted].

ARTICLE IX

GENERAL PROVISIONS

9.1. Modifications. Notwithstanding any provision to the contrary in this
Agreement, any term of this Agreement may be amended with the written consent of
Company; provided that no amendment, modification, or waiver of any provision of
this Agreement or consent to any departure by Company from any provision of this
Agreement shall be effective unless it is in writing and is signed the Majority
Lenders or by Agent with the written approval of the Majority Lenders, and then
such amendment, modification, waiver, or consent shall be effective only in the
specific instance and for the purpose for which given; provided, that no such
amendment, modification, waiver or consent shall: (a) increase Commitment
Amounts except as permitted by Section 2.36 or, with respect to any Lender,
unless consented to in writing by such Lender; (b) forgive or extend the
maturity of any principal or any installment of principal payable under any Loan
or any LC Obligation or extend the expiration date of any Facility LC beyond the
latest expiration date for such Facility LC that this Agreement permits, without
the written consent of each Lender directly affected thereby; (c) reduce the
rate of interest payable with respect to any Loan or LC Obligation or extend the
date any payment is due under such Loan or LC Obligation without the written
consent of each Lender directly affected thereby (provided, however, that the

 

99



--------------------------------------------------------------------------------

Majority Lenders may waive the accrual of interest at the default rate);
(d) reduce the fees or any other payment obligations of any of the Borrowers
under this Agreement or under any other Loan Document or extend the date of any
such payment is due without the written consent of each Lender directly affected
thereby; (e) release all or substantially all Collateral or all or substantially
all of the Guarantor Subsidiaries from their guaranty of any of the Obligations
except as otherwise expressly permitted by the terms of the Loan Documents or
except with the written consent of all of the Lenders; (f) change the definition
of Majority Lenders without the consent of all of the Lenders; or (g) amend,
modify, or supplement Section 8.17, Section 8.18 (with the understanding that
any extension of maturity in accordance with clause (b) above shall not require
the consent of all of the Lenders under this clause (g)) or this Section 9.1, or
grant any waiver or consent with respect to the provisions of Section 8.17 or
this Section 9.1 without the written consent of all of the Lenders.
Notwithstanding any other provisions of this Agreement, no amendment,
modification, or waiver shall be made with respect to the provisions of any Loan
Document that affects the rights and obligations of Agent without the consent of
Agent or that affects the rights and obligations of Swingline Lender without the
consent of Swingline Lender. Agent may enter into amendments or modifications
of, and grant consents and waivers to departure from the provisions of, those
Loan Documents to which the Lenders are not parties without the Lenders joining
in such amendments, modifications, consents, and waivers, provided that Agent
has first obtained the separate prior written consent to such amendment,
modification, consent or waiver from the Majority Lenders.

9.2. Expenses. Whether or not the transactions this Agreement contemplates are
consummated, Borrowers agree to reimburse Agent upon demand for all reasonable
out-of-pocket expenses paid or incurred by Agent (including filing and recording
costs and fees and expenses of Sidley Austin LLP, counsel to Agent) in
connection with the due diligence, negotiation, preparation, approval, review,
signing, delivery, syndication, distribution (including, without limitation, by
DebtX or any other internet service Agent selects), administration, amendment,
modification, and interpretation of the Loan Documents and any related
commitment letters. Borrowers shall also pay or reimburse Agent, the LC Issuers,
and the Lenders upon demand for all costs, internal charges, and out-of-pocket
expenses, including, without limitation, filing and recording costs and fees,
costs of any environmental review, and consultants’ fees, travel expenses, and
reasonable fees, charges and disbursements of outside counsel to Agent, LC
Issuers, and the Lenders and the allocated costs of in-house counsel incurred
from time to time, paid or incurred by Agent, any LC Issuer, or any Lender in
connection with the collection and enforcement of the Loan Documents. Expenses
that this Section obligates the Borrowers to pay or reimburse include, without
limitation, audit reports prepared by Agent and distributed to the Lenders (but
Agent has no obligation or duty to prepare or to distribute any such reports to
the Lenders concerning the assets of Company and its Subsidiaries. The
obligations of Borrowers under this Section shall survive any termination of
this Agreement.

9.3. Waivers, etc. No failure by Agent or the holder of any Note to exercise and
no delay in exercising any power or right under any Loan Document waives such
power or right; nor does any single or partial exercise of any power or right
preclude any other or further exercise of such power or right or the exercise of
any other power or right. The remedies provided in this Agreement and in the
other Loan Documents are cumulative and not exclusive of any remedies provided
by law; provided that, except for the exercise of rights pursuant to
Section 7.3, no Lender has the right to independently exercise any right or
remedy available to it by contract, at law or in equity.

 

100



--------------------------------------------------------------------------------

9.4. Notices. Except in the case of notices and other communications this
Agreement expressly permits to be given by telephone, and except as this
Section 9.4 provides with respect to electronic communications, any notice or
other communication to any party in connection with this Agreement must be in
writing and must be sent by manual delivery, facsimile transmission, overnight
courier or United States mail (postage prepaid) addressed to such party at the
address specified on the signature page of this Agreement, or at such other
address such party specifies to the other parties to this Agreement in writing
in accordance with this Section 9.4. All periods of notice shall be measured
from the date the notice is delivered if manually delivered, from the date the
notice is sent if sent by facsimile transmission, from the first Business Day
after the date of sending if sent by overnight courier, or from four days after
the date of mailing if mailed; provided that any notice to Agent or any Lender
under Article II shall be deemed to have been given only when received by Agent
or such Lender. Notices and other communications to the Lenders and LC Issuers
may be delivered by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by Agent or as otherwise
determined by Agent, provided that the foregoing shall not apply to notices to
any Lender or any LC Issuer pursuant to Article II if such Lender or such LC
Issuer, as applicable, has notified Agent that it is incapable of receiving
notices under such Article by electronic communication. Agent or Company (for
itself and on behalf of the other Borrowers) may, in its discretion, agree to
accept notices and other communications to it under this Agreement by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that it may limit such determination or approval to
particular notices or communications. Unless Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address to
be used.

9.5. Successors and Assigns; Participations; Purchasing Lenders.

a. Successors and Assigns. This Agreement binds and inures to the benefit of
Borrowers, Agent, the Lenders, all future holders of any Notes, and their
respective successors and assigns, except that (i) no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of all Lenders, (ii) any assignment by any Lender must be made
in compliance with Section 9.5.c, and (iii) any transfer by participation must
be made in compliance with Section 9.5.b. Any attempted assignment or transfer
by any party not made in compliance with this Section 9.5.a shall be null and
void unless it is treated as participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (ii) of this
Section 9.5.a relates only to absolute assignments and this Section 9.5.a does
not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender that is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note

 

101



--------------------------------------------------------------------------------

to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations under this Agreement unless and until the
parties to the pledge or assignment comply with Section 9.5.c. Agent has the
right to treat the Person that made any Loan or that holds any Note as the owner
of such Loan and Note for all purposes related to this Agreement unless and
until such Person complies with Section 9.5.c; provided, however, that Agent has
the right in its discretion to (but has no obligation to) follow instructions
from the Person that made any Loan or that holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority, or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

b. Participations. Any Lender has the right, in the ordinary course of its
commercial banking business and in accordance with applicable law, at any time
to sell to one or more banks or other financial institutions (“Participants”)
participating interests in a minimum amount of $5,000,000 in any Outstanding
Credit Exposure owing to such Lender, any Commitment of such Lender, or any
other interest of such Lender under the Loan Documents. In the case of any such
sale by any Lender of participating interests to a Participant, (i) such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible for
performing its obligations under this Agreement, (iii) such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence of its Outstanding Credit Exposure for all purposes under the
Loan Documents, (iv) all amounts payable by Borrowers under this Agreement shall
be determined as if such Lender had not sold such participating interests,
(v) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and (vi) the agreement pursuant to which such Participant acquires
its participating interest under this Agreement shall provide that such Lender
shall retain the sole right and responsibility to enforce the Obligations,
including, without limitation the right to consent or agree to any amendment,
modification, consent or waiver with respect to any Loan Document, provided that
such agreement may provide that such Lender will not consent or agree to any
such amendment, modification, consent or waiver with respect to the matters set
forth in Sections 9.1.a through e without the prior consent of such Participant;
and further provided that each Participant shall be bound by Section 9.6 as if
it was a Lender. Borrowers agree that if amounts outstanding under this
Agreement, any Notes, and the Loan Documents are due and unpaid, or are declared
or become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have, to the extent permitted by applicable law,
the right of setoff with respect to its participating interest in amounts owing
under this Agreement and any Note or other Loan Document to the same extent as
if the amount of its participating interest were owing directly to it as a
Lender under this Agreement or any Note or other Loan Document; provided that
such right of setoff shall be subject to the obligation of such Participant to
share with the Lenders, and the Lenders agree to share with such Participant, as
provided in Section 8.18. Borrowers also agree that each Participant is entitled
to the benefits of

 

102



--------------------------------------------------------------------------------

Sections 2.27, 2.29, 2.30, 2.32, 9.2, and 9.22 (subject to the requirements and
limitations therein including the requirements of Section 2.32.f) with respect
to its participation in the Commitments, Swingline Loan Commitment, Revolving
Loans and Swingline Loans; provided that no Participant is entitled to receive
any greater amount pursuant to such Sections than the transferor Lender would
have been entitled to receive with respect to the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred; and (ii) any Participant that would be a Non-U.S. Lender agrees to
comply with Section 2.32 to the same extent as if it were a Lender.

c. Assignments. Any Lender may at any time assign to one or more Eligible
Assignees (each, a “Purchaser”) all or any part of its rights and obligations
under the Loan Documents. Such assignment must be substantially in the form of
Exhibit B or in any other form that is reasonably acceptable to Agent and
approved by the parties to this Agreement. Each such assignment with respect to
a Purchaser that is not a Lender or an Affiliate of a Lender or an Approved Fund
shall either be in an amount equal to the entire Commitment and Outstanding
Credit Exposure of the assigning Lender or (unless each of Company and Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment must be based on the Commitment or Aggregate
Outstanding Credit Exposure (if the Commitment has been terminated or with
respect to an assignment of Term Loans) subject to the assignment, determined as
of the date of such assignment or as of the “Trade Date”, if the “Trade Date” is
specified in the assignment. The consent of Company is required for an
assignment to be effective unless the Purchaser is a Lender, an Affiliate of a
Lender, or an Approved Fund, provided that the consent of Company is not
required if an Event of Default exists; provided further that Company shall be
deemed to have consented to any such assignment unless it objects by written
notice to Agent within 5 Business Days after receiving notice of the assignment.
Agent’s consent is required for an assignment to be effective unless the
Purchaser is a Lender, an Affiliate of a Lender, or an Approved Fund. The
consent of each LC Issuer is required for an assignment of a Commitment to be
effective unless the Purchaser is a Lender with a Commitment. Any consent this
Section 9.5.c requires shall not be unreasonably withheld, conditioned, or
delayed. Upon (i) delivery to Agent of an assignment, together with any consents
required by Sections 9.5.a and 9.5.b, and (ii) payment of a $3,500 fee to Agent
for processing such assignment (unless Agent waives such fee), such assignment
shall become effective on the effective date specified in such assignment. The
assignment shall contain a representation by the Purchaser that none of the
consideration used to make the purchase of the Commitment and Outstanding Credit
Exposure under the applicable assignment agreement constitutes “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document signed by or on
behalf of the Lenders and have all the rights and obligations of a Lender under
the Loan Documents, to the same extent as if it were an original party to the
Loan Documents, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by Borrowers, the Lenders, or Agent. In the case
of an assignment of all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender but shall continue to be
entitled to the benefits of,

 

103



--------------------------------------------------------------------------------

and subject to, those provisions of the Loan Documents that survive payment of
the Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.5.c shall be treated for the purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.5.b. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 9.5.c, the transferor Lender,
Agent and Borrowers shall, if the transferor Lender or the Purchaser desires
that its Loans be evidenced by Notes, make appropriate arrangements so that new
Notes or, as appropriate, replacement Notes are issued to such transferor Lender
and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment. Agent, acting solely for
this purpose as an agent of Borrowers, shall maintain at one of its offices in
the United States, a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender,
and participations of each Lender in Facility LCs, pursuant to the terms of this
Agreement from time to time (the “Register”). The entries in the Register shall
be conclusive absent manifest error, and Borrowers, Agent, and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to this
Section 9.5.c as a Lender for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Company at any reasonable time and from time to time upon reasonable prior
notice.

d. No Cost to Borrowers. Borrowers are not liable for any costs incurred by any
Lender in effecting any participation or assignment under Section 9.5.b or
9.5.c.

e. Dissemination of Information. Borrowers authorize each Lender to disclose to
any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of Company and its Subsidiaries, including without limitation
any information contained in any audit reports; provided that each Transferee
and prospective Transferee agrees to be bound by Section 9.6.

f. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee that is not incorporated under the laws of any United States
jurisdiction, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with Section 2.32.f.

9.6. Confidentiality of Information. Agent and each Lender shall use reasonable
efforts to assure that information about Company and its operations, affairs and
financial condition that is furnished to or obtained by Agent or such Lender
pursuant to the provisions of this Agreement is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the Lenders,
their Affiliates and their respective officers, directors, employees and agents,
except: (a) to their attorneys, accountants, and other professional advisors,
(b) in connection with the enforcement of the rights of Agent and the Lenders
under the Loan Documents or otherwise in connection with applicable litigation,
(c) in connection with assignments and

 

104



--------------------------------------------------------------------------------

participations and the solicitation of prospective Purchasers and Participants
referred to in the immediately preceding Section, (d) if such information is
generally available to the public other than as a result of disclosure by Agent
or any Lender, (e) to any direct or indirect contractual counterparty in any
hedging arrangement or such contractual counterparty’s professional advisor,
(f) to any nationally recognized rating agency that requires information about
any Lender’s investment portfolio in connection with ratings issued with respect
to such Lender, and (g) as may otherwise be required or requested by any
regulatory authority having jurisdiction over Agent or any Lender or by any
applicable law, rule, regulation or judicial process, the opinion of any
Lender’s counsel concerning the making of such disclosure to be binding on the
parties to this Agreement. No Lender shall incur any liability to any of the
Borrowers by reason of any disclosure permitted by this Section.

9.7. Governing Law and Construction. THE VALIDITY, CONSTRUCTION, AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS
PRINCIPLES, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS. Whenever possible, each provision of the Loan Documents and any
other statement, instrument or transaction that relates to or is contemplated by
any Loan Document shall be interpreted in such manner as to be effective and
valid under such applicable law, but, if any provision of any Loan Documents or
any other statement, instrument, or transaction that relates to or is
contemplated by any Loan Document shall be held to be prohibited or invalid
under such applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of such Loan Document or other
statement, instrument or transaction.

9.8. Consent to Jurisdiction. AT THE OPTION OF AGENT, THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN HENNEPIN COUNTY; AND EACH BORROWER CONSENTS TO THE JURISDICTION
AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS
NOT CONVENIENT. IF ANY OF THE BORROWERS COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, AGENT, AT ITS
OPTION, IS ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES DESCRIBED ABOVE, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

9.9. Waiver of Jury Trial. EACH BORROWER, AGENT, AND EACH LENDER IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR ANY RELATIONSHIP ESTABLISHED UNDER ANY LOAN DOCUMENT.

 

105



--------------------------------------------------------------------------------

9.10. Survival of Agreement. All representations, warranties, covenants, and
agreements made by Borrowers in the Loan Documents and in the certificates or
other instruments prepared or delivered in connection with or pursuant to any
Loan Document shall be deemed to have been relied upon by the Lenders and shall
survive the making of the Credit Extensions and the signing and delivery to the
Lenders by Borrowers of any Notes, regardless of any investigation made by or on
behalf of the Lenders, and shall continue in full force and effect as long as
any Obligation is outstanding and unpaid; provided that the obligations of
Borrowers under Sections 9.2 and 9.11 shall survive payment in full of the
Obligations.

9.11. Indemnification. Borrowers hereby agree to defend, protect, indemnify and
hold harmless Agent, the Arrangers, each Lender, their respective Affiliates,
and each of their directors, officers, employees, attorneys, agents, and
advisors (each of the foregoing being an “Indemnitee” and all of the foregoing
being collectively the “Indemnitees”) from and against any and all losses,
claims, actions, damages, liabilities, judgments, costs and expenses (including
all reasonable fees and disbursements of counsel incurred in the investigation
or defense of any matter) imposed upon, incurred by or asserted against any
Indemnitee, whether direct, indirect or consequential and whether based on any
federal, state, local, or foreign laws or regulations (including securities
laws, Environmental Laws, commercial laws, and regulations of any United States
or Canadian jurisdiction), under common law or on equitable cause, or on
contract or otherwise:

a. by reason of, relating to or in connection with the signing, delivery,
performance, or enforcement of any Loan Document, any commitments relating to
any Loan Document, or any transaction contemplated by any Loan Document; or

b. by reason of, relating to or in connection with any credit extended or used
under the Loan Documents, or the exercise of any rights or remedies under the
Loan Documents, including the acquisition of any collateral by the Lenders by
way of foreclosure of the Lien on such Collateral, whether by deed or bill of
sale in lieu of such foreclosure or otherwise;

provided that Borrowers shall not be liable to any Indemnitee for any portion of
such claims, damages, liabilities and expenses resulting from such Indemnitee’s
gross negligence or willful misconduct. If this indemnity is unenforceable as a
matter of law as to a particular matter or consequence referred to in this
Agreement, it shall be enforceable to the full extent permitted by law.

This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the date of payment in full of
the Obligations, including specifically Obligations arising under clause (b) of
this Section. The indemnification provisions set forth above are in addition to
any liability that Borrowers otherwise have. Without prejudice to the survival
of any other obligation of Borrowers under this Agreement, the indemnities and
obligations of Borrowers in this Section shall survive the payment in full of
the Obligations.

9.12. Captions. The captions and headings to this Agreement and the table of
contents to this Agreement are for convenience only and in no way define, limit
or describe the scope or intent of any provision of this Agreement.

 

106



--------------------------------------------------------------------------------

9.13. Entire Agreement. This Agreement and the other Loan Documents embody the
entire agreement and understanding between Borrowers, Agent, and the Lenders
with respect to the subject matter of this Agreement and the other Loan
Documents. This Agreement supersedes all prior agreements and understandings
relating to the subject matter of this Agreement. Nothing in this Agreement or
in any other Loan Document, expressed or implied, is intended to confer upon any
Persons other than the parties to this Agreement any rights, remedies,
obligations, or liabilities under this Agreement or such other Loan Document.

9.14. Counterparts; Effectiveness. This Agreement may be signed and delivered in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and any of the parties to this Agreement may execute this
Agreement by signing any such counterpart. Except as provided in Article III,
this Agreement shall become effective when Agent signs it and receives
counterparts which, when taken together, bear the signatures of each of the
parties to this Agreement. Delivery of a signed counterpart of a signature page
of this Agreement by fax, email, or other electronic transmission has the same
binding effect as the delivery of an original manually signed counterpart of
this Agreement.

9.15. Borrower Acknowledgements. Each Borrower hereby acknowledges that (a) it
has been advised by counsel in the negotiation, signing and delivery of the Loan
Documents, (b) neither Agent nor any Lender has any fiduciary relationship to
any of the Borrowers, the relationship being solely that of debtor and creditor,
(c) no joint venture exists between any of the Borrowers and Agent or any
Lender, and (d) neither Agent nor any Lender undertakes any responsibility to
any of the Borrowers to review or inform any of the Borrowers of any matter in
connection with any phase of the business or operations of any of the Borrowers
and each of the Borrowers shall rely entirely upon its own judgment with respect
to its business, and any review, inspection or supervision of, or information
supplied to, any of the Borrowers by Agent or any Lender is for the protection
of the Lenders and none of the Borrowers nor any third party is entitled to rely
thereon.

9.16. Interest Rate Limitation. Notwithstanding anything in this Agreement to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable with respect to such Loan, together
with all Charges payable with respect to such Loan, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable with respect to such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender with respect to other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, has been received by such Lender.

9.17. Effect on Existing Credit Agreement. On the Effective Date, the Existing
Credit Agreement shall be deemed to be amended, restated, and replaced in its
entirety by this Agreement. Each reference to the “Credit Agreement”, the “Loan
Agreement” or words of like

 

107



--------------------------------------------------------------------------------

import in each Loan Document to which Company is party is hereby amended to
refer to this Agreement.

9.18. Recitals. The Recitals to this Agreement are incorporated into and
constitute an integral part of this Agreement.

9.19. Governmental Regulation. Notwithstanding anything in this Agreement to the
contrary, no Lender is obligated to extend credit to any of the Borrowers in
violation of any limitation or prohibition provided or imposed by any applicable
statute or regulation.

9.20. Several Obligations; Benefits of this Agreement. The obligations of the
Lenders under this Agreement are several and not joint and no Lender is the
partner or agent of any other (except to the extent to which Agent is authorized
to act as such). The failure of any Lender to perform any of its obligations
under this Agreement does not relieve any other Lender from any of its
obligations under this Agreement. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties to this Agreement expressly agree that each of J.P. Morgan
Securities LLC and RBC Capital Markets, in its capacity as an Arranger, enjoys
the benefits of Sections 9.2, 9.11, and 9.22 and has the right to enforce those
Sections on its own behalf and in its own name to the same extent as if it were
a party to this Agreement.

9.21. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.22. Nonliability of Lenders. The relationship between Borrowers on the one
hand and the Lenders and Agent on the other hand is solely that of borrower and
lender. Neither Agent, the Arranger, nor any Lender has any fiduciary
responsibilities to any of the Borrowers. Neither Agent, the Arranger, nor any
Lender undertakes any responsibility to any of the Borrowers to review or inform
any of the Borrowers of any matter in connection with any phase of Company’s
business or operations. Borrowers agree that neither Agent, the Arranger, nor
any Lender has liability to any of the Borrowers (whether sounding in tort,
contract or otherwise) for losses any of the Borrowers suffers in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection with the Loan Documents, unless it is determined
in a final non-appealable judgment by a court of competent jurisdiction that
such losses resulted from the gross negligence or willful misconduct of the
party from which recovery is sought. Neither Agent, the Arranger, nor any Lender
has any liability with respect to, and each Borrower hereby waives, releases,
and agrees not to sue for, any special, indirect, consequential, or punitive
damages suffered by such Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions they contemplate. No
Arranger, in its capacity as such, has any duties or responsibilities under any
Loan Document. Each Lender acknowledges that it has not relied and will not rely
on any Arranger in deciding to enter into this Agreement or any other Loan
Document or in taking or not taking any action.

 

108



--------------------------------------------------------------------------------

9.23. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any “margin stock”, as that term is defined in Regulation U for the
repayment of any of the Obligations.

9.24. Disclosure. Each Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and its Affiliates and each Lender and its Affiliates from time
to time have the right to hold investments in, make other loans to, or have
other relationships, with Company and its Affiliates.

9.25. USA PATRIOT Act Notification. The following notification is provided to
each of the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:

Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

9.26. Electronic Signatures on Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity, or enforceability as a
manually-signed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any other state laws based on the Uniform Electronic Transactions Act.

Signature Pages Follow

 

109



--------------------------------------------------------------------------------

The parties hereby sign this Third Amended and Restated Credit Agreement.

 

  Life Time Fitness, Inc.   By:  

 

  Name:  

 

  Title:  

 

Address:

Life Time Fitness, Inc.

2902 Corporate Place

Chanhassen, MN 55317

Attention: John Heller

 

110



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDMENT NO. 3

Schedules 1.1.a, 1.1.b, 1.1.d, 1.1.e, 1.1.f, 4.7, 4.8, 4.13, 4.18, 4.21, 6.10,
6.11, 6.12, 6.13, 6.18 to the Credit Agreement as amended

Attached

 

111



--------------------------------------------------------------------------------

SCHEDULES

 

1.1.a Collateral Documents

1.1.b Subsidiaries

1.1.d Permitted Permanent Loans

1.1.e Related Agreements

1.1.f Lenders and Commitment Amounts

4.7 Litigation

4.8 Environmental

4.13 Trademarks and Patents

4.18 Equity Interests in Persons

4.21 Insurance

6.10 Investments

6.11 Indebtedness

6.12 Liens

6.13 Contingent Liabilities

6.18 Sale Leasebacks

 

112



--------------------------------------------------------------------------------

Schedule 1.1.a

Collateral Documents

Each Security Agreement made by the following entities in favor of Agent:

 

  1. Life Time Fitness, Inc.

 

  2. LTF Club Operations Company, Inc.

 

  3. LTF Management Services, LLC

 

  4. LTF Operations Holdings, Inc.

 

  5. LTF Real Estate Holdings, LLC

 

  6. LTF Real Estate Company, Inc.

 

  7. LTF Real Estate Voyager III (Bloomington), LLC

 

  8. LTF Construction Company, LLC

 

  9. LTF Triathlon Series, LLC

 

  10. Creative & Production Resources, Inc.

 

  11. Leadville Trail 100, Inc.

 

  12. LTF Yoga Company, LLC

 

  13. LTF Club Management Company, LLC

 

  14. LTF Restaurant Company, LLC

 

  15. LTF Minnetonka Restaurant Company, LLC

 

  16. LTF Lease Company, LLC

 

  17. CEO Challenge, LLC

 

  18. The Red Rock Company, Inc.

 

  19. Chequamegon Fat Tire Festival, Inc.

 

  20. ChronoTrack Systems Corp.

 

  21. LTF Architecture, LLC

 

  22. LTF Ground Lease Company, LLC

Each Pledge Agreement made by the following entities in favor of Agent:

 

  1. Life Time Fitness, Inc.

 

  2. LTF Club Operations Company, Inc.

 

  3. LTF Operations Holdings, Inc.

 

  4. LTF Real Estate Holdings, LLC

 

  5. LTF Real Estate Company, Inc.

 

  6. LTF CMBS Managing Member, Inc.

 

  7. LTF Triathlon Series, LLC

 

  8. LTF Restaurant Company, LLC

 

  9. LTF Real Estate MN-FL Managing Member, Inc.

 

 

113



--------------------------------------------------------------------------------

Schedule 1.1.b

Subsidiaries

Guarantor Subsidiaries:

 

  1. LTF Club Operations Company, Inc., a Minnesota corporation FEIN 20-3369824

 

  2. LTF Management Services, LLC, a Delaware limited liability company FEIN
27-0603333

 

  3. LTF Operations Holdings, Inc., a Minnesota corporation FEIN 20-3369967

 

  4. LTF Real Estate Holdings, LLC, a Delaware limited liability company FEIN
20-3370029

 

  5. LTF Real Estate Company, Inc., a Minnesota corporation FEIN 20-3369902

 

  6. LTF Real Estate Voyager III (Bloomington), LLC, a Delaware limited
liability company FEIN 27-0150822

 

  7. LTF Construction Company, LLC, a Delaware limited liability company FEIN
41-1905748

 

  8. LTF Triathlon Series, LLC, a Delaware limited liability company FEIN
20-8185939

 

  9. Creative & Production Resources, Inc., an Illinois corporation FEIN
36-3817013

 

  10. Leadville Trail 100, Inc., a Colorado corporation FEIN 84-1133718

 

  11. LTF Yoga Company, LLC, a Delaware limited liability company FEIN None

 

  12. LTF Club Management Company, LLC, a Delaware limited liability company
FEIN 20-2874566

 

  13. LTF Restaurant Company, LLC, a Delaware limited liability company FEIN
41-1947047

 

  14. LTF Minnetonka Restaurant Company, LLC, a Delaware limited liability
company FEIN 26-2455594

 

  15. LTF Lease Company, LLC, a Delaware limited liability company FEIN
61-1667401

 

  16. CEO Challenge, LLC, a Colorado limited liability company FEIN 20-2756899

 

  17. The Red Rock Company, Inc., a Colorado corporation FEIN 20-4435711

 

  18. Chequamegon Fat Tire Festival, Inc., a Wisconsin corporation FEIN
39-1577001

 

  19. ChronoTrack Systems Corp., a Delaware corporation FEIN 90-0815617

 

  20. LTF Architecture LLC, a Delaware limited liability company FEIN 46-3167127

 

  21. LTF Ground Lease Company, LLC, a Delaware limited liability company FEIN
80-0798052.

Restricted Subsidiaries: all Guarantor Subsidiaries listed above, plus the
following:

 

  1. LTF Club Operations Company Canada Inc., an Ontario, Canada corporation; no
FEIN

 

  2. LTF CMBS I, LLC, a Delaware limited liability company FEIN 20-2413914

 

  3. LTF Real Estate Company Canada Inc., an Ontario, Canada corporation no FEIN

 

  4. LTF CMBS Managing Member, Inc., a Delaware limited liability company FEIN
20-8103047

 

114



--------------------------------------------------------------------------------

  5. LTF Real Estate VRDN I, LLC, a Delaware limited liability company FEIN
71-1050443

 

  6. LTF Construction Company Canada Inc., an Ontario, Canada corporation no
FEIN

 

  7. LTF Real Estate MN-FL, LLC, a Delaware limited liability company FEIN
45-3724093

 

  8. LTF Real Estate MN-FL Managing Member, Inc. a Delaware corporation FEIN
45-3723942

 

  9. ChronoTrack Systems Europe B.V., The Netherlands FEIN 99-0364301

Unencumbered Real Estate Subsidiaries:

 

  1. LTF Real Estate Company, Inc., a Minnesota corporation

 

  2. LTF Real Estate Company Canada, Inc., an Ontario corporation

 

  3. LTF Real Estate Holdings, LLC, a Delaware limited liability company

 

  4. LTF Ground Lease Company, LLC, a Delaware limited liability company

Encumbered Real Estate Subsidiaries:

 

  1. LTF CMBS I, LLC, a Delaware limited liability company

 

  2. LTF CMBS Managing Member, Inc., a Delaware limited liability company

 

  3. LTF Real Estate VRDN I, LLC, a Delaware limited liability company

 

  4. LTF Real Estate Voyager III (Bloomington), LLC, a Delaware limited
liability company

 

  5. LTF Real Estate MP I, LLC, a Delaware limited liability company

 

  6. LTF Real Estate MN-FL, LLC, a Delaware limited liability company

 

  7. LTF Real Estate MN-FL Managing Member, Inc., a Delaware corporation

 

  8. LTF Real Estate MP II, LLC, a Delaware limited liability company

 

  9. LTF Real Estate CMBS I, LLC, a Delaware limited liability company

Unrestricted Subsidiaries: None

Designated Unrestricted Subsidiaries: None

Foreign Subsidiaries:

 

  1. LTF Club Operations Company Canada Inc., an Ontario, Canada corporation

 

  2. LTF Real Estate Company Canada Inc., an Ontario, Canada corporation

 

  3. LTF Construction Company Canada Inc., an Ontario, Canada corporation

 

  4. ChronoTrack Systems Europe B.V., The Netherlands

Wholly-Owned Subsidiaries: All Subsidiaries listed above

 

115



--------------------------------------------------------------------------------

Schedule 1.1.d

Permitted Permanent Loans

LTF CMBS I

 

  A. LTF CMBS I

A Promissory Note in the principal amount of $105,000,000 from LTF CMBS I, LLC
to Goldman Sachs Commercial Mortgage Capital, L.P. pursuant to the Loan
Agreement related to the following Clubs: Tempe, AZ; Commerce Township, MI;
Flower Mound, TX; Garland, TX; Sugarland, TX; and Willowbrook, TX, which is
evidenced and secured by the following Related Agreements dated January 24,
2007:

 

  1. Loan Agreement (1/24/07)

 

  2. LTF CMBS I Note

 

  3. Mortgages (1/24/07)

-Tempe Club

-Commerce Township Club

-Garland Club

-Flower Mound Club

-Willowbrook Club

-Sugar Land Club

 

  4. Deposit Account Agreement (1/24/07)

 

  5. Blocked Account Control Agreement with Lockbox Services (1/24/07)

 

  6. Environmental Indemnity Agreement (1/24/07)

 

  7. Collateral Assignment of Security Interest (1/24/07)

 

  8. Mortgage Loan Cooperation Agreement (1/24/07)

 

  9. LTF Leases (1/24/07)

-Tempe Club

-Commerce Township Club

-Garland Club

-Flower Mound Club

-Willowbrook Club

-Sugar Land Club

Borrower

 

  1. Guaranty (1/24/07)

 

  2. Lease Guaranty (1/24/07)

 

  3. Environmental Indemnity Agreement (1/24/07)

 

  4. Mortgage Loan Cooperation Agreement (1/24/07)

Operations

 

  1. Subordination, Non-Disturbance and Attornment Agreements (1/24/07)

-Tempe Club

-Commerce Township Club

-Garland Club

 

116



--------------------------------------------------------------------------------

-Flower Mound Club

-Willowbrook Club

-Sugar Land Club

LTF CMBS Managing Member, Inc.

 

  1. Mortgage Loan Cooperation Agreement (1/24/07)

LTF REAL ESTATE MN-FL

 

  A. LTF Real Estate MN-FL

Assumption of existing mortgage debt in the amount of $7,100,000 (originally
80,000,000 with U.S. Bank National Association, as Trustee,
Successor-in-interest to Bank of America, National Association, as Trustee,
successor by merger to LaSalle Bank National Association, as Trustee for the
registered holders of Bear Stearns Commercial Mortgage Securities, Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-PWR14 pursuant to the
Related Agreements and amended Related Agreements dated December 30, 2011:

 

  1. Promissory Note Secured by Deed of Trust

 

  2. Mortgage and Absolute Assignment (for each respective county)

 

  3. Cash Management Agreement

 

  4. Limited Guaranty by Life Time Fitness, Inc.

 

  5. Assumption and Modification Agreement

 

  6. First Amendment to Mortgage (for each respective county)

 

  7. Amended and Restated Subordination Agreement and Non-Disturbance and
Attornment Agreement

 

  8. Assignment and Assumption of Ground Lease

 

  9. UCC Financing Statement

 

  10. Amended and Restated SNDA

 

  11. Lease Agreement

 

  12. Ground Lease Agreement (Boca Raton parking lot)

LTF Real Estate VRDN I

 

  A. LTF Real Estate VRDN I

$34,235,000 million in variable rate demand notes issued LTF Real Estate VRDN I,
LLC with the proceeds financing the corporate headquarters and the Overland
Park, KS center which is secured by mortgages held by General Electric Capital
Corporation and evidenced by the following Related Agreements dated June 13,
2008:

 

  1. Indenture of Trust

 

  2. Specimen Note

 

  3. Reimbursement Agreement

 

  4. Irrevocable Direct Pay Letter of Credit

 

  5. Remarketing Agreement

 

117



--------------------------------------------------------------------------------

  6. Purchase Agreement

 

  7. UCC-1 Financing Statement

 

  8. Mortgage, Security Agreement Assignment of Leases and Rents and Fixture
Filing (Chanhassen Property)

 

  9. Mortgage, Security Agreement Assignment of Leases and Rents and Fixture
Filing (Overland Park Property)

 

  10. Environmental Indemnity Agreement (Chanhassen Corporate Headquarters)

 

  11. Environmental Indemnity Agreement (Overland Park, Kansas)

 

  12. Lease between LTF Real Estate VRDN I, LLC and LTF Club Operations Company,
Inc.

 

  13. Lease Guaranty by Life Time Fitness, Inc.

LTF Real Estate MP I, LLC

 

  1. LTF Real Estate MP I, LLC

A Promissory Note in the principal amount of $75,000,000 from LTF Real Estate MP
I, LLC to ING Investment Management secured by mortgages on the following Clubs:
Westminster, CO; NW San Antonio, TX; Johns Creek, GA; Schaumburg, IL; and
Colleyville, TX. This transaction is evidenced by the following Related
Agreements dated February 12, 2013:

 

  1. Promissory Note

 

  2. Supplemental Agreement

 

  3. Environmental Indemnification Agreement

 

  4. Mortgage, Security Agreement, Financing Statement and Fixture Filing for
Schaumburg, IL

 

  5. Deed of Trust, Assignment of Leases, Security Agreement and Fixture Filing
for: Colleyville, TX; San Antonio, TX; and Westminster, CO.

 

  6. Deed to Secure Debt, Assignment of Leases, Security Agreement and Fixture
Filing for Johns Creek, GA

 

  7. Guaranty of Non-Recourse Carveouts

 

  8. Lease between LTF Real Estate MP I, LLC and LTF Club Operations Company,
Inc.

 

  9. Lease Guaranty by Life Time Fitness, Inc.

 

  10. UCC Financing Statement

LTF Real Estate Voyager III

 

  A. LTF Real Estate Voyager III (Bloomington)

A note in the principal amount of $3,000,000 from LTF Real Estate Voyager III
(Bloomington), LLC to Voyager Bank pursuant to the Loan Agreement and Term
Promissory Note related to the Bloomington Club, which is evidenced and secured
by the following Related Agreements dated November May 12, 2009:

 

118



--------------------------------------------------------------------------------

  1. Loan Agreement

 

  2. Term Promissory Note

 

  3. Mortgages and Security Agreement and Fixture Financing Statement

 

  4. Assignment of Leases and Rents

 

  5. Lease between LTF Real Estate Voyager III (Bloomington), LLC and LTF Club
Operations Company, Inc.

 

  6. Lease Guaranty by Life Time Fitness, Inc.

LTF Real Estate MP II, LLC

 

  A. LTF Real Estate MP II, LLC

A Promissory Note in the principal amount of $50,000,000 from LTF Real Estate MP
II, LLC to ING Investment Management secured by mortgages on the following
Clubs: Schaumburg, IL; Colleyville, TX; and Johns Creek, GA. This transaction is
evidenced by the following Related Agreements dated August 23, 2013:

 

  1. Promissory Note

 

  2. Mortgage, Assignment of Leases, Security Agreement and Fixture Filing for
900 East Higgins Road, Schaumburg, Illinois

 

  3. Deed of Trust, Assignment of Leases, Security Agreement and Fixture Filing
for: (i) 1221 Church Street, Colleyville, Texas; (ii) 5639 Worth Parkway, San
Antonio, Texas; and (iii) 397 W. 148th Avenue, Westminster, Colorado

 

  4. Deed to Secure Debt, Assignment of Leases, Security Agreement and Fixture
Filing for 11555 Johns Creek Parkway, Johns Creek, Georgia

 

  5. Absolute Assignment of Rents and Leases for: (i) 900 East Higgins Road,
Schaumburg, Illinois; (ii) 1221 Church Street, Colleyville, Texas; (iii) 5639
Worth Parkway, San Antonio, Texas; (iv) 397 W. 148th Avenue, Westminster,
Colorado; and (v)11555 Johns Creek Parkway, Johns Creek, Georgia (collectively,
the “Properties”)

 

  6. Security Agreement

 

  7. Guaranty of Non-Recourse Carveouts

 

  8. State UCC Financing Statements (Personal Property Collateral) for the
Borrower filed in the Office of the Delaware Secretary of State

 

  9. Affidavits of Title for each of the Properties

 

  10. Environmental Indemnification Agreement from the Borrower and the
Guarantor

 

  11. Tenant Subordination, Non-Disturbance and Attornment Agreements and
Estoppels for each of the Properties

 

  12. Rent Roll Certification

 

  13. Certificate of Borrower

 

  14. OFAC and Patriot Act Agreement from the Borrower

 

  15. Supplemental Agreement

 

  16. Side Letter from the Lender waiving tax and insurance escrow

 

119



--------------------------------------------------------------------------------

LTF Real Estate CMBS II, LLC

 

  A. LTF Real Estate CMBS II, LLC

A Promissory Note in the principal amount of $80,000,000 from LTF Real Estate
CMBS II, LLC to Wells Fargo Bank, National Association, pursuant to the Loan
Agreement related to the following Clubs: Austin, TX; San Antonio, TX;
Centreville, VA; Gilbert, AZ; and Orland Park, IL which is evidenced and secured
by the following Related Agreements dated January 28, 2014:

 

  1. Loan Agreement dated January 28, 2014 between LTF Real Estate CMBS II, LLC,
a Delaware limited liability company (“CMBS II”), and Wells Fargo Bank, National
Association (“Wells Fargo”).

 

  2. Promissory Note dated January 28, 2014, payable by CMBS II to the order of
Wells Fargo in the original principal amount of $80,000,000.

 

  3. Guaranty of Recourse Obligations dated January 28, 2014, executed by Life
Time Fitness, Inc. (the “Guarantor”) for the benefit of Wells Fargo.

 

  4. Environmental Indemnity Agreement dated January 28, 2014, executed by CMBS
II and the Guarantor for the benefit of Wells Fargo.

 

  5. Cash Management Agreement dated January 28, 2014 between CMBS II and Wells
Fargo.

 

  6. Deposit Account Control Agreement (Springing Lockbox) dated January 28,2014
among CMBS II, Wells Fargo (as lender) and Wells Fargo (as depository bank).

 

  7. Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated January 28, 2014, executed by CMBS II for the benefit of Wells
Fargo, covering certain property located in Cook County, Illinois.

 

  8. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28, 2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Maricopa County, Arizona.

 

  9. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28,2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Bexar County, Texas.

 

  10. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28, 2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Travis County, Texas.

 

  11. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28, 2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Fairfax County, Virginia.

 

  12. Lease Agreement dated January 28, 2014 between CMBS II, as landlord, and
LTF Club Operations Company, Inc. (the “Master Tenant”), as tenant.

 

  13. Lease Guaranty dated January 28, 2014, executed by the Guarantor for the
benefit of CMBS II.

 

  14. Subordination Agreement and Estoppel, Non-Disturbance and Attornment
Agreement dated January 28,2014 between the Master Tenant and Wells Fargo.

 

120



--------------------------------------------------------------------------------

Schedule 1.1.e

Related Agreements

Sale leasebacks:

 

  1. Lease Agreement dated May 16, 2001 (the “Woodbury Lease”) between ATR
Investments, LLC, as landlord, and Company, as tenant, which was later
contributed to LTF Real Estate Company, Inc. relating to the Club located in
Woodbury, Minnesota.

 

  •   Lease Agreement

 

  •   Sublease Agreement

 

  2. Lease Agreement dated September 30, 2003 (the “Rochester Hills/Canton
Lease”) between LT FITNESS (DE) QRS 15-53, Inc., as landlord, and Company, as
original tenant, which was later contributed to LTF Real Estate Company, Inc.
relating to the Clubs located in Rochester Hills, Michigan and Canton, Michigan.

 

  •   Lease Agreement

 

  •   Sublease Agreement between LTF Real Estate Company, Inc. and LTF Club
Operations Company

 

  •   Lease Guaranty Agreement

 

  •   UCC Financing Statement Amendment

 

  3. Lease Agreement dated September 26, 2008 (the “Columbia/Scottsdale Lease”)
between LTF FIT (AZ-MD), LLC, as landlord, and LTF Real Estate Company, as
tenant, relating to the Clubs located in Columbia, Maryland and Scottsdale,
Arizona.

 

  •   Lease Agreement

 

  •   Sublease Agreement between LTF Real Estate Company, Inc. and LTF Club
Operations Company

 

  •   Lease Guaranty Agreement

 

  •   UCC Financing Statement Amendment

 

  4. Lease Agreement dated August 21, 2008 (the “Senior Housing Lease”), between
SNH LTF Properties, LLC, as landlord, and LTF Real Estate Company, Inc. as
tenant, relating to the Clubs located in Alpharetta, Georgia, Romeoville,
Illinois, Allen, Texas, and Omaha, Nebraska.

 

  •   Lease Agreement

 

  •   Sublease Agreement between LTF Real Estate Company, Inc. and LTF Club

 

  •   Operations Company, Inc.

 

  •   Lease Guaranty by Life Time Fitness

Permitted Permanent Loans:

LTF CMBS I

 

121



--------------------------------------------------------------------------------

  A. LTF CMBS I

A Promissory Note in the principal amount of $105,000,000 from LTF CMBS I, LLC
to Goldman Sachs Commercial Mortgage Capital, L.P. pursuant to the Loan
Agreement related to the following Clubs: Tempe, AZ; Commerce Township, MI;
Flower Mound, TX; Garland, TX; Sugarland, TX; and Willowbrook, TX, which is
evidenced and secured by the following Related Agreements dated January 24,
2007:

 

  1. Loan Agreement (1/24/07)

 

  2. LTF CMBS I Note

 

  3. Mortgages (1/24/07)

-Tempe Club

-Commerce Township Club

-Garland Club

-Flower Mound Club

-Willowbrook Club

-Sugar Land Club

 

  4. Deposit Account Agreement (1/24/07)

 

  5. Blocked Account Control Agreement with Lockbox Services (1/24/07)

 

  6. Environmental Indemnity Agreement (1/24/07)

 

  7. Collateral Assignment of Security Interest (1/24/07)

 

  8. Mortgage Loan Cooperation Agreement (1/24/07)

 

  9. LTF Leases (1/24/07)

-Tempe Club

-Commerce Township Club

-Garland Club

-Flower Mound Club

-Willowbrook Club

-Sugar Land Club

Borrower

 

  5. Guaranty (1/24/07)

 

  6. Lease Guaranty (1/24/07)

 

  7. Environmental Indemnity Agreement (1/24/07)

 

  8. Mortgage Loan Cooperation Agreement (1/24/07)

Operations

 

  1. Subordination, Non-Disturbance and Attornment Agreements (1/24/07)

-Tempe Club

-Commerce Township Club

-Garland Club

-Flower Mound Club

-Willowbrook Club

-Sugar Land Club

 

122



--------------------------------------------------------------------------------

LTF CMBS Managing Member, Inc.

 

  1. Mortgage Loan Cooperation Agreement (1/24/07)

LTF REAL ESTATE MN-FL

 

  A. LTF Real Estate MN-FL

Assumption of existing mortgage debt in the amount of $7,100,000 (originally
80,000,000 with U.S. Bank National Association, as Trustee,
Successor-in-interest to Bank of America, National Association, as Trustee,
successor by merger to LaSalle Bank National Association, as Trustee for the
registered holders of Bear Stearns Commercial Mortgage Securities, Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-PWR14 pursuant to the
Related Agreements and amended Related Agreements dated December 30, 2011:

 

  1. Promissory Note Secured by Deed of Trust

 

  2. Mortgage and Absolute Assignment (for each respective county)

 

  3. Cash Management Agreement

 

  4. Limited Guaranty by Life Time Fitness, Inc.

 

  5. Assumption and Modification Agreement

 

  6. First Amendment to Mortgage (for each respective county)

 

  7. Amended and Restated Subordination Agreement and Non-Disturbance and
Attornment Agreement

 

  8. Assignment and Assumption of Ground Lease

 

  9. UCC Financing Statement

 

  10. Amended and Restated SNDA

 

  11. Lease Agreement

 

  12. Ground Lease Agreement (Boca Raton parking lot)

LTF Real Estate VRDN I

 

  A. LTF Real Estate VRDN I

$34,235,000 million in variable rate demand notes issued LTF Real Estate VRDN I,
LLC with the proceeds financing the corporate headquarters and the Overland
Park, KS center which is secured by mortgages held by General Electric Capital
Corporation and evidenced by the following Related Agreements dated June 13,
2008:

 

  1. Indenture of Trust

 

  2. Specimen Note

 

  3. Reimbursement Agreement

 

  4. Irrevocable Direct Pay Letter of Credit

 

  5. Remarketing Agreement

 

  6. Purchase Agreement

 

  7. UCC-1 Financing Statement

 

  8. Mortgage, Security Agreement Assignment of Leases and Rents and Fixture
Filing (Chanhassen Property)

 

123



--------------------------------------------------------------------------------

  9. Mortgage, Security Agreement Assignment of Leases and Rents and Fixture
Filing (Overland Park Property)

 

  10. Environmental Indemnity Agreement (Chanhassen Corporate Headquarters)

 

  11. Environmental Indemnity Agreement (Overland Park, Kansas)

 

  12. Lease between LTF Real Estate VRDN I, LLC and LTF Club Operations Company,
Inc.

 

  13. Lease Guaranty by Life Time Fitness, Inc.

LTF Real Estate MP I, LLC

 

  A. LTF Real Estate MP I, LLC

A Promissory Note in the principal amount of $75,000,000 from LTF Real Estate MP
I, LLC to ING Investment Management secured by mortgages on the following Clubs:
Westminster, CO; NW San Antonio, TX; Johns Creek, GA; Schaumburg, IL; and
Colleyville, TX. This transaction is evidenced by the following Related
Agreements dated February 12, 2013:

 

  1. Promissory Note

 

  2. Supplemental Agreement

 

  3. Environmental Indemnification Agreement

 

  4. Mortgage, Security Agreement, Financing Statement and Fixture Filing for
Schaumburg, IL

 

  5. Deed of Trust, Assignment of Leases, Security Agreement and Fixture Filing
for: Colleyville, TX; San Antonio, TX; and Westminster, CO.

 

  6. Deed to Secure Debt, Assignment of Leases, Security Agreement and Fixture
Filing for Johns Creek, GA

 

  7. Guaranty of Non-Recourse Carveouts

 

  8. Lease between LTF Real Estate MP I, LLC and LTF Club Operations Company,
Inc.

 

  9. Lease Guaranty by Life Time Fitness, Inc.

 

  10. UCC Financing Statement

LTF Real Estate Voyager III

 

  A. LTF Real Estate Voyager III (Bloomington)

A note in the principal amount of $3,000,000 from LTF Real Estate Voyager III
(Bloomington), LLC to Voyager Bank pursuant to the Loan Agreement and Term
Promissory Note related to the Bloomington Club, which is evidenced and secured
by the following Related Agreements dated November May 12, 2009:

 

  1. Loan Agreement

 

  2. Term Promissory Note

 

  3. Mortgages and Security Agreement and Fixture Financing Statement

 

  4. Assignment of Leases and Rents

 

124



--------------------------------------------------------------------------------

  5. Lease between LTF Real Estate Voyager III (Bloomington), LLC and LTF Club
Operations Company, Inc.

 

  6. Lease Guaranty by Life Time Fitness, Inc.

LTF Real Estate MP II, LLC

 

  A. LTF Real Estate MP II, LLC

A Promissory Note in the principal amount of $50,000,000 from LTF Real Estate MP
II, LLC to ING Investment Management secured by mortgages on the following
Clubs: Schaumburg, IL; Colleyville, TX; and Johns Creek, GA. This transaction is
evidenced by the following Related Agreements dated August 23, 2013:

 

  1. Promissory Note

 

  2. Mortgage, Assignment of Leases, Security Agreement and Fixture Filing for
900 East Higgins Road, Schaumburg, Illinois

 

  3. Deed of Trust, Assignment of Leases, Security Agreement and Fixture Filing
for: (i) 1221 Church Street, Colleyville, Texas; (ii) 5639 Worth Parkway, San
Antonio, Texas; and (iii) 397 W. 148th Avenue, Westminster, Colorado

 

  4. Deed to Secure Debt, Assignment of Leases, Security Agreement and Fixture
Filing for 11555 Johns Creek Parkway, Johns Creek, Georgia

 

  5. Absolute Assignment of Rents and Leases for: (i) 900 East Higgins Road,
Schaumburg, Illinois; (ii) 1221 Church Street, Colleyville, Texas; (iii) 5639
Worth Parkway, San Antonio, Texas; (iv) 397 W. 148th Avenue, Westminster,
Colorado; and (v)11555 Johns Creek Parkway, Johns Creek, Georgia (collectively,
the “Properties”)

 

  6. Security Agreement

 

  7. Guaranty of Non-Recourse Carveouts

 

  8. State UCC Financing Statements (Personal Property Collateral) for the
Borrower filed in the Office of the Delaware Secretary of State

 

  9. Affidavits of Title for each of the Properties

 

  10. Environmental Indemnification Agreement from the Borrower and the
Guarantor

 

  11. Tenant Subordination, Non-Disturbance and Attornment Agreements and
Estoppels for each of the Properties

 

  12. Rent Roll Certification

 

  13. Certificate of Borrower

 

  14. OFAC and Patriot Act Agreement from the Borrower

 

  15. Supplemental Agreement

 

  16. Side Letter from the Lender waiving tax and insurance escrow

LTF Real Estate CMBS II, LLC

 

  A. LTF Real Estate CMBS II, LLC

 

125



--------------------------------------------------------------------------------

Promissory Note in the principal amount of $80,000,000 from LTF Real Estate CMBS
II, LLC to Wells Fargo Bank, National Association, pursuant to the Loan
Agreement related to the following Clubs: Austin, TX; San Antonio, TX;
Centreville, VA; Gilbert, AZ; and Orland Park, IL which is evidenced and secured
by the following Related Agreements dated January 28, 2014:

 

  1. Loan Agreement dated January 28, 2014 between LTF Real Estate CMBS II, LLC,
a Delaware limited liability company (“CMBS II”), and Wells Fargo Bank, National
Association (“Wells Fargo”).

 

  2. Promissory Note dated January 28, 2014, payable by CMBS II to the order of
Wells Fargo in the original principal amount of $80,000,000.

 

  3. Guaranty of Recourse Obligations dated January 28, 2014, executed by Life
Time Fitness, Inc. (the “Guarantor”) for the benefit of Wells Fargo.

 

  4. Environmental Indemnity Agreement dated January 28, 2014, executed by CMBS
II and the Guarantor for the benefit of Wells Fargo.

 

  5. Cash Management Agreement dated January 28, 2014 between CMBS II and Wells
Fargo.

 

  6. Deposit Account Control Agreement (Springing Lockbox) dated January 28,2014
among CMBS II, Wells Fargo (as lender) and Wells Fargo (as depository bank).

 

  7. Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated January 28, 2014, executed by CMBS II for the benefit of Wells
Fargo, covering certain property located in Cook County, Illinois.

 

  8. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28, 2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Maricopa County, Arizona.

 

  9. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28,2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Bexar County, Texas.

 

  10. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28, 2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Travis County, Texas.

 

  11. Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated January 28, 2014, executed by CMBS II for the benefit of
Wells Fargo, covering certain property located in Fairfax County, Virginia.

 

  12. Lease Agreement dated January 28, 2014 between CMBS II, as landlord, and
LTF Club Operations Company, Inc. (the “Master Tenant”), as tenant.

 

  13. Lease Guaranty dated January 28, 2014, executed by the Guarantor for the
benefit of CMBS II.

 

  14. Subordination Agreement and Estoppel, Non-Disturbance and Attornment
Agreement dated January 28,2014 between the Master Tenant and Wells Fargo.

 

126



--------------------------------------------------------------------------------

Leases and related documents for the Clubs at the following locations:

Champlin, MN

Savage, MN

Plymouth, MN

Columbus, OH

Loudon County, VA

Berkeley Heights, NJ

Syosset, NY

Mississauga, Ontario

Sandy Springs, GA

Laguna Nigel, CA

Bloomfield Township, MI

 

127



--------------------------------------------------------------------------------

Schedule 1.1.f

Lenders and Commitment Amounts

Lenders and Commitment Amounts

 

Lender

   USD Tranche
Commitment
Amount      Multicurrency
Tranche
Commitment
Amount      Combined
Commitment
Amount (Revolving
Loans)      Term Loan
Commitment  

U.S. Bank National Association

   $ 106,382,474.70       $ 11,867,525.29       $ 118,249,999.99       $
10,750,000.01   

JPMorgan Chase Bank, N. A.

   $ 106,382,474.70       $ 11,867,525.29       $ 118,249,999.99       $
10,750,000.01   

Royal Bank of Canada

   $ 106,382,474.70       $ 11,867,525.29       $ 118,249,999.99       $
10,750,000.01   

Bank of America, N.A.

   $ 77,519,012.57       $ 8,647,654.10       $ 86,166,666.67       $
7,833,333.33   

BMO Harris Bank National Association

   $ 77,519,012.57       $ 8,647,654.10       $ 86,166,666.67       $
7,833,333.33   

Compass Bank

   $ 77,519,012.57       $ 8,647,654.10       $ 86,166,666.67       $
7,833,333.33   

Union Bank, N.A.

   $ 77,519,012.57       $ 8,647,654.10       $ 86,166,666.67       $
7,833,333.33   

RBS Citizens, N.A.

   $ 77,519,012.57       $ 8,647,654.10       $ 86,166,666.67       $
7,833,333.33   

Bank of the West

   $ 49,480,220.79       $ 5,519,779.21       $ 55,000,000.00       $
5,000,000.00   

Fifth Third Bank

   $ 37,110,165.59       $ 4,139,834.41       $ 41,250,000.00       $
3,750,000.00   

Associated Bank, National Association

   $ 32,986,813.86       $ 3,679,852.81       $ 36,666,666.67       $
3,333,333.33   

First Tennessee Bank National Association

   $ 32,083,333.33          $ 32,083,333.33       $ 2,916,666.67   

Branch Banking and Trust Company

   $ 24,740,110.40       $ 2,759,889.60       $ 27,500,000.00       $
2,500,000.00   

Bank of Texas

   $ 24,740,110.40       $ 2,759,889.60       $ 27,500,000.00       $
2,500,000.00   

Northern Trust Bank

   $ 20,616,758.67       $ 2,299,908.00       $ 22,916,666.67       $
2,083,333.33   

Bank of Taiwan, New York Branch

   $ 13,750,000.00          $ 13,750,000.00       $ 1,250,000.00   

Mega International Commercial Bank Co., Ltd.

   $ 13,750,000.00          $ 13,750,000.00       $ 1,250,000.00   

Manufacturers Bank

   $ 13,750,000.00          $ 13,750,000.00       $ 1,250,000.00   

First Midwest Bank

   $ 13,750,000.00          $ 13,750,000.00       $ 1,250,000.00   

Chang Hwa Commercial Bank, Ltd.

   $ 9,166,666.67          $ 9,166,666.67       $ 833,333.33   

Taiwan Cooperative Bank

   $ 7,333,333.34          $ 7,333,333.34       $ 666,666.66      

 

 

    

 

 

    

 

 

    

 

 

 

Totals:

   $ 1,000,000,000.00       $ 100,000,000.00       $ 1,100,000,000.00       $
100,000,000.00      

 

 

    

 

 

    

 

 

    

 

 

 

 

128



--------------------------------------------------------------------------------

Schedule 4.7

Litigation

None.

 

129



--------------------------------------------------------------------------------

Schedule 4.8

Environmental

None.

 

130



--------------------------------------------------------------------------------

Schedule 4.13

Trademarks and Patents

Trademarks

 

Name

  

Mark

  

Mark Type

  

Status

  

Registration Date

  

Registration
Number

  

Owner Name

MYHEALTHCHECK    MYHEALTHCHECK   

Service

Mark

  

Registered/

Active

   3/5/2013    4298537   

LIFE TIME

FITNESS, Inc.

MYHEALTHSCORE    MYHEALTHSCORE   

Trademark/

Service

Mark

  

Registered/

Active

   10/30/2012    4234897    LIFE TIME FITNESS, Inc. LIFE TIME ATHLETIC   

LIFE TIME

ATHLETIC

  

Service

Mark

  

Registered/

Active

   8/28/2012    4198299   

LIFE TIME

FITNESS, Inc.

 

131



--------------------------------------------------------------------------------

LIFETIME

FITNESS

TRIATHLON SERIES

   LOGO [g737261dsp_170a.jpg]    Service Mark   

Registered/

Active

   10/23/2007    3321699   

LIFE TIME

FITNESS, Inc.

TEAM

TRAINING

EDUCATION

ACCOUNTABILITY

MOTIVATION

  

TEAM

TRAINING

EDUCATION

ACCOUNTABILITY

MOTIVATION

   Service Mark   

Registered/

Active

   1/5/2010    3735347   

LIFE TIME

FITNESS, Inc.

LIFE LAB    LIFE LAB    Service Mark   

Registered/

Active

   12/30/2008    3554618   

LIFE TIME

FITNESS, Inc.

LEANSOURCE    LEANSOURCE    Trademark   

Registered/

Active

   1/6/2004    2802101   

LIFE TIME

FITNESS, Inc.

EXPERIENCE

LIFE

  

EXPERIENCE

LIFE

   Trademark   

Registered/

Active

   3/5/2002    2544873   

LIFE TIME

FITNESS, Inc.

LIFE TIME

FITNESS

  

LIFE TIME

FITNESS

   Service Mark   

Registered/

Active

   2/18/2003    2689399   

LIFE TIME

FITNESS, Inc.

MINNEAPOLIS

LIFE TIME

ATHLETIC

CLUB

  

MINNEAPOLIS

LIFE TIME

ATHLETIC

CLUB

   Service Mark   

Registered/

Active

   12/12/2000    2413208   

LIFE TIME

FITNESS, Inc.

LIFE TIME

FITNESS

  

LIFE TIME

FITNESS

   Service Mark   

Registered/

Active

   3/3/1998    2140172   

LIFE TIME

FITNESS, Inc.

LIFE TIME

FITNESS

   LOGO [g737261dsp_170b.jpg]    Service Mark   

Registered/

Active

   9/6/2005    2991412   

LIFE TIME

FITNESS, Inc.

 

132



--------------------------------------------------------------------------------

Design (Bicycle)    LOGO [g737261dsp_171a.jpg]    Service Mark   

Registered/

Active

   10/1/2002    2628260   

LIFE TIME

FITNESS, Inc.

Design (Swim)    LOGO [g737261dsp_171b.jpg]    Service Mark   

Registered/

Active

   10/1/2002    2628259   

LIFE TIME

FITNESS, Inc.

Design (Run)    LOGO [g737261dsp_171c.jpg]    Service Mark   

Registered/

Active

   10/1/2002    2628257   

LIFE TIME

FITNESS, Inc.

Design (Sit-up)    LOGO [g737261dsp_171d.jpg]    Service Mark   

Registered/

Active

   9/17/2002    2621307   

LIFE TIME

FITNESS, Inc.

Design (Distorted

Triangle)

   LOGO [g737261dsp_171e.jpg]    Trademark   

Registered/

Active

   1/27/2004    2808049   

LIFE TIME

FITNESS, Inc.

 

133



--------------------------------------------------------------------------------

Design (Distorted

Triangle)

   LOGO [g737261dsp_171e.jpg]    Service Mark   

Registered/

Active

   9/7/2004    2882536   

LIFE TIME

FITNESS, Inc.

LIFE TIME

FITNESS

TRIATHLON

   LOGO [g737261dsp_172a.jpg]    Service Mark   

Registered/

Active

   6/3/2003    2722501   

LIFE TIME

FITNESS, Inc.

LEADMAN

TRIATHLON

(NEVADA

 

STATE MARK)

   LOGO [g737261dsp_172b.jpg]    Service Mark   

Registered/

Active

   12/15/2011    Entity # E0679202011-0   

LIFE TIME

FITNESS, Inc.

LEADMAN

(COLORADO

STATE MARK)

        

Registered/

Active

   9/28/2011    ID# 20111544804   

Leadville Trail

100 Inc.

CHICAGO

TRIATHLON

  

CHICAGO

TRIATHLON

   Service Mark   

Registered/

Active

   5/13/2003    2715173   

Creative & Production

Resources Inc. & Creative & Production Resources, Inc.

CEO

CHALLENGES

  

CEO

Challenges

   Service Mark   

Registered/

Active

   9/30/2008    3507339   

CEO

Challenge, LLC

CEO

CHALLENGES

   LOGO [g737261dsp_172c.jpg]    Service Mark   

Registered/

Active

   11/24/2009    3714236   

CEO

Challenge, LLC

 

134



--------------------------------------------------------------------------------

CEO DRIVING

CHALLENGE

  

CEO Driving

Challenge

   Service Mark   

Registered/

Active

   7/17/2007    3266609   

CEO

Challenge, LLC

CEO FITNESS

CHALLENGE

  

CEO Fitness

Challenge

   Service Mark   

Registered/

Active

   11/4/2008    3529505   

CEO

Challenge, LLC

CEO GOLF

CHALLENGE

  

CEO GOLF

CHALLENGE

   Service Mark   

Registered/

Active

   3/21/2006    3072343   

CEO

Challenge, LLC

CEO GOLF

CHALLENGE

SUMMIT SERIES

  

CEO Golf

Challenge

Summit Series

   Service Mark   

Registered/

Active

   1/16/2007    3199963   

CEO

Challenge, LLC

CEO HOCKEY

CHALLENGE

  

CEO

HOCKEY

CHALLENGE

   Service Mark   

Registered/

Active

   4/19/2011    3949582   

CEO

Challenge, LLC

CEO MARATHON

CHALLENGE

  

CEO

MARATHON

CHALLENGE

   Service Mark   

Registered/

Active

   9/20/2005    2999347   

CEO

Challenge, LLC

CEO SAILING

CHALLENGE

  

CEO Sailing

Challenge

   Service Mark   

Registered/

Active

   6/17/2008    3451628   

CEO

Challenge, LLC

CEO SKIING

CHALLENGE

  

CEO Skiing

Challenge

   Service Mark   

Registered/

Active

   6/17/2008    3451629   

CEO

Challenge, LLC

CEO TENNIS

CHALLENGE

  

CEO Tennis

Challenge

   Service Mark   

Registered/

Active

   5/15/2007    3243153   

CEO

Challenge, LLC

CEO TRIATHLON

CHALLENGE

  

CEO

TRIATHLON

CHALLENGE

   Service Mark   

Registered/

Active

   9/6/2005    2993462   

CEO

Challenge, LLC

FITTEST CEO

  

FITTEST

CEO

   Service Mark   

Registered/

Active

   5/17/2005    2951461   

CEO

Challenge, LLC

 

135



--------------------------------------------------------------------------------

CEO CYCLING

CHALLENGE

  

CEO Cycling

Challenge

   Service Mark   

Registered/

Active

   7/11/2006    3115556   

CEO

Challenge, LLC

NYC TRI    NYC TRI    Service Mark   

Registered/

Active

   8/31/2010    3840979   

LTF Triathlon

Series, LLC

NYC

TRIATHLON

  

NYC

TRIATHLON

   Service Mark   

Registered/

Active

   8/31/2010    3840977   

LTF Triathlon

Series, LLC

NEW YORK

CITY TRIATHLON

  

NEW YORK

CITY

TRIATHLON

   Service Mark   

Registered/

Active

   8/31/2010    3840976   

LTF Triathlon

Series, LLC

CHRONOTRACK

SYSTEMS

   LOGO [g737261dsp_174a.jpg]   

Trademark/

Service Mark

  

Registered/

Active

   12/29/2009    3731128   

Chronotrack

Systems Corp.

D-TAG    D-TAG    Trademark   

Registered/

Active

   12/8/2009    3722001   

Chronotrack

Systems Corp.

B-TAG    B-TAG    Trademark   

Registered/

Active

   8/3/2010    3828184   

Chronotrack

Systems Corp.

100 & DESIGN   

100 &

DESIGN

   Trademark   

Registered/

Active

   6/24/2008    3451978   

Leadville Trail

100 Inc.

LEADVILLE

TRAIL 100

  

LEADVILLE

TRAIL 100

   Trademark   

Registered/

Active

   7/29/2008    3474602   

Leadville Trail

100 Inc.

THE RACE

ACROSS THE SKY

  

THE RACE

ACROSS THE

SKY

   Trademark   

Registered/

Active

   4/15/2008    3411384   

Leadville Trail

100 Inc.

LIFECAFE    LIFECAFE    Trademark    Application    8/15/2013    86/039,276   

Life Time

Fitness, Inc.

UTAH SALT

LAKE CITY

MARATHON

HALF

MARATHON,

BIKE TOUR &

5K & Design

   LOGO [g737261dsp_174b.jpg]    Trademark   

Registered/

Active

   5/14/2013    4333172   

LTF Triathlon

Series, LLC

 

136



--------------------------------------------------------------------------------

SALT LAKE

CITY

MARATHON

AND HALF

MARATHON

  

SALT LAKE

CITY

MARATHON

AND HALF

MARATHON

   Trademark   

Registered/

Active

   5/7/2013    4329739   

LTF Triathlon

Series, LLC

SALT LAKE

CITY

MARATHON

  

SALT LAKE

CITY MARATHON

   Trademark   

Registered/

Active

   5/7/2013    4329738   

LTF Triathlon

Series, LLC

SALT LAKE

CITY HALF

MARATHON

  

SALT LAKE

CITY HALF

MARATHON

   Trademark   

Registered/

Active

   5/7/2013    4329737   

LTF Triathlon

Series, LLC

SALT LAKE

CITY

MARATHON &

5K & Design

   LOGO [g737261dsp_175a.jpg]    Trademark   

Registered/

Active

   12/27/2005    3033477   

LTF Triathlon

Series, LLC

WE MAKE

YOUR

WEEKENDS

BETTER!

   WE MAKE YOUR WEEKENDS BETTER!    Trademark   

Registered/

Active

   2/21/2012    4100493   

LTF Triathlon

Series, LLC

MIAMI

MARATHON

AND HALF

MARATHON & Design

   LOGO [g737261dsp_175b.jpg]    Trademark   

Registered/

Active

   7/18/2006    3116813   

LTF Triathlon

Series, LLC

MIAMI HALF

MARATHON

   MIAMI HALF MARATHON    Trademark   

Registered/

Active

   3/20/2012    41143343   

LTF Triathlon

Series, LLC

MIAMI HALF

MARATHON

   MIAMI HALF MARATHON    Trademark   

Registered/

Active

   5/30/2006    3099544   

LTF Triathlon

Series, LLC

MIAMI

MARATHON

   MIAMI MARATHON    Trademark   

Registered/

Active

   3/20/12    4114361   

LTF Triathlon

Series, LLC

MIAMI

MARATHON

   MIAMI MARATHON    Trademark   

Registered/

Active

   4/4/2006    3077991   

LTF Triathlon

Series, LLC

RUN FAMOUS    RUN FAMOUS    Trademark   

Registered/

Active

   2/21/2012    4100494   

LTF Triathlon

Series, LLC

 

137



--------------------------------------------------------------------------------

RUN MIAMI

FAMOUS

  

RUN MIAMI

FAMOUS

   Trademark   

Registered/

Active

   2/21/2012    4100496   

LTF Triathlon

Series, LLC

IT ISN’T HALF

OF ANYTHING

  

IT ISN’T

HALF OF

ANYTHING

   Trademark   

Registered/

Active

   2/21/2012    4110492   

LTF Triathlon

Series, LLC

YOU CAN’T

RUN A FULL

WITHOUT

FINISHING A

HALF

  

YOU CAN’T

RUN A FULL

WITHOUT

FINISHING A

HALF

   Trademark   

Registered/

Active

   2/21/2012    4100491   

LTF Triathlon

Series, LLC

WHERE THE

PARTY MEETS

THE PAVEMENT

  

WHERE THE

PARTY

MEETS THE

PAVEMENT

   Trademark   

Registered/

Active

   2/21/2012    4100495   

LTF Triathlon

Series, LLC

US ROAD

SPORTS &

ENTERTAINMENT

GROUP & Design

   LOGO [g737261dsp_176a.jpg]    Trademark   

Registered/

Active

   1/30/2012    4092404   

LTF Triathlon

Series, LLC

13.1 MARATHON & DESIGN    LOGO [g737261dsp_176b.jpg]    Trademark   

Registered/

Active

   12/6/2011    4065023   

LTF Triathlon

Series, LLC

THIRTEEN.ONE

MARATHON

  

THIRTEEN.ONE

MARATHON

   Trademark   

Registered/

Active

   5/19/2009    3624898   

LTF Triathlon

Series, LLC

13.1 MARATHON    13.1 MARATHON    Trademark   

Registered/

Active

   5/19/2009    3624897   

LTF Triathlon

Series, LLC

MARATHON

THIRTEEN.ONE

  

MARATHON

THIRTEEN.ONE

   Trademark   

Registered/

Active

   5/19/2009    3624891   

LTF Triathlon

Series, LLC

MARATHON 13.1   

MARATHON

13.1

   Trademark   

Registered/

Active

   2/10/2009    3574253   

LTF Triathlon

Series, LLC

13.1    13.1    Trademark   

Registered/

Active

   8/11/2009    3667955   

LTF Triathlon

Series, LLC

Patents

 

138



--------------------------------------------------------------------------------

Name

  

Patent Application

Number

   Owner    Status/Filing Date IMPROVED TIMING TAG    Utility App. SN 12/553,369
   ChronoTrack Systems Corp    Utility App filed 9/3/09;
Office Action received
6/6/13 IMPROVED RACE TIMING SYSTEM (US)    Utility App. SN 13/375,144   
ChronoTrack Systems Corp    NTL PHASE APP FILED
11/29/11; Claim
Amendments filed 2/13/12;
Application published
3/22/12 RACE BIB TIMING DEVICE    Utility App. SN 12/856,587    ChronoTrack
Systems Corp    Application published
9/29/11; Appeal Brief filed
6/14/13 MYHEATHCHECK    Application No. 13/356,081    Life Time Fitness, Inc.   
Filed on January 23, 2012 METHOD AND APPARATUS FOR ASSOCIATING RFID TAGS WITH
PARTICIPANTS IN SPORTING EVENTS    13/827,712    ChronoTrack Systems Corp   
Pending UHF TIMING SYSTEM FOR PARTICIPATORY ATHLETIC EVENTS    12/141,838   
ChronoTrack Systems Corp    Issued Patent No 8,179,233

 

139



--------------------------------------------------------------------------------

UHF TIMING SYSTEM FOR PARTICIPATORY ATHLETIC EVENTS    13/424,240    ChronoTrack
Systems Corp    Pending

Copyrights Borrower claims common law rights in and to various copyrighted
materials prepared in the normal course of business.

 

140



--------------------------------------------------------------------------------

Schedule 4.18

Equity Interests in Persons

Company has Equity Interests in the Subsidiaries as shown in the chart below.
Each Subsidiary of a Subsidiary is indented and follows the respective
Subsidiary in which it is owned.

 

Subsidiary

   Percentage
owned by
parent     Shares/Member
Units owned by
parent      Jurisdiction of
Organization  

1. LTF Club Operations Company, Inc.

     100 %      100         Minnesota   

a. LTF Club Operations Company Canada Inc.

     100 %      100         Ontario, Canada   

b. LTF Management Services, LLC

     100 %      NA         Delaware   

2. Bloomingdale LIFE TIME Fitness, L.L.C.*

     33.3 %      400,000 Units         Illinois   

3. LTF Operations Holdings, Inc.

     100 %      100         Minnesota   

a. LTF Construction Company, LLC

     100 %      NA         Delaware   

b. LTF Restaurant Company, LLC

     100 %      NA         Delaware   

i. LTF Minnetonka Restaurant Company, LLC

     100 %      NA         Delaware   

c. LTF Construction Company Canada Inc.

     100 %      100         Ontario, Canada   

d. LTF Triathlon Series, LLC

     100 %      NA         Delaware   

i. Creative & Production Resources, Inc.

     100 %      1,000         Illinois   

ii. Leadville Trail 100, Inc.

     100 %      1,000         Colorado   

iii. Chequamegon Fat Tire Festival, Inc.

     100 %      600         Wisconsin   

e. LTF Club Management Company, LLC

     100 %      NA         Delaware   

f. LTF Real Estate Holdings, LLC

     100 %      NA         Delaware   

i. LTF Real Estate Company, Inc.

     100 %      100         Minnesota   

1) LTF CMBS I, LLC**

     99 %      NA         Delaware   

2) LTF Real Estate Company Canada Inc.

     100 %      100         Ontario, Canada   

3) LTF Ground Lease Company, LLC

     100 %      NA         Delaware   

ii. LTF CMBS Managing Member, Inc.

     100 %      NA         Delaware   

1) LTF CMBS I, LLC**

     1 %      NA         Delaware   

iii. LTF Real Estate VRDN I, LLC

     100 %      NA         Delaware   

iv. LTF Real Estate Voyager III (Bloomington), LLC

     100 %      NA         Delaware   

v. LTF Real Estate MP I, LLC

     100 %      NA         Delaware   

vi. LTF Real Estate MP II, LLC

     100 %      NA         Delaware   

vi. LTF Real Estate CMBS II, LLC

     100 %      NA         Delaware   

g. LTF Yoga Company, LLC

     100 %      NA         Delaware   

h. ChronoTrack Systems Corp.

     100 %      NA         Delaware   

i. LTF Architecture, LLC

     100 %      NA         Delaware   

j. The Red Rock Company, Inc.

     100 %      1,128         Colorado   

k. CEO Challenge, LLC

     100 %      NA         Colorado   

l. LTF Lease Company, LLC

     100 %      NA         Delaware   

4. LTF Real Estate MN-FL, LLC***

     99 %      NA         Delaware   

5. LTF Real Estate MN-FL Managing Member, Inc.

     100 %      1,000         Delaware   

a. LTF Real Estate MN-FL, LLC***

     1 %      NA         Delaware   

 

141



--------------------------------------------------------------------------------

* Company owns 33.3% of Bloomingdale LIFE TIME Fitness, L.L.C., an Illinois
limited liability company.

** LTF CMBS Managing Member, Inc. owns a 1.0% interest in LTF CMBS I, LLC with
LTF Real Estate Company, Inc. owning the remaining 99.0% interest.

*** LTF MN-FL Managing Member, Inc. owns a 1.0% interest in LTF Real Estate
MN-FL, LLC with Life Time Fitness, Inc. owning the remaining 99.0% interest.

 

142



--------------------------------------------------------------------------------

Schedule 4.21

Insurance

Company maintains the following insurance coverage for Company, its Restricted
Subsidiaries (all of whom are named insureds) and for Bloomingdale LIFE TIME
Fitness, L.L.C.: Property, Workers Compensation/Employers Liability, General
Liability, Employee Benefits Liability, Professional Liability, Commercial
Automobile, Employed Lawyers Liability, Technology Professional with Network and
Privacy Liability, and Excess Coverage.

 

143



--------------------------------------------------------------------------------

Schedule 6.10

Investments

None.

 

144



--------------------------------------------------------------------------------

Schedule 6.11

Indebtedness

None.

 

145



--------------------------------------------------------------------------------

Schedule 6.12

Liens

 

1. A Lien on Borrower’s Equity Interest in Bloomingdale LIFE TIME Fitness,
L.L.C.

 

2. A Lien on Borrower’s and its Subsidiaries’ respective personal property in
favor of Paymentech L.P.

 

146



--------------------------------------------------------------------------------

Schedule 6.13

Contingent Liabilities

 

1. Guaranty by Company, dated September 19, 1999, in favor of 679 Third Street
Investors Company, now in favor of 615 2nd Avenue South-Minneapolis, LLC, in
connection with FCA Restaurant Company, LLC’s lease of restaurant space.

 

2. Guaranty by Company, dated May 27, 2011, to JP Morgan Chase Bank, N.A. in
connection with the Bloomingdale LIFE TIME Fitness, L.L.C. Term Loan Promissory
Note.

 

3. Operating Agreement of LIFE TIME, BSC Land, DuPage Health Services Fitness
Center—Bloomingdale, L.L.C., dated December 1, 1999, by and among Company,
Bloomingdale Sports Center Land Company, and Central DuPage Health.

 

4. Guaranties by, and other contingent liabilities of, Company and CMBS I
arising from the CMBS I Related Agreements described on Schedule 1.1(c).

 

5. Guaranty by Company, dated November 22, 2006, to Lincoln Building Associates,
L.L.C. in connection with LTF Club Operations Company, Inc.’s lease of office
space and the ratification thereof dated February 1, 2010.

 

6. Guaranty by Company, dated November 22, 2006, to NEA Galtier, LLC in
connection with FCA Restaurant Company, LLC’s lease of cafe space.

 

7. Guaranty and Suretyship Agreement by Company, dated July 26, 2006, to
Well-Prop (Multi) LLC in connection with LTF Real Estate Company, Inc.’s lease
of the Clubs located in Bloomington, Minnesota, Eden Prairie, Minnesota (2
locations), Fridley, Minnesota, St. Louis Park, Minnesota and Boca Raton,
Florida.

 

8. Lease Guaranty by Company, dated July 26, 2006, to Minneapolis Community
Development Agency in connection with LTF Real Estate Company, Inc.’s lease of
the Club located in Minneapolis, Minnesota.

 

9. Guaranty by Company, dated June 20, 2011, to Chase Paymentech Solutions and
Paymentech, LLC in connection with the obligations of Company under the credit
card processing agreements between Company and Chase Paymentech Solutions and
Paymentech, LLC.

 

10. Guaranty by Company and LTF Yoga Company, LLC, dated on or around June 30,
2011, to 555 Commercial LLC in connection with the obligations of LTF Real
Estate Company, Inc. under the lease of the Birmingham, Michigan yoga center.

 

147



--------------------------------------------------------------------------------

Schedule 6.18

Sale Leasebacks

1. Lease Agreement dated May 16, 2001 (the “Woodbury Lease”) between ATR
Investments, LLC, as landlord, and Company, as tenant, which was later
contributed to LTF Real Estate Company, Inc. relating to the Club located in
Woodbury, Minnesota.

Lease Agreement

Sublease Agreement

2. Lease Agreement dated September 30, 2003 (the “Rochester Hills/Canton Lease”)
between LT FITNESS (DE) QRS 15-53, Inc., as landlord, and Company, as original
tenant, which was later contributed to LTF Real Estate Company, Inc. relating to
the Clubs located in Rochester Hills, Michigan and Canton, Michigan.

Lease Agreement

Sublease Agreement between LTF Real Estate Company, Inc. and LTF Club

Operations Company

Lease Guaranty Agreement

UCC Financing Statement Amendment

3. Lease Agreement dated September 26, 2008 (the “Columbia/Scottsdale Lease”)
between LTF FIT (AZ-MD), LLC, as landlord, and LTF Real Estate Company, as
tenant, relating to the Clubs located in Columbia, Maryland and Scottsdale,
Arizona.

Lease Agreement

Sublease Agreement between LTF Real Estate Company, Inc. and LTF Club

Operations Company

Lease Guaranty Agreement

UCC Financing Statement Amendment

4. Lease Agreement dated August 21, 2008 (the “Senior Housing Lease”), between
SNH LTF Properties, LLC, as landlord, and LTF Real Estate Company, Inc. as
tenant, relating to the Clubs located in Alpharetta, Georgia, Romeoville,
Illinois, Allen, Texas, and Omaha, Nebraska.

Lease Agreement

Sublease Agreement between LTF Real Estate Company, Inc. and LTF Club

Operations Company, Inc.

Lease Guaranty by Life Time Fitness

 

148



--------------------------------------------------------------------------------

EXHIBIT C

TO

AMENDMENT NO. 3

List of Closing Documents

 

1. Amendment No. 3 to Credit Agreement.

 

  a. Exhibit A — Credit Agreement as amended

  b. Exhibit B — Schedules to Credit Agreement as amended

  c. Exhibit C — Amendment No. 3 List of Closing Documents

 

2. UCC, tax and judgment lien searches naming each Loan Party as debtor.

 

3. Certificate of a Director, Secretary, Assistant Secretary or other duly
appointed and authorized officer of each Loan Party certifying (i) that there
have been no changes in the Certificate of Incorporation or other charter
document of such Loan Party, as certified as of a recent date by the Secretary
of State (or analogous governmental entity) of the jurisdiction of its
incorporation or organization, since the date of the certification thereof by
secretary of state, (ii) the By-Laws or other applicable organizational or
constitutional document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Credit Document to which it is a party, and (iv) the names
and true signatures of the incumbent officers of each Loan Party authorized to
sign the Loan Documents to which it is a party, and (in the case of the
Borrower) authorized to request borrowings under the Credit Agreement.

 

4. Good Standing Certificate for each Loan Party of the jurisdiction of its
organization.

 

5. Opinion letter of Weil, Gotshal & Manges LLP, special counsel to the Loan
Parties, addressed to the Agent and the Lenders, with regard to Delaware law.

 

6. Opinion letter of Lindquist & Vennum PLPP, special counsel to the Loan
Parties, addressed to the Agent and the Lenders, with regard to Minnesota law.

 

7. Opinion letter of internal counsel for the Loan Parties.

 

8. Solvency certificate signed by the chief financial officer of Company (giving
effect to the Term Loans extended pursuant to Amendment No. 3).

 

149